Exhibit 10.1

EXECUTION VERSION

 

 

 

TERM LOAN AGREEMENT

dated as of

October 1, 2018

among

PUGET ENERGY, INC.

The Lenders Party Hereto

TORONTO DOMINION (TEXAS) LLC

as Administrative Agent

 

  

 

TD SECURITIES (USA) LLC,

as Lead Arranger and Bookrunner

 

 

 



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

ARTICLE I Definitions

     1  

SECTION 1.01. Defined Terms

     1  

SECTION 1.02. Classification of Loans and Borrowings

     25  

SECTION 1.03. Terms Generally

     25  

SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations

     25  

SECTION 1.05. Status of Obligations

     26  

ARTICLE II The Credits

     26  

SECTION 2.01. Loans

     26  

SECTION 2.02. Loans and Borrowings

     26  

SECTION 2.03. Method of Borrowing

     27  

SECTION 2.04. [Reserved]

     28  

SECTION 2.05. [Reserved]

     28  

SECTION 2.06. [Reserved]

     28  

SECTION 2.07. Funding of Borrowings

     28  

SECTION 2.08. Interest Elections

     28  

SECTION 2.09. [Reserved]

     29  

SECTION 2.10. Repayment of Loans; Evidence of Debt

     29  

SECTION 2.11. Prepayment of Loans

     30  

SECTION 2.12. Fees

     30  

SECTION 2.13. Interest

     30  

SECTION 2.14. Alternate Rate of Interest

     31  

SECTION 2.15. Increased Costs; Illegality

     32  

SECTION 2.16. Break Funding Payments

     33  

SECTION 2.17. Taxes

     34  

SECTION 2.18. Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs

     36  

SECTION 2.19. Mitigation Obligations; Replacement of Lenders

     38  

SECTION 2.20. Expansion Option

     38  

SECTION 2.21. Defaulting Lenders

     40  

SECTION 2.22. Extension of Maturity Date

     40  

SECTION 2.23. MIRE Events

     42  

ARTICLE III Representations and Warranties

     42  

SECTION 3.01. Existence, Qualification and Power; Compliance with Laws

     42  

SECTION 3.02. Binding Effect

     42  

SECTION 3.03. Authorization; No Contravention

     42  

SECTION 3.04. Governmental Authorization; Other Consents

     43  

SECTION 3.05. Taxes

     43  

SECTION 3.06. No Default

     43  

SECTION 3.07. Financial Statements; No Material Adverse Effect

     43  

SECTION 3.08. Ranking

     44  

SECTION 3.09. Ownership of Assets

     44  

SECTION 3.10. No Other Business

     44  

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

SECTION 3.11. Insurance

     44  

SECTION 3.12. Disclosure

     44  

SECTION 3.13. Subsidiaries; Equity Interests

     45  

SECTION 3.14. No Dividend Restrictions

     45  

SECTION 3.15. Litigation

     45  

SECTION 3.16. Solvency

     45  

SECTION 3.17. Margin Regulations; Investment Company Act; USA PATRIOT Act

     45  

SECTION 3.18. ERISA Compliance

     46  

SECTION 3.19. Environmental Compliance

     46  

SECTION 3.20. Labor Disputes

     47  

SECTION 3.21. Affiliate Transactions

     47  

SECTION 3.22. Collateral

     47  

SECTION 3.23. Anti-Corruption Laws and Sanctions

     47  

SECTION 3.24. EEA Financial Institutions

     47  

ARTICLE IV Conditions

     47  

SECTION 4.01. Effective Date

     47  

SECTION 4.02. Each Credit Event

     48  

ARTICLE V Affirmative Covenants

     49  

SECTION 5.01. Financial Statements

     49  

SECTION 5.02. Compliance Certificate

     50  

SECTION 5.03. Notices

     50  

SECTION 5.04. Compliance with Laws

     51  

SECTION 5.05. Preservation of Existence, Etc.

     51  

SECTION 5.06. Compliance with Environmental Laws

     51  

SECTION 5.07. Maintenance of Properties; Ownership of Subsidiaries

     51  

SECTION 5.08. Maintenance of Insurance

     52  

SECTION 5.09. Use of Proceeds

     52  

SECTION 5.10. Payment of Obligations

     52  

SECTION 5.11. Cooperation

     52  

SECTION 5.12. Books and Records

     53  

SECTION 5.13. Financing Documents; Material Documents

     53  

SECTION 5.14. Maintenance of Ratings

     53  

SECTION 5.15. Inspection Rights

     53  

SECTION 5.16. Additional Collateral

     54  

SECTION 5.17. Flood Insurance

     54  

ARTICLE VI Negative Covenants

     54  

SECTION 6.01. Liens

     54  

SECTION 6.02. Dispositions

     57  

SECTION 6.03. Investments

     58  

SECTION 6.04. Fundamental Changes

     59  

SECTION 6.05. Nature of Business

     59  

SECTION 6.06. Transactions with Affiliates; Management Fees

     59  

 

iii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

SECTION 6.07. Accounting Changes

     60  

SECTION 6.08. Restrictive Agreements

     60  

SECTION 6.09. Financial Covenant

     61  

SECTION 6.10. Preservation of Rights

     61  

ARTICLE VII Events of Default

     61  

ARTICLE VIII The Administrative Agent

     63  

ARTICLE IX Miscellaneous

     67  

SECTION 9.01. Notices

     67  

SECTION 9.02. Waivers; Amendments

     68  

SECTION 9.03. Expenses; Indemnity; Damage Waiver

     70  

SECTION 9.04. Successors and Assigns

     71  

SECTION 9.05. Survival

     74  

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution

     74  

SECTION 9.07. Severability

     75  

SECTION 9.08. Right of Setoff

     75  

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process

     75  

SECTION 9.10. WAIVER OF JURY TRIAL

     75  

SECTION 9.11. Headings

     76  

SECTION 9.12. Confidentiality

     76  

SECTION 9.13. USA PATRIOT Act

     77  

SECTION 9.14. Appointment for Perfection

     77  

SECTION 9.15. Interest Rate Limitation

     77  

SECTION 9.16. No Advisory or Fiduciary Responsibility

     77  

SECTION 9.17. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions

     78  

SCHEDULES:

 

Schedule 1.01(a)

     –        Existing Indebtedness

Schedule 1.01(b)

     –        Permitted Holders

Schedule 2.01

     –        Commitments

Schedule 3.04

     –        Regulatory Approvals

Schedule 3.13(a)

     –        Subsidiaries

Schedule 3.13(b)

     –        Subsidiaries’ Jurisdictions of Organization

Schedule 3.14

     –        Existing Dividend Restrictions

Schedule 3.15

     –        Litigation

Schedule 3.19

     –        Environmental Matters

Schedule 3.21

     –        Affiliate Transactions

Schedule 5.07

     –        Properties and Assets

Schedule 6.01(b)

     –        Existing Liens

Schedule 6.03(l)

     –        Investments

EXHIBITS:

 

iv



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

Exhibit A

     –        Form of Assignment and Assumption

Exhibit B

     –        [Reserved]

Exhibit C

     –        Form of Increasing Lender Supplement

Exhibit D

     –        Form of Augmenting Lender Supplement

Exhibit E

     –        List of Closing Documents

Exhibit F

     –        Form of Term Note

Exhibit G-1

     –        Form of U.S. Tax Certificate (Non-U.S. Lenders That Are Not
Partnerships)

Exhibit G-2

     –        Form of U.S. Tax Certificate (Non-U.S. Lenders That Are
Partnerships)

Exhibit G-3

     –        Form of U.S. Tax Certificate (Non-U.S. Participants That Are Not
Partnerships)

Exhibit G-4

     –        Form of U.S. Tax Certificate (Non-U.S. Participants That Are
Partnerships)

Exhibit H

     –        Collateral Agency Agreement

Exhibit I

     –        [Reserved]

Exhibit J

     –        Form of Solvency Certificate

Exhibit K

     –        Pledge Agreement

Exhibit L

     –        Security Agreement

Exhibit M

     –        Terms of Subordination

 

v



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT (this “Agreement”) dated as of October 1, 2018 among PUGET
ENERGY, INC., the LENDERS from time to time party hereto, TORONTO DOMINION
(TEXAS) LLC, as Administrative Agent.

In consideration of the mutual covenants herein, as well as other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR” when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

“Additional Lender” has the meaning assigned to such term in Section 2.22.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means Toronto Dominion (Texas) LLC (including its
branches and affiliates), in its capacity as administrative agent for the
Lenders hereunder.

“Administrative Agent’s Account” means the following accounts maintained by the
Administrative Agent to which payments and transfers under this Agreement are to
be effected, or such other accounts that the Administrative Agent may from time
to time designate by notice to the Borrower and the Lenders:

Bank of America, NT & SA

New York, NY

ABA #: 026009593

Credit: Toronto Dominion (TEXAS) LLC

Account #: 6550-6-53000Ref: Puget Energy Inc.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Affiliate Service Agreements” means any contract or agreement between the
Borrower or any Subsidiary and an Affiliate thereof providing for accounting,
tax, treasury, intercompany services or other professional services to the
Borrower or any Subsidiary.

“Agent Party” has the meaning assigned to such term in Section 9.01(d).

“Agents” means, collectively, the Administrative Agent and the Collateral Agent.

“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof. As of the Effective Date, the Aggregate Commitment is
$150,000,000.



--------------------------------------------------------------------------------

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that, for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.14 hereof, then the Alternate
Base Rate shall be the greater of clause (a) and (b) above and shall be
determined without reference to clause (c) above. For the avoidance of doubt, if
the Alternate Base Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

“Annual Report” means the audited consolidated financial statements of the
Borrower and its Subsidiaries for the fiscal year ending December 31, 2017.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Percentage” means, with respect to any Lender, with respect to
Loans, the percentage equal to a fraction the numerator of which is such
Lender’s Commitment and the denominator of which is the Aggregate Commitment of
all Lenders (or, if the Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the percentage equal to a fraction
the numerator of which is such Lender’s Loans and the denominator of which is
the aggregate outstanding principal amount of all Loans); provided that in the
case of Section 2.21 when a Defaulting Lender shall exist, any such Defaulting
Lender’s Commitment or Loans, as applicable, shall be disregarded in the
calculation.

“Applicable Rate” means, for any day, with respect to any Eurodollar Loan or any
ABR Loan, as the case may be, the applicable rate per annum set forth below
under the caption “Eurodollar Spread for Eurodollar Loans” and “ABR Spread for
ABR Loans”, as the case may be, based upon the Pricing Level applicable on such
date:

 

Pricing Level

   Eurodollar Spread
for Eurodollar Loans    ABR Spread for
ABR Loans Level I    0.625%    0.000% Level II    0.750%    0.000% Level III   
0.875%    0.000% Level IV    1.125%    0.125% Level V    1.525%    0.525%

For purposes of the foregoing:

(i) changes in the Eurodollar Spread for Eurodollar Loans and ABR Spread for ABR
Loans resulting from a change in the Pricing Level shall become effective on the
effective date of any change in the Senior Debt Rating from S&P, Moody’s or
Fitch, or on the occurrence of an Event of Default;

 

2



--------------------------------------------------------------------------------

(ii) in the event a rating is provided by only two of S&P, Moody’s and Fitch and
there exists a split in the Senior Debt Rating from S&P, Moody’s and Fitch that
would otherwise result in the application of more than one Pricing Level (had
the provisions regarding the applicability of other Pricing Levels contained in
the definitions thereof not been given effect), then the Eurodollar Spread for
Eurodollar Loans and ABR Spread for ABR Loans shall be determined as follows:

(x) if the split in the Senior Debt Rating is one Pricing Level, then the higher
Senior Debt Rating will be the applicable Pricing Level,

(y) if the split in the Senior Debt Rating is two Pricing Levels, the midpoint
between the two will be the applicable Pricing Level, and

(z) if the split in the Senior Debt Rating is more than two Pricing Levels, the
Pricing Level will correspond to the Senior Debt Rating immediately below the
higher Senior Debt Rating;

(iii) in the event that a rating is provided by only one of S&P, Moody’s and
Fitch, the Pricing Levels shall be determined by such rating agency;

(iv) in the event a rating is provided by all three of S&P, Moody’s and Fitch
and there exists a split in the Senior Debt Rating from S&P, Moody’s and Fitch
that would otherwise result in the application of more than one Pricing Level
(had the provisions regarding the applicability of other Pricing Levels
contained in the definitions thereof not been giving effect), then the
Eurodollar Spread for Eurodollar Loans and ABR Spread for ABR Loans shall be
determined as follows:

(x) if any two Senior Debt Ratings are the same Pricing Level, then such Pricing
Level shall apply,

(y) if no two Senior Debt Ratings are the same Pricing Level and there is a
midpoint among such Pricing Levels, the midpoint among the three will be the
applicable Pricing Level, and

(z) if no two Senior Debt Ratings are the same Pricing Level and there is no
midpoint among such Pricing Levels, the Pricing Level will correspond to the
Senior Debt Rating immediately below the highest Senior Debt Rating; and

(v) if at any time the long term secured senior debt of the Borrower is unrated
by Moody’s, S&P and Fitch, the Pricing Level will be Pricing Level V; provided
that if the reason that there is no such Senior Debt Rating results from
Moody’s, S&P and Fitch ceasing to issue debt ratings generally, then the
Borrower and the Administrative Agent may select another nationally-recognized
rating agency to substitute for Moody’s, S&P and Fitch for purposes of the
foregoing pricing grid (and all references herein to Moody’s, S&P and Fitch as
applicable, shall refer to such substitute rating agency), and until a
substitute nationally-recognized rating agency is so selected, the Pricing Level
shall be determined by reference to the Senior Debt Rating most recently in
effect prior to cessation.

“Approved Bank” has the meaning specified in clause (c) of the definition of
“Cash Equivalents”.

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

 

3



--------------------------------------------------------------------------------

“Attributable Receivables Indebtedness” at any time shall mean the principal
amount of Indebtedness which (a) if a Receivables Facility is structured as a
secured lending agreement, constitutes the principal amount of such Indebtedness
or (b) if a Receivables Facility is structured as a purchase agreement, would be
outstanding at such time under the Receivables Facility if the same were
structured as a secured lending agreement rather than a purchase agreement. For
purposes of this definition, “Receivables Facility” shall mean any receivables
or securitization facility or facilities made available to the Borrower or any
of its Subsidiaries pursuant to which assets and related security are sold,
pledged or otherwise transferred to certain investors or creditors, either
directly or indirectly through one or more special purpose entities.

“Augmenting Lender” has the meaning assigned to such term in Section 2.20.

“Authorized Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, vice president finance, treasurer
or assistant treasurer or other similar officer of the Borrower or any
Subsidiary and, as to any document delivered on the Effective Date, any
secretary or assistant secretary of the Borrower or any Subsidiary.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Services” means each and any of the following bank services provided to
the Borrower by any Lender or any of its Affiliates: (a) credit cards for
commercial customers (including, without limitation, commercial credit cards and
purchasing cards), (b) stored value cards, (c) merchant processing services and
(d) treasury management services (including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, any direct
debit scheme or arrangement, overdrafts and interstate depository network
services).

“Banking Services Agreement” means any agreement entered into by the Borrower or
any Subsidiary in connection with Banking Services.

“Banking Services Obligations” means any and all obligations of the Borrower or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any direct
or indirect ownership interest, or the acquisition of any direct or indirect
ownership interest, in such Person by a Governmental Authority or
instrumentality thereof, provided, further, that such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

4



--------------------------------------------------------------------------------

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Puget Energy, Inc., a Washington corporation.

“Borrower Group” means the Borrower and the Operating Companies and “Borrower
Group Member” means any of the Borrower or any Operating Company.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means the initial request by the Borrower for a Borrowing on
the Effective Date in accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollars in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) property, or a combination thereof, which obligations are
required to be classified and accounted for as capital leases on a balance sheet
of such Person under GAAP, and the amount of such obligations shall be the
capitalized amount thereof determined in accordance with GAAP; provided,
however, that in the event that changes in GAAP occur after the Effective Date,
the effect of which is to cause leases of the type in effect as of December 31,
2017 and treated as operating leases under GAAP as of December 31, 2017 to be
reclassified as capital leases under GAAP, the definition of Capital Lease
Obligation shall exclude any such reclassified leases.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Subsidiary:

 

  (a)

Dollars held by it from time to time in the ordinary course of business;

 

  (b)

readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of the United States
and having maximum maturities of not more than one (1) year from the date of
acquisition thereof;

 

  (c)

investments in certificates of deposit, banker’s acceptances and time deposits
maturing within one hundred eighty (180) days from the date of acquisition
thereof issued or guaranteed by or placed with, and money market deposit
accounts issued or offered by, any domestic office of any commercial bank
organized under the laws of the United States of America or any State thereof
which has a combined capital and surplus and undivided profits of not less than
$1,000,000,000 (such bank, an “Approved Bank”);

 

  (d)

commercial paper and variable or fixed rate notes issued by an Approved Bank or
commercial paper and variable or fixed rate notes issued by, or guaranteed by, a
corporation rated A-1 (or the equivalent thereof) or better by S&P or P-1 (or
the equivalent thereof) or better by Moody’s, in each case with maximum
maturities of not more than two hundred seventy (270) days from the date of
acquisition thereof; provided that, no more than $50,000,000 in the aggregate of
such commercial paper per issuer shall be held at any time;

 

5



--------------------------------------------------------------------------------

  (e)

repurchase agreements fully secured by obligations described in clause (b) above
with any Approved Bank; and

 

  (f)

Investments with maximum maturities of twelve (12) months or less from the date
of acquisition in (i) money market funds rated AAA (or the equivalent thereof)
or better by S&P or Aaa (or the equivalent thereof) or better by Moody’s that
are registered under the Investment Company Act of 1940, as amended, and the
portfolios of which are limited solely to Investments of the character, quality
and maturity described in the foregoing clauses (b), (c), (d) and (e) or (ii)
the Federal Municipal Obligations Fund (or its successors) so long as such fund
is rated AA (or the equivalent thereof) or better by S&P or Fitch Ratings Ltd.
at the time of such Investment.

“Change in Control” means the Permitted Holders shall fail to (i) own and
control directly or indirectly, in the aggregate more than 50.1% of the issued
and outstanding common Equity Interests in Puget Holdings, the Parent or the
Borrower and (ii) control the board of directors (or comparable governing body)
of Puget Holdings, the Parent or the Borrower, as the case may be.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty after the date of this Agreement, (b) any change in
any law, rule, regulation or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with, the making of or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement;
provided, however, that notwithstanding anything herein to the contrary, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof, and (ii) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, issued or
implemented.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all the “Collateral”, as defined in the Security Agreement
and the Pledge Agreement.

“Collateral Agency Agreement” means the Amended and Restated Collateral Agency
Agreement, dated as of February 6, 2009 and amended and restated as of March 31,
2010 and further amended as of February 10, 2012, among the Collateral Agent,
JPMorgan Chase Bank, N.A., certain authorized representatives, Puget Equico LLC
and the Borrower, a copy of which is attached hereto as Exhibit H.

“Collateral Agent” means JPMorgan Chase Bank, National Association or one of its
affiliates, as successor to Barclays Bank PLC, in its capacity as collateral
agent under the Collateral Agency Agreement and the other Security Documents, or
any successor thereto in accordance with the terms of the Collateral Agency
Agreement.

“Commitment” means, with respect to each Lender, the commitment of such Lender,
to make a Loan to the Borrower on the Effective Date pursuant to Section 2.01.
The initial amount of each Lender’s Commitment with respect to the Loans is set
forth on Schedule 2.01.

“Communication” has the meaning assigned to such form in Section 9.01(d).

 

6



--------------------------------------------------------------------------------

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Current Liabilities” means, at any date, all amounts (without
duplication that would, in conformity with GAAP, be set forth opposite the
caption “total current liabilities” (or any like caption) on a consolidated
balance sheet of the Borrower and its Subsidiaries at such date (other than
(i) the current portion of any funded Indebtedness, (ii) without duplication of
clause (i) above, all Indebtedness consisting of revolving loans to the extent
otherwise included therein, (iii) unrealized losses on derivative instruments,
(iv) any current portion of deferred taxes, (v) accrued expenses related to
taxes and interest, (vi) purchased gas adjustment payables and (vii) all amounts
set forth opposite the caption “other current liabilities” on the consolidated
balance sheet of the Borrower and its Subsidiaries for the relevant period).

“Consolidated Tangible Net Assets” means at any date, the total of all assets of
the Borrower Group (including revaluations thereof as a result of commercial
appraisals, price level restatement or otherwise) as set forth on the balance
sheet most recently delivered to the Lenders pursuant to Section 5.01 net of
applicable reserves and deductions but excluding goodwill, trade names,
trademarks, unamortized debt discount and all other like intangible assets
(which term shall not be construed to include such revaluations) less the
aggregate of the Consolidated Current Liabilities of the Borrower Group
appearing on such balance sheet.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

“Credit Event” means a Borrowing.

“Credit Party” means the Administrative Agent or any other Lender.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans or (ii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations to fund prospective Loans under this
Agreement, provided that such Lender shall cease to be a Defaulting Lender

 

7



--------------------------------------------------------------------------------

pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance reasonably satisfactory to it and the
Administrative Agent, or (d) has become the subject of (i) a Bankruptcy Event or
(ii) a Bail-In Action.

“Disposition” or “Dispose” means the sale, assignment, transfer or other
disposition (including any Sale and Leaseback Transaction and any termination of
business lines) of any property by the Borrower or any of its Subsidiaries to
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollars” or “$” refers to lawful money of the United States of America.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and any of its respective Related Parties or any
other Person, providing for access to data protected by passcodes or other
security system.

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, initiatives,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution, the protection of the
environment, natural resources, or, to the extent relating to exposure to
Hazardous Materials, human health or safety or to the release of any Hazardous
Materials into the environment, including air emissions and discharges to waste
or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required from any Governmental Authority under
any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares,
membership interests, rights, participations or other equivalents (however
designated) of capital stock of (or other

 

8



--------------------------------------------------------------------------------

ownership or profit interests or units in) such Person and all of the warrants,
options or other rights for the purchase, acquisition or exchange from such
Person of any of the foregoing (including through convertible securities).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, under Section 414(m) or (o) of the Code.

“ERISA Event” means (a) any reportable event, as defined in Section 4043 of
ERISA, or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “unpaid minimum required contribution” which means,
with respect to any plan year, any minimum required contribution under
Section 430 of the Code for the plan year which is not paid on or before the due
date (as determined under Section 430(j)(1) of the Code) for the plan year;
(c) the filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a
plan administrator of notice of the intention to terminate any Plan or Plans or
to appoint a trustee to administer any Plan; (f) the incurrence by the Borrower
or any of its ERISA Affiliates of any liability with respect to the withdrawal
or partial withdrawal of the Borrower or any of its ERISA Affiliates from any
Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA
Affiliate from any Multiemployer Plan of notice of (i) the imposition upon the
Borrower or any of its ERISA Affiliates of Withdrawal Liability or (ii) a
determination that such Multiemployer Plan is, or is expected to be, insolvent,
within the meaning of Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.19(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f), (d) any
U.S. Federal withholding Taxes imposed under FATCA and (e) any Business and
Occupation Taxes imposed by the State of Washington.

 

9



--------------------------------------------------------------------------------

“Existing Indebtedness” means (a) Indebtedness under this Agreement,
(b) Indebtedness of the Borrower or any Subsidiary that is outstanding on the
Effective Date and listed on Schedule 1.01(a) and (c) any Permitted Refinancing
Indebtedness thereof.

“Extending Lender” has the meaning assigned to such term in Section 2.22(b).

“Extension Date” has the meaning assigned to such term in Section 2.22(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate. For the avoidance of doubt, if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.

“Financial Officer” means the chief financial officer, principal accounting
officer, vice president finance, treasurer or assistant treasurer of the
Borrower.

“Financing Documents” means (i) this Agreement, (ii) any promissory notes issued
pursuant to Section 2.10(e) of this Agreement, (iii) any Interest Hedging
Agreements with any Interest Rate Hedge Bank, (iv) the Security Documents,
(v) the Collateral Agency Agreement and (vi) all other agreements, instruments,
documents and certificates identified in Section 4.01 executed and delivered to,
or in favor of, the Administrative Agent or any Lenders and including all other
pledges, powers of attorney, consents, assignments, contracts, notices, letter
of credit agreements and all other written matter whether heretofore, now or
hereafter executed by or on behalf of the Borrower, or any employee of the
Borrower, and delivered to the Administrative Agent or any Lender in connection
with this Agreement or the transactions contemplated hereby. Any reference in
this Agreement or any other Financing Document to a Financing Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to
this Agreement or such Financing Document as the same may be in effect at any
and all times such reference becomes operative.

“Fitch” means Fitch Inc., or any successor thereto.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance
Reform Act of 1994 (which comprehensively revised the National Flood Insurance
Act of 1968 and the Flood Disaster Protection Act of 1973) or any successor
statute thereto, as in effect from time to time, (ii) the Flood Insurance Reform
Act of 2004 or any successor statute thereto, as in effect from time to time and
(iii) the Biggert-Waters Flood Insurance Reform Act of 2012 or any successor
statute thereto, as in effect from time to time.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting regulatory capital rules or
standards (including the Bank for International Settlements or the Basel
Committee on Banking Supervision or any successor or similar authority to any of
the foregoing).

 

10



--------------------------------------------------------------------------------

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “Primary Obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation or to purchase (or to
advance or supply funds for the purchase of) any security for the payment
thereof, (ii) to purchase or lease property, securities or services for the
purpose of assuring the obligee in respect of such Indebtedness or other
monetary obligation of the payment or performance of such Indebtedness or other
monetary obligation, (iii) to maintain working capital, equity capital or any
other financial statement condition or liquidity or level of income or cash flow
of the Primary Obligor so as to enable the Primary Obligor to pay such
Indebtedness or other monetary obligation, (iv) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness or monetary obligation or (v) entered into for the purpose of
assuring in any other manner the obligee in respect of such Indebtedness or
other monetary obligation of the payment or performance thereof or to protect
such obligee against loss in respect thereof (in whole or in part), or (b) any
Lien on any assets of such Person securing any Indebtedness or other monetary
obligation of any other Person, whether or not such Indebtedness or other
monetary obligation is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such Lien); provided
that the term “Guarantee” shall not include endorsement for a collection or
deposit in the ordinary course of business. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or pollutants, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials, toxic mold,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
such substances or wastes defined in or otherwise regulated as “hazardous” or
“toxic” wastes or substances under applicable Environmental Law.

“Hostile Acquisition” means (a) the acquisition of the Equity Interests of a
Person through a tender offer or similar solicitation of the owners of such
Equity Interests which has not been approved (prior to such acquisition) by the
board of directors (or any other applicable governing body) of such Person or by
similar action if such Person is not a corporation and (b) any such acquisition
as to which such approval has been withdrawn.

“Hybrid Debt Securities” means (a) any securities, trust preferred securities,
or deferrable interest subordinated debt, which, in each such case, provides for
the optional or mandatory deferral of interest or distributions, issued by any
Borrower Group Member, or (b) Equity Interests of any business trusts, limited
liability companies, limited partnerships or similar entities (i) substantially
all of the Equity Interests of which are owned (either directly or indirectly
through one or more Subsidiaries) at all times by any Borrower Group Member,
(ii) that have been formed for the purpose of issuing securities, trust
preferred securities or deferrable interest subordinated debt of the type
described in clause (a) above, and (iii) substantially all the assets of which
consist of (x) subordinated debt issued by any Borrower Group Member, and
(y) payments made from time to time on such subordinated debt.

“Immaterial Subsidiary” means any Subsidiary (a) designated on the Effective
Date on Schedule 3.13 or designated as such by the Borrower after the Effective
Date in a notice delivered to the Administrative Agent and (b) whose total
assets (excluding intercompany receivables) at the relevant time of
determination have a gross asset value of less than 1% of total assets
(excluding intercompany receivables) of the Borrower and its Subsidiaries on a
consolidated basis as set forth on the most recent financial statements
delivered pursuant to Sections 4.01(c) or 5.01(a) and whose total consolidated

 

11



--------------------------------------------------------------------------------

revenues for the twelve (12) months ending at the relevant time of determination
are less than 1% of total consolidated revenue of the Borrower and its
Subsidiaries as set forth on the most recent financial statements delivered
pursuant to Sections 4.01(c) or 5.01(a); provided that at no time shall all
Immaterial Subsidiaries so designated pursuant to this definition have in the
aggregate (x) total assets (excluding intercompany receivables) at the relevant
time of determination having a gross asset value in excess of 5% of total assets
(excluding intercompany receivables) of the Borrower and its Subsidiaries on a
consolidated basis as set forth on the most recent financial statements
delivered pursuant to Section 4.01(c) or 5.01(a) or (y) total consolidated
revenues for the twelve (12) months ending at the relevant time of determination
in excess of 5% of total consolidated revenue of the Borrower and its
Subsidiaries on a consolidated basis as set forth on the most recent financial
statements delivered pursuant to Sections 4.01(c) and 5.01(a); provided,
further, that (1) in the event that a Subsidiary no longer qualifies as an
Immaterial Subsidiary pursuant to clause (b) above, the Borrower shall advise
the Administrative Agent thereof in a notice delivered to the Administrative
Agent and (2) in the event that the Subsidiaries designated as Immaterial
Subsidiaries pursuant to this definition at the relevant time of determination
in the aggregate do not comply with the first proviso in this definition, the
Borrower shall designate one of more of such Subsidiaries as a Subsidiary which
is not an Immaterial Subsidiary in a notice delivered to the Administrative
Agent.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, including, without limitation,
Hybrid Debt Securities, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (k) net
obligations of such Person under any Interest Hedging Agreement (the amount of
any such net obligation to be the amount that is or would be payable upon
settlement, liquidation, termination or acceleration thereof at the time of
calculation), (l) all Attributable Receivables Indebtedness of such Person,
(m) all obligations of such Person under Sale and Leaseback Transactions and
(n) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Redeemable Equity Interests in such
Person or any other Person or any warrants, rights or options to acquire such
Equity Interests, valued, in the case of Redeemable Preferred Interests, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; The Indebtedness of any Person shall include the Indebtedness
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. For greater certainty, “Indebtedness” shall not include Indebtedness
in an amount equal to the aggregate

 

12



--------------------------------------------------------------------------------

amount of cash held by the Borrower and its Subsidiaries and included in the
cash accounts listed on the consolidated balance sheet of the Borrower and its
Subsidiaries and deposited with the Administrative Agent for the repayment or
refinancing of outstanding Indebtedness of the Borrower and its Subsidiaries
(other than equity securities that are mandatorily redeemable 91 or more days
after the Maturity Date and that are Hybrid Debt Securities or otherwise
classified as hybrid securities by Moody’s, S&P and Fitch) within 90 days of the
date of determination; provided that the use thereof is not prohibited by law or
any contract to which the Borrower or any of its Subsidiaries is a party.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by the Borrower under any Financing Document
and (b) Other Taxes.

“Intercompany Loans” means loans, advances or other extensions of credit by any
member of the Borrower Group to any other member of the Borrower Group.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.

“Interest Hedging Agreements” means any rate swap, cap or collar agreement or
similar arrangement between the Borrower and one or more interest rate hedge
providers designed to protect such Person against fluctuations in interest
rates. For purposes of this Agreement and the other Financing Documents, the
Indebtedness at any time of the Borrower under an Interest Hedging Agreement
shall be determined at such time in accordance with the methodology set forth in
such Interest Hedging Agreement.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and the Maturity Date and (b) with
respect to any Eurodollar Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and the Maturity
Date.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending one week thereafter or on
the numerically corresponding day in the calendar month that is one, two, three
or six months thereafter, as the Borrower may elect; provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a period that is one, two, three or six months, such next succeeding Business
Day would fall in the next calendar month, in which case such Interest Period
shall end on the next preceding Business Day and (b) in the case of a period
that is one, two, three or six months, any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and,
in the case of a Borrowing, thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

“Interest Rate Hedge Bank” means (a) any Person that is a Lender or an Affiliate
of a Lender at the time it enters into an Interest Hedging Agreement or
(b) Macquarie Bank Limited to the extent it enters into an Interest Hedging
Agreement, in each case in its capacity as a party thereto.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBO Screen Rate
for the longest period (for which the LIBO Screen Rate is available) that is
shorter than the Impacted Interest Period and (b) the LIBO Screen Rate for the
shortest period (for which the LIBO Screen Rate is available) that exceeds the
Impacted Interest Period, in each case, at such time. When

 

13



--------------------------------------------------------------------------------

determining the rate for a period which is less than the shortest period for
which the LIBO Screen Rate is available, the LIBO Screen Rate for purposes of
paragraph (a) above shall be deemed to be the overnight screen rate where
“overnight screen rate” means the overnight rate determined by the
Administrative Agent from such service as the Administrative Agent may select.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests, Indebtedness or other securities of another
Person, (b) a loan, advance or capital contribution to, Guarantee or assumption
of Indebtedness of, or purchase or other acquisition of any other debt or Equity
Interest in, another Person, including any partnership or joint venture interest
in such other Person or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of all or substantially all of the
property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

“IRS” means the United States Internal Revenue Service.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender Notice Date” has the meaning assigned to such term in Section 2.22(a).

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption or other documentation contemplated hereby, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption or other documentation contemplated hereby.

“Leverage Ratio” means, as of any date of determination, the ratio of (a) Total
Funded Indebtedness at such date, to (b) Total Capitalization at such date.

“LIBO Rate” means, with respect to any Eurodollar Borrowing and for any
applicable Interest Period, the LIBO Screen Rate at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period; provided that, if the LIBO Screen Rate shall not be available at such
time for such Interest Period (the “Impacted Interest Period”), then the LIBO
Rate for such Interest Period shall be the Interpolated Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing and for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for Dollars for a period equal in length
to such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.

 

14



--------------------------------------------------------------------------------

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement, of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capital Lease Obligation having substantially the same
economic effect as any of the foregoing).

“LNG Co.” means a wholly owned Subsidiary of the Borrower.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Macquarie” means The Macquarie Capital Group, which includes Macquarie Capital
Group Limited, its direct or indirect subsidiaries, and the funds (or similar
vehicles) they manage.

“Management Fees” means, for any period, the aggregate amount of all payments
(including all fees, salaries and other compensation, but excluding amounts
payable under Affiliate Service Agreements) paid or incurred by the Borrower and
its Subsidiaries during such period to any of their Affiliates (including
Macquarie) and not otherwise a Restricted Payment; provided that Management Fees
shall not include amounts payable to an Affiliate (i) in its capacity as a
Lender pursuant to this Agreement or any Financing Document, (ii) in its
capacity as an interest rate hedge provider pursuant to an Interest Hedging
Agreement to the extent such Interest Hedging Agreement complies with
Section 6.06(a)(i) or (iii) in its capacity as a lender pursuant to other
Indebtedness permitted under this Agreement to the extent such arrangements
comply with Section 6.06(a)(i) and such Affiliate is not an arranger, agent or
underwriter of such Indebtedness.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, condition (financial or otherwise) of the Borrower and the
Subsidiaries taken as a whole, (b) the validity or enforceability of this
Agreement or any and all other Financing Documents or the rights or remedies of
the Administrative Agent and the Lenders thereunder, (c) the ability of the
Borrower to perform any of its obligations under this Agreement or any Financing
Document, or (d) the material rights or remedies of the Administrative Agent and
the Lenders under this Agreement or any Financing Document.

“Material Communications” means, with respect to any Contractual Obligation, any
communication by the Borrower or any of its Subsidiaries with any Governmental
Authority or any party to such Contractual Obligation regarding an event or
circumstance that could reasonably be expected to result in a Material Adverse
Effect.

“Material Indebtedness/Material Swap Obligations” means (a) Indebtedness (other
than the Loans), or (b) obligations in respect of one or more Swap Agreements,
of any one or more of the Borrower and its Subsidiaries, in the case of (a) or
(b), in an aggregate principal amount exceeding $50,000,000. For purposes of
determining Material Indebtedness/Material Swap Obligation, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.

“Material Notices” means, with respect to any material Contractual Obligation,
any notice sent or received by the Borrower or any of its Subsidiaries regarding
a material event or circumstance, including the occurrence of any default under
such Contractual Obligation or termination of such Contractual Obligation or any
other development that could reasonably be expected to result in a Material
Adverse Effect.

“Maturity Date” means October 1, 2021, as such date may be extended in
accordance with Section 2.22.

 

15



--------------------------------------------------------------------------------

“MIRE Event” means, if there are any Mortgaged Real Properties at such time, any
increase, extension or renewal of any of the Commitments or Loans (including
Incremental Term Loans or any other incremental credit facilities pursuant to
Section 2.20 or otherwise, but excluding (i) any continuation or conversion of
Borrowings, (ii) the making of any Loan or (iii) the issuance, renewal or
extension of Letters of Credit).

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means each mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Collateral Agent, for the benefit of the
Secured Parties, on real property of the Borrower or any Subsidiary, including
any amendment, restatement, modification or supplement thereto.

“Mortgaged Real Property” means each parcel of real property subject to, or
required to be subject to, pursuant to any Financing Document, a Mortgage.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Cash Proceeds” means with respect to any Disposition by any member of the
Borrower Group or any issuance of Indebtedness by any member of the Borrower
Group, the gross proceeds of all cash actually received by such Borrower Group
Member in connection with such Disposition or issuance; provided that (i) Net
Cash Proceeds shall be net of: (a) the amount of any legal, advisory, title,
transfer and recording tax expenses, commissions and other fees and expenses
paid by the Borrower or the applicable Subsidiary in connection with such
transaction and (b) any federal, state and local income or other taxes estimated
to be payable by Puget Holdings, the Borrower or the applicable Subsidiary as a
result of such transaction (but only to the extent that such estimated taxes are
in fact paid to the relevant federal, state or local Governmental Authority when
due; provided that at the time such taxes are paid, an amount equal to the
amount, if any, by which such estimated taxes exceed the amount of taxes
actually paid shall constitute “Net Cash Proceeds” for all purposes hereunder),
(ii) with respect to any Disposition, Net Cash Proceeds shall be net of any
repayments by the Borrower or the applicable Subsidiary of Indebtedness to the
extent that (x) such Indebtedness is secured by a Lien permitted by Section 6.01
on the Property that is the subject of such Disposition and (y) the transferee
of (or holder of a Lien on) such Property requires that such Indebtedness be
repaid, (iii) for all Dispositions, Net Cash Proceeds shall be net of any earn
out or other similar obligation owed by the Borrower or applicable Subsidiary in
connection with the acquisition thereof, (iv) Net Cash Proceeds shall be net of
any reserve for adjustment in respect of (x) the sale price of such asset or
assets established in accordance with GAAP and (y) any liabilities (other than
taxes deducted pursuant to clause (b) above) associated with such asset or
assets and retained by any Borrower Group Member after such sale or other
disposition thereof, including pension and other postemployment benefit
liabilities and liabilities related to environmental matters or with respect to
any indemnification obligations associated with such transaction, and it being
understood that “Net Cash Proceeds” shall include (A) any cash or Cash
Equivalents received upon the Disposition of any non-cash consideration by any
Borrower Group Member in any such Disposition and (B) upon the reversal (without
the satisfaction of any applicable liabilities in cash in a corresponding
amount) of any reserve described in this clause (iv) or if such liabilities have
not been satisfied in cash and the remaining amount of such reserve is not
reversed within 365 days after such Disposition, the remaining amount of such
reserve and (v) if the applicable cash payments are in the first instance
received by a Subsidiary that is not a wholly-owned Subsidiary, the related Net
Cash Proceeds shall be net of the proportionate share of the common Equity
Interests of such Subsidiary (and of any intermediate Subsidiary) owned by
Persons that are not wholly-owned Subsidiaries of the Borrower.

“Non-Extending Lender” has the meaning assigned to such term in Section 2.22(b).

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

 

16



--------------------------------------------------------------------------------

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations and indebtedness (including interest and fees
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding), obligations and liabilities of the Borrower to any of the Lenders,
the Administrative Agent or any indemnified party, individually or collectively,
existing on the Effective Date or arising thereafter, direct or indirect, joint
or several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Agreement or any of the other
Financing Documents or to the Lenders or any of their Affiliates under any Swap
Agreement or any Banking Services Agreement or in respect of any of the Loans
made or reimbursement or other obligations incurred or any other instruments at
any time evidencing any thereof.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Operating Company” means PSE and each other Subsidiary of the Borrower other
than any Immaterial Subsidiary and, for the avoidance of doubt, the term
Operating Company shall include Puget Western, Inc.

“Operating Company Credit Agreement” means any credit agreement, loan agreement,
reimbursement agreement, indenture, supplemental indenture or other agreement
evidencing Indebtedness that is entered into by PSE or any other Operating
Company.

“Organizational Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement; and (c) with respect to any partnership, joint venture, trust
or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Financing Document, or sold or assigned an interest in any Loan or Financing
Document).

“Other Hedging Agreements” means any swap, cap or collar agreement or similar
arrangement entered into by any Borrower Group Member designed to protect any
Borrower Group Member against fluctuations in currency exchange rates or
commodity prices.

 

17



--------------------------------------------------------------------------------

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Financing Document, except any
such Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.19(b)).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.–managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Parent” means the Person that is the direct owner of 100% of the Equity
Interests of the Borrower, which as of the Effective Date, is Puget Equico LLC,
a Washington limited liability company; provided that the Parent shall be a
direct or indirect wholly-owned Subsidiary of Puget Holdings.

“Parent Holdco” means the Person that is the direct owner of 100% of the Equity
Interests of the Parent.

“Participant” has the meaning assigned to such term in Section 9.04.

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means an acquisition consummated by the Borrower
directly or through a wholly-owned direct or indirect Subsidiary of the Borrower
(including any newly formed wholly-owned direct or indirect Subsidiary of the
Borrower (a “Newco”)), of all or substantially all, of the assets of or shares
or other Equity Interests in a Person, or division or line of business of a
Person (other than inventory, leases, materials and equipment in the ordinary
course of business), in each case that is engaged in substantially the same
general line of business or businesses as those in which the Borrower (not
including any of its Subsidiaries for this purpose) is engaged or businesses
reasonably related, complementary or ancillary thereto; provided that:

(i) such acquisition shall be consensual and shall have been approved by the
board of directors (or similar governing body) of the Person whose Equity
Interests or assets are proposed to be acquired and shall not have been preceded
by an unsolicited tender offer for such Equity Interests by, or proxy contest
initiated by, Borrower or any of its Subsidiaries;

(ii) in the event that such acquisition results in a merger, amalgamation or
consolidation of the Borrower, the Borrower shall be the surviving corporation;

(iii) an Authorized Officer of the Borrower shall have delivered a certificate
substantially in the form of Exhibit J, attesting to the Solvency of the
Borrower and its Subsidiaries (taken as a whole, including the acquired Person
or assets, after giving effect to such acquisition);

(iv) any Liens assumed in connection with such acquisition are otherwise
permitted under Section 6.01;

(v) [reserved];

(vi) [reserved];

 

18



--------------------------------------------------------------------------------

(vii) no Default or Event of Default shall exist immediately prior to such
acquisition or, after giving effect to such acquisition, shall have occurred and
be continuing, or would result from the consummation of the proposed
acquisition; and

(viii) the Borrower and the Subsidiaries are in compliance, on a pro forma basis
reasonably acceptable to the Administrative Agent after giving effect to such
acquisition (but without giving effect to any synergies or cost savings), with
the covenant contained in Section 6.09 recomputed as of the last day of the most
recently ended fiscal quarter of the Borrower for which financial statements are
available, as if such acquisition (and any related incurrence or repayment of
Indebtedness, with any new Indebtedness being deemed to be amortized over the
applicable testing period in accordance with its terms) had occurred on the
first day of each relevant period for testing such compliance and, if the
aggregate consideration paid in respect of such acquisition exceeds
$500,000,000, the Borrower shall have delivered to the Administrative Agent a
certificate of a Financial Officer of the Borrower to such effect, together with
all relevant financial information, statements and projections requested by the
Administrative Agent.

“Permitted Collateral Liens” means Liens of the type specified in
Section 6.01(e), (m), (n), (p), and (u).

“Permitted Holders” means the Persons listed on Schedule 1.01(b) hereto.

“Permitted Refinancing Indebtedness” means any Indebtedness of any Borrower
Group Member, as applicable, issued in exchange for, or the Net Cash Proceeds of
which are used to refund, refinance, replace, defease or discharge Existing
Indebtedness; provided, that such Indebtedness shall not be required to reduce
any commitment with respect to such Existing Indebtedness; and provided further,
that:

(i) The principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of and any unfunded commitment under the Indebtedness
extended, refinanced, renewed, replaced, defeased or refunded (plus (x) all
refinancing fees and expenses incurred in connection therewith including,
without limitation, underwriting fees, closing fees, agency fees, premiums,
make-whole amounts or original issue discount and LIBO breakage costs due in
accordance with Section 2.16 of this Agreement and other reasonable
out-of-pocket expenses incurred by the Borrower and (y) an amount equal to any
termination payment paid pursuant to an Interest Hedging Agreement which has
been terminated by the Borrower in connection with the incurrence of any
Permitted Refinancing Indebtedness);

(ii) Such Permitted Refinancing Indebtedness has weighted average life to
maturity equal to or greater than the weighted average life to maturity of, the
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded;

(iii) If the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded is subordinated in right of payment to this Agreement, such
Permitted Refinancing Indebtedness is subordinated in right of payment to this
Agreement on terms, taken as whole, at least as favorable to the Lenders as the
subordination terms contained in the documentation governing the Indebtedness
being extended, refinanced, renewed, replaced, defeased or refunded; provided
that a certificate of an Authorized Officer of the Borrower is delivered to the
Administrative Agent at least five (5) Business Days (or such shorter period as
the Administrative Agent may reasonably agree) prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such subordination terms or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirement, and such
certificate shall

 

19



--------------------------------------------------------------------------------

be conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Borrower within such
period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees);

(iv) Such Indebtedness is incurred by the Person who is the obligor on the
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded;

(v) The Permitted Refinancing Indebtedness is not secured by any Collateral not
granted to the holders of the Indebtedness being financed, renewed, replaced,
defeased or refunded; and

(vi) Such Permitted Refinancing Indebtedness shall have terms which shall be no
more restrictive taken as a whole, and shall not, taken as a whole, be
materially less favorable, in any respect on the Borrower or the Operating
Companies than the provisions of the Indebtedness being refinanced, renewed,
replaced, defeased or refunded; provided, however, that the foregoing
requirements shall not apply to pricing terms in respect of any Indebtedness
being so refinanced so long as such pricing is consistent with then-prevailing
market pricing.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

“Pledge Agreement” means the Amended and Restated Pledge Agreement, dated as of
February 6, 2009 and amended and restated as of March 31, 2010, from Puget
Equico LLC, as pledgor to Collateral Agent (as amended, restated, supplemented
or otherwise modified from time to time), a copy of which is attached hereto as
Exhibit K.

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.

“Pricing Level” means Pricing Level I, Pricing Level II, Pricing Level III,
Pricing Level IV or Pricing Level V, as the context may require.

“Pricing Level I” means any time when (a) no Event of Default has occurred and
is continuing, and (b) the Senior Debt Rating is BBB+ or higher by S&P or Baa1
or higher by Moody’s or BBB+ or higher by Fitch.

“Pricing Level II” means any time when (a) no Event of Default has occurred and
is continuing, (b) the Senior Debt Rating is BBB or higher by S&P or Baa2 or
higher by Moody’s or BBB or higher by Fitch and (c) Pricing Level I does not
apply.

“Pricing Level III” means any time when (a) no Event of Default has occurred and
is continuing, (b) the Senior Debt Rating is BBB- or higher by S&P or Baa3 or
higher by Moody’s or BBB-or higher by Fitch and (c) none of Pricing Levels I or
II is applicable.

“Pricing Level IV” means any time when (a) no Event of Default has occurred and
is continuing, (b) the Senior Debt Rating is BB+ or higher by S&P or Ba1 or
higher by Moody’s or BB+ or higher by Fitch and (c) none of Pricing Levels I, II
or III is applicable.

“Pricing Level V” means any time when none of Pricing Levels I, II, III and IV
is applicable.

 

20



--------------------------------------------------------------------------------

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Toronto Dominion (Texas) LLC as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Pro Forma Basis” means, with respect to any event, that the Borrower is in
compliance on a pro forma basis with the applicable covenant, calculation or
requirement herein recomputed as if the event with respect to which compliance
on a Pro Forma Basis is being tested had occurred on the first day of the four
fiscal quarter period most recently ended on or prior to such date for which
financial statements have been delivered pursuant to Section 5.01.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real or personal, or mixed and whether tangible or intangible, and
including, for the avoidance of doubt, revenues and contractual rights.

“PSE” means Puget Sound Energy, Inc., a Washington corporation.

“Puget Holdings” means Puget Holdings LLC, a Delaware limited liability company.

“Receivables Facility” means any receivables or securitization facility or
facilities made available to the Borrower or any of its Subsidiaries pursuant to
which assets and related security are sold, pledged or otherwise transferred to
certain investors or creditors either directly, or indirectly through one or
more special purpose entities.

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

“Redeemable” means, with respect to any Equity Interest, any such Equity
Interest that (a) the issuer has undertaken to redeem at a fixed or determinable
date or dates, whether by operation of a sinking fund or otherwise, or upon the
occurrence of a condition not solely within the control of the issuer or (b) is
redeemable at the option of the holder.

“Register” has the meaning assigned to such term in Section 9.04(b).

“Regulatory Approval” means (a) any authorization, consent, approval, license,
ruling, permit, tariff, certification, waiver, exemption, filing required by
chapter 80.08 or 80.12 RCW, variance, order, judgment or decree of, by, or by
any Borrower Group Member, the Parent, Parent Holdco (to the extent such Person
is not Puget Holdings) or Puget Holdings with, (b) any required notice by any
Borrower Group Member, (c) any declaration containing material obligations of
any Borrower Group Member made by or filed with, or (d) any Borrower Group
Member registration by or with, any Governmental Authority.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and representatives of such Person and such Person’s Affiliates.

“Required Lenders” means (a) Lenders holding more than 50% of the Aggregate
Commitments or (b) if all Commitments have been terminated or reduced to zero,
Lenders holding more than 50% of the principal amount of the aggregate
outstanding Loans.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property, other than common Equity Interests in the
Borrower) on account of any Equity Interest of any Borrower Group Member, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
defeasance, acquisition, cancellation or termination of any such Equity
Interest, or on account of any return of capital to the Borrower’s stockholders,
partners or members (or the equivalent Persons thereof); provided that payments
made to Affiliates pursuant to transactions permitted by Section 6.06(a) shall
not constitute Restricted Payments.

 

21



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any European Union member state, Her Majesty’s Treasury of the United Kingdom,
Global Affairs Canada or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in the foregoing clauses
(a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, any European Union member
state, Her Majesty’s Treasury of the United Kingdom, Global Affairs Canada or
other relevant sanctions authority.

“SEC” means the United States Securities and Exchange Commission.

“Secured Obligations” has the meaning assigned thereto in the Collateral Agency
Agreement.

“Secured Parties” means, collectively, the Agents, the Lenders, the Interest
Rate Hedge Banks and each co-agent or sub-agent appointed by the Administrative
Agent from time to time pursuant to this Agreement.

“Security Agreement” means the Amended and Restated Borrower Security Agreement,
dated as of February 6, 2009 and as amended and restated as of March 31, 2010
and as further amended as of February 10, 2012, between the Borrower and the
Collateral Agent (as amended, restated, supplemented or otherwise modified from
time to time), a copy of which is attached hereto as Exhibit L.

“Security Documents” means, collectively, the Security Agreement, the Pledge
Agreement and any other security agreements, pledge agreements or other similar
agreements delivered to the Agents, the Lenders and the Interest Rate Hedge
Banks, and any other agreements, instruments or documents that create or purport
to create a Lien in favor of the Collateral Agent for the benefit of the Secured
Parties.

“Senior Debt Rating” means at any date, the credit rating identified by S&P,
Moody’s or Fitch as the credit rating which (a) it has assigned to long term
secured senior debt of the Borrower or (b) it would assign to long term secured
senior debt of the Borrower were the Borrower to issue or have outstanding any
long term secured senior debt on such date.

“Solvent” means, in reference to the Borrower, (a) the fair value of the assets
of the Borrower, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the property of the Borrower will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) the Borrower will be able to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) the Borrower will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date.

 

22



--------------------------------------------------------------------------------

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D of the Board. Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D of the Board
or any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary the payment of which is subordinated to payment of the obligations
under the Financing Documents.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Tax-Free Debt” means Indebtedness of PSE to a state, territory or possession of
the United States or any political subdivision thereof issued in a transaction
in which such state, territory, possession or political subdivision issued
obligations the interest on which is excludable from gross income pursuant to
the provisions of Section 103 of the Code (or similar provisions), as in effect
at the time of issuance of such obligations, and debt to a bank issuing a letter
of credit with respect to the principal of or interest on such obligations.

“Taxes” or “Tax” means any present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Term Loan” has the meaning assigned to such term in Section 2.01(a).

“Total Capitalization” means, at any time, the sum, without duplication, of
(a) Total Shareholders’ Equity at such time and (b) Total Funded Indebtedness at
such time.

“Total Funded Indebtedness” means, for the Borrower and its Subsidiaries,
without duplication, on a consolidated basis, the sum of (a) all Indebtedness of
such Person for borrowed money, except to the extent such Indebtedness is
“non-recourse” to such Person or recourse for payment of such Indebtedness is
limited to specific assets of such Person (whether or not included on a
consolidated

 

23



--------------------------------------------------------------------------------

balance sheet of such Person), (b) the principal portion of all obligations of
such Person under Capital Lease Obligations, (c) all unreimbursed obligations
relative to the face amount of all letters of credit issued to support
Indebtedness of the kinds referred to in clauses (a) and (b) above, (d) all
Guarantees of such Person with respect to Indebtedness and obligations of the
type described in clauses (a) through (c) hereof of another Person; provided
that such Guarantees are required to be reported as liabilities on a balance
sheet of such Person prepared in accordance with GAAP (and without duplication
of any liability already appearing as a liability on such balance sheet); and
provided, further that, in the event a Guarantee is limited as to dollar amount,
such Guarantee shall not exceed such limitation and (e) all Indebtedness and
obligations of the type described in clauses (a), (b), and (c) hereof of another
Person, secured by a Lien on any property of such Person whether or not such
Indebtedness or obligations has been assumed by such Person. Notwithstanding the
foregoing, Total Funded Indebtedness (i) shall not include (x) trust preferred
securities, if any, (y) interest on Indebtedness that is accrued in the ordinary
course of business and (z) any intercompany Indebtedness between the Borrower
and any of its Subsidiaries or among any of its Subsidiaries and (ii) shall
include intercompany Indebtedness (or Equity Interests having the
characteristics of Indebtedness) owing to any direct or indirect parent of the
Borrower.

“Total Shareholders’ Equity” means, at any time, the amount of total common
shareholders’ equity of the Borrower and its Subsidiaries (determined on a
consolidated basis without duplication in accordance with GAAP) plus (a) the
cumulative non-cash mark-to-market charges (net of taxes) recognized by the
Borrower and its Subsidiaries in all periods; minus (b) the cumulative non-cash
mark-to-market gains (net of taxes) recognized by the Borrower and its
Subsidiaries in all periods in each case calculated exclusive of the effect on
the Borrower’s accumulated other comprehensive income/loss of the ongoing
application of Accounting Standards Codification Topic 815.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Financing Documents, the borrowing of Loans and
other credit extensions and the use of the proceeds thereof.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (a) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (b) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (c) an obligation to provide collateral to secure any of the foregoing types
of obligations.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(D)(2).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.

“Withholding Agent” means the Borrower and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time

 

24



--------------------------------------------------------------------------------

under the Bail-In Legislation for the applicable EEA Member Country, which
write-down and conversion powers are described in the EU Bail-In Legislation
Schedule.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified by Type (e.g., a “Eurodollar
Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein), (b)
any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, and (g) all actions by specified officers of a
Person shall be deemed to be taken by such specified officer solely in such
specified officer’s capacity as such officer.

SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose) (including, without limitation, any change in
GAAP resulting in any operating lease being reclassified as a capital lease),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) except with respect to the revaluation of Indebtedness
or liabilities to the extent reflected on the Borrower’s audited consolidated
balance sheet for the fiscal year ending December 31, 2016, without giving
effect to any election under Accounting Standards Codification 825- 10-25 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (ii) without giving effect to any treatment of Indebtedness in
respect

 

25



--------------------------------------------------------------------------------

of convertible debt instruments under Accounting Standards Codification 470-20
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof.

(b) All pro forma computations required to be made hereunder giving effect to
any acquisition or disposition, or issuance, incurrence or assumption of
Indebtedness, or other transaction shall in each case be calculated giving pro
forma effect thereto (and, in the case of any pro forma computation made
hereunder to determine whether such acquisition or disposition, or issuance,
incurrence or assumption of Indebtedness, or other transaction is permitted to
be consummated hereunder, to any other such transaction consummated since the
first day of the period covered by any component of such pro forma computation
and on or prior to the date of such computation) as if such transaction had
occurred on the first day of the period of four consecutive fiscal quarters
ending with the most recent fiscal quarter for which financial statements shall
have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the
delivery of any such financial statements, ending with the last fiscal quarter
included in the financial statements referred to in Section 3.07(a)), and, to
the extent applicable, to the historical earnings and cash flows associated with
the assets acquired or disposed of (but without giving effect to any synergies
or cost savings) and any related incurrence or reduction of Indebtedness, all in
accordance with Article 11 of Regulation S-X under the Securities Act. If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Swap Agreement applicable to such Indebtedness).

SECTION 1.05. Status of Obligations. In the event that the Borrower shall at any
time issue or have outstanding any Subordinated Indebtedness, the Borrower shall
take all such actions as shall be necessary to cause the Secured Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Obligations are
hereby designated as “senior indebtedness” and as “designated senior
indebtedness” and words of similar import under and in respect of any indenture
or other agreement or instrument under which such Subordinated Indebtedness is
outstanding and are further given all such other designations as shall be
required under the terms of any such Subordinated Indebtedness in order that the
Lenders may have and exercise any payment blockage or other remedies available
or potentially available to holders of senior indebtedness under the terms of
such Subordinated Indebtedness.

ARTICLE II

The Credits

SECTION 2.01. Loans. Subject to the terms and conditions set forth herein, each
Lender agrees to make a term loan (a “Term Loan”, each a “Loan” and collectively
the “Loans”) to the Borrower in Dollars in a single drawing on the Effective
Date in an aggregate principal amount of its Commitment with respect to the
Loans. Amounts repaid or prepaid in respect of Loans may not be reborrowed. The
Commitment of each Lender shall immediately and automatically terminate upon the
earlier of (i) at 3:00 p.m., New York City time, on the Effective Date and
(ii) the making of the Loans pursuant to this Section.

SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not

 

26



--------------------------------------------------------------------------------

relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith;
provided that, except to the extent the Administrative Agent shall have received
an indemnification substantially consistent with the terms of Section 2.16 not
less than three (3) Business Days prior to the Effective Date, all Borrowings
made on the Effective Date must be made as ABR Borrowings but may be converted
into Eurodollar Borrowings in accordance with Section 2.08. Each Lender at its
option may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan (and in the case of an Affiliate, the
provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate
to the same extent as to such Lender); provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000 and not less than $5,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $1,000,000. Borrowings of more than one
Type may be outstanding at the same time; provided that there shall not at any
time be more than a total of eight (8) Eurodollar Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03. Method of Borrowing. To request the initial Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurodollar Borrowing subject to Section 2.02(b), not later
than 1:00 p.m., New York City time, three (3) Business Days before the Effective
Date or (b) in the case of an ABR Borrowing, not later than 1:00 p.m., New York
City time, one (1) Business Day before the Effective Date. Any such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery, telecopy or electronic transmission to the Administrative Agent of a
written Borrowing Request in a form approved by the Administrative Agent and
signed by the Borrower. Any such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day (which date
thereafter shall be the Effective Date);

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Commitment and Loan to be made as part of the requested
Borrowing.

 

27



--------------------------------------------------------------------------------

SECTION 2.04. [Reserved].

SECTION 2.05. [Reserved].

SECTION 2.06. [Reserved].

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the Effective Date by wire transfer of immediately
available funds by 12:00 noon, New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders in an amount equal to such Lender’s Commitment. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
designated by the Borrower in the applicable Borrowing Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed Effective Date that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

SECTION 2.08. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the initial Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrower may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery, telecopy or
electronic transmission to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
the Borrower. Notwithstanding any contrary provision herein, this Section shall
not be construed to permit the Borrower to (i) elect an Interest Period for
Eurodollar Loans that does not comply with Section 2.02(d) or (ii) convert any
Borrowing to a Borrowing of a Type not available under the Commitments pursuant
to which such Borrowing was made.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

28



--------------------------------------------------------------------------------

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which Interest
Period shall be a period contemplated by the definition of the term “Interest
Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

SECTION 2.09. [Reserved].

SECTION 2.10. Repayment of Loans; Evidence of Debt. The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan on the Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

 

29



--------------------------------------------------------------------------------

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note in substantially the form of Exhibit F. In such event, the Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein.

SECTION 2.11. Prepayment of Loans. The Borrower shall have the right at any time
and from time to time to prepay any Borrowing in whole or in part, subject to
prior notice in accordance with the provisions of this Section. The Borrower
shall notify the Administrative Agent by telephone (confirmed by telecopy or
electronic transmission) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 1:00 p.m., New York City
time, three (3) Business Days before the date of prepayment or (ii) in the case
of prepayment of an ABR Borrowing, not later than 1:00 p.m., New York City time,
one (1) Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that a notice of
prepayment delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be payable without penalty or premium and
shall be accompanied by (i) accrued interest to the extent required by
Section 2.13 and (ii) break funding payments pursuant to Section 2.16.

SECTION 2.12. Fees. The Borrower agrees to pay to the Administrative Agent, for
its own account, fees payables in the amounts and at the times separately agreed
upon between the Borrower and the Administrative Agent. All fees payable
hereunder shall be paid on the dates due, in immediately available funds, to the
Administrative Agent for distribution to the applicable Lenders. Fees paid shall
not be refundable under any circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and

 

30



--------------------------------------------------------------------------------

(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest. (a) If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including, without limitation, because the LIBO Screen Rate is not available or
published on a current basis), for such Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy or electronic transmission as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist (and the Administrative Agent shall use commercially reasonable efforts to
provide such notice promptly following such circumstances no longer existing as
determined by the Administrative Agent in its sole discretion (or, in the case
of clause (ii) above, promptly following the Administrative Agent being advised
thereof by the Required Lenders)), (i) any Interest Election Request that
requests the conversion of any Borrowing to, or continuation of any Borrowing
as, a Eurodollar Borrowing shall be ineffective and any such Eurodollar
Borrowing shall be repaid on the last day of the then current Interest Period
applicable thereto and (ii) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as an ABR Borrowing.

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but the
supervisor for the administrator of the LIBO Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBO Screen Rate shall no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to the LIBO Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable. Notwithstanding anything to the contrary in
Section 9.02, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five Business Days of the date notice of
such alternate rate of interest is provided to the Lenders, a written notice
from the Required Lenders stating that such Required Lenders object to such
amendment. Until an alternate rate of interest shall be determined in accordance
with this clause (b) (but, in the case of the circumstances described in clause
(ii) of the first sentence of this Section 2.14(b), only to the extent the LIBO
Screen Rate for such Interest

 

31



--------------------------------------------------------------------------------

Period is not available or published at such time on a current basis), (x) any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (y) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing; provided that, if such alternate rate of
interest shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.

SECTION 2.15. Increased Costs; Illegality. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan, requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate);

(ii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Eurodollar Loans
made by such Lender; or

(iii) subject any Recipient to any Taxes on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (e) of the definition of Excluded
Taxes and (C) Connection Income Taxes);

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender or such other Recipient to reduce the amount
of any sum received or receivable by such Lender or such other Recipient
hereunder (whether of principal, interest or otherwise), then the Borrower will
pay to such Lender or such other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender or such other Recipient, as the
case may be, for such additional costs incurred or reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time the Borrower will pay
to such Lender, such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender,
as the case may be, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

32



--------------------------------------------------------------------------------

(e) If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
lending office to make, maintain or fund Loans whose interest is determined by
reference to the LIBO Rate, or to determine or charge interest rates based upon
the LIBO Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, (i) any obligation of such
Lender to make or continue Eurodollar Loans or to convert ABR Loans to
Eurodollar Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining ABR Loans the interest rate on
which is determined by reference to the LIBO Rate component of the Alternate
Base Rate, the interest rate on which ABR Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the LIBO Rate component of the Alternate Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Loans of such Lender to ABR Loans (the interest rate on which ABR
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the LIBO Rate component of the
Alternate Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Loans and (y) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon the LIBO Rate, the
Administrative Agent shall during the period of such suspension compute the
Alternate Base Rate applicable to such Lender without reference to the LIBO Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the LIBO Rate (and such Lender shall use commercially
reasonable efforts to provide such notice promptly following such circumstances
no longer existing as determined by such Lender in its sole discretion). Upon
any such prepayment or conversion, the Borrower shall also pay accrued interest
on the amount so prepaid or converted.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11 and is revoked in
accordance therewith) or (d) the assignment of any Eurodollar Loan other than on
the last day of the Interest Period applicable thereto as a result of a request
by the Borrower pursuant to Section 2.19, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. Such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in Dollars
of a comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

 

33



--------------------------------------------------------------------------------

SECTION 2.17. Taxes. (a) Withholding of Taxes; Gross-Up. Each payment by the
Borrower under any Financing Document shall be made without withholding for any
Taxes, unless such withholding is required by any law. If any Withholding Agent
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Agent may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. If such Taxes are Indemnified
Taxes, then the amount payable by the Borrower shall be increased as necessary
so that, net of such withholding (including such withholding applicable to
additional amounts payable under this Section), the applicable Recipient
receives the amount it would have received had no such withholding been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

(c) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by the Borrower to a Governmental Authority, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(d) Indemnification by the Borrower. The Borrower shall indemnify each Recipient
for any Indemnified Taxes that are paid or payable by such Recipient in
connection with any Financing Document (including amounts paid or payable under
this Section 2.17(d)) and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. The indemnity under
this Section 2.17(d) shall be paid within ten (10) days after the Recipient
delivers to the Borrower a certificate stating the amount of any Indemnified
Taxes so paid or payable by such Recipient and describing the basis of the
indemnity claim. Such certificate shall be conclusive of the amount so payable
absent manifest error. Such Recipient shall deliver a copy of such certificate
to the Administrative Agent.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so) attributable to such Lender that are paid
or payable by the Administrative Agent or the Borrower (as applicable) in
connection with any Financing Document and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. The
indemnity under this Section 2.17(e) shall be paid within ten (10) days after
the Administrative Agent delivers to the applicable Lender a certificate stating
the amount of Taxes so paid or payable by the Administrative Agent. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from, or
reduction of, any applicable withholding Tax with respect to any payments under
any Financing Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by law or reasonably requested by the Borrower or the Administrative
Agent as will permit such payments to be made without, or at a reduced rate of,
withholding. In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by law
or reasonably requested by the Borrower or the Administrative Agent as will
enable the Borrower or the Administrative Agent to determine whether or not such
Lender is subject to any withholding (including backup withholding) or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than

 

34



--------------------------------------------------------------------------------

such documentation set forth in Section 2.17(f)(ii) (A) through (E) below) shall
not be required if in the Lender’s judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender. Upon the reasonable request of the Borrower or the Administrative Agent,
any Lender shall update any form or certification previously delivered pursuant
to this Section 2.17(f). If any form or certification previously delivered
pursuant to this Section expires or becomes obsolete or inaccurate in any
respect with respect to a Lender, such Lender shall promptly (and in any event
within ten (10) days after such expiration, obsolescence or inaccuracy) notify
the Borrower and the Administrative Agent in writing of such expiration,
obsolescence or inaccuracy and update the form or certification if it is legally
eligible to do so.

(ii) Without limiting the generality of the foregoing, if the Borrower is a U.S.
Person, any Lender with respect to the Borrower shall, if it is legally eligible
to do so, deliver to the Borrower and the Administrative Agent (in such number
of copies reasonably requested by the Borrower and the Administrative Agent) on
or prior to the date on which such Lender becomes a party hereto, duly completed
and executed copies of whichever of the following is applicable:

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. federal backup withholding tax;

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Financing Document, IRS Form W-8BEN or W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(2) with respect to any other applicable payments under any Financing Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(C) in the case of a Non-U.S. Lender for whom payments under any Financing
Document constitute income that is effectively connected with such Lender’s
conduct of a trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN or
W-8BEN-E, as applicable, and (2) a certificate substantially in the form of
Exhibit G (a “U.S. Tax Certificate”) to the effect that such Lender is not (a) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, (c) a “controlled foreign corporation” described in Section 881(c)(3)(C)
of the Code and (d) conducting a trade or business in the United States with
which the relevant interest payments are effectively connected;

(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a U.S. Tax Certificate on behalf of such partners; or

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. federal withholding Tax together with such supplementary

 

35



--------------------------------------------------------------------------------

documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

(iii) If a payment made to a Lender under any Financing Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Withholding Agent, at the time or times prescribed
by law and at such time or times reasonably requested by the Withholding Agent,
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine
whether such Lender is in compliance with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment. Solely for purposes of this Section 2.17(f)(iii), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including
additional amounts paid pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.17(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 2.17(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This Section 2.17(g) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.

SECTION 2.18. Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees, or of amounts payable under
Section 2.15, 2.16 or 2.17, or otherwise) prior to 12:00 noon, New York City
time on the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent’s Account, except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in Dollars.

 

36



--------------------------------------------------------------------------------

(b) Subject to the terms of the Collateral Agency Agreement, any proceeds of
Collateral received by the Administrative Agent (i) not constituting a specific
payment of principal, interest, fees or other sum payable under the Financing
Documents (which shall be applied as specified by the Borrower) or (ii) after an
Event of Default has occurred and is continuing and the Administrative Agent so
elects or the Required Lenders so direct, such funds shall be applied ratably
first, to pay any fees, indemnities, or expense reimbursements including amounts
then due to the Administrative Agent from the Borrower, second, to pay any fees
or expense reimbursements then due to the Lenders from the Borrower, third, to
pay interest then due and payable on the Loans ratably, fourth, to prepay
principal on the Loans and any other amounts owing with respect to Banking
Services Obligations ratably, and fifth, to the payment of any other Secured
Obligation due to the Administrative Agent or any Lender by the Borrower.
Notwithstanding anything to the contrary contained in this Agreement, unless so
directed by the Borrower, or unless a Default is in existence, none of the
Administrative Agent or any Lender shall apply any payment which it receives to
any Eurodollar Loan, except on the expiration date of the Interest Period
applicable to any such Eurodollar Loan, and, in any event, the Borrower shall
pay the break funding payment required in accordance with Section 2.16. The
Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Secured Obligations.

(c) At the election of the Administrative Agent, all payments of principal,
interest, fees, premiums, reimbursable expenses (including, without limitation,
all reimbursement for fees and expenses pursuant to Section 9.03), and other
sums payable under the Financing Documents, may be paid from the proceeds of
Borrowings made hereunder whether made following a request by the Borrower
pursuant to Section 2.03 or a deemed request as provided in this Section. The
Borrower hereby irrevocably authorizes the Administrative Agent to make a
Borrowing for the purpose of paying each payment of principal, interest and fees
as it becomes due hereunder or any other amount due under the Financing
Documents and agrees that all such amounts charged shall constitute Loans and
that all such Borrowings shall be deemed to have been requested pursuant to
Section 2.03.

(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the applicable Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon

 

37



--------------------------------------------------------------------------------

such assumption, distribute to the applicable Lenders the amount due. In such
event, if the Borrower has not in fact made such payment, then each of the
applicable Lenders, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.07(b), 2.18(e) or 9.03(c) then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), (i)
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender and for the benefit of the Administrative Agent to
satisfy such Lender’s obligations to it under such Section until all such
unsatisfied obligations are fully paid and/or (ii) hold any such amounts in a
segregated account over which the Administrative Agent shall have exclusive
control as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section; in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.17, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.15, (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 or
(iii) any Lender becomes a Non-Extending Lender pursuant to Section 2.22 or a
Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under the Financing Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

SECTION 2.20. Expansion Option. The Borrower may from time to time elect to
enter into a maximum of three additional tranches of term loans (each an
“Incremental Term Loan”), in each case in minimum increments of $10,000,000 so
long as, after giving effect thereto, the aggregate amount

 

38



--------------------------------------------------------------------------------

of all such Incremental Term Loans does not exceed $100,000,000. The Borrower
may arrange for any tranche to be provided by one or more Lenders (each Lender
so agreeing to participate in such Incremental Term Loans, an “Increasing
Lender”), or by one or more new banks, financial institutions or other entities
(each such new bank, financial institution or other entity, an “Augmenting
Lender”; provided that no Ineligible Institution may be an Augmenting Lender),
to participate in such Incremental Term Loans; provided that (i) each Increasing
Lender and Augmenting Lender shall be subject to the approval of the Borrower
and the Administrative Agent, which, in the case of the Administrative Agent,
shall not be unreasonably withheld and (ii) (x) in the case of an Increasing
Lender, the Borrower and such Increasing Lender execute an agreement
substantially in the form of Exhibit C hereto, and (y) in the case of an
Augmenting Lender, the Borrower and such Augmenting Lender execute an agreement
substantially in the form of Exhibit D hereto. No consent of any Lender (other
than the Lenders participating in any Incremental Term Loan) shall be required
for any Incremental Term Loan pursuant to this Section 2.20. Incremental Term
Loans created pursuant to this Section 2.20 shall become effective on the date
agreed by the Borrower, the Administrative Agent and the relevant Increasing
Lenders or Augmenting Lenders, and the Administrative Agent shall notify each
Lender thereof. Notwithstanding the foregoing, no tranche of Incremental Term
Loans shall become effective under this paragraph unless, (i) on the proposed
date of the effectiveness of Incremental Term Loans, (A) the conditions set
forth in paragraphs (a) and (b) of Section 4.02 shall be satisfied or waived by
the Required Lenders and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Financial Officer
of the Borrower and (B) the Borrower shall be in compliance (on a Pro Forma
Basis reasonably acceptable to the Administrative Agent) with the covenant
contained in Section 6.09 and (ii) the Administrative Agent shall have received
documents consistent with those delivered on the Effective Date as to the
corporate power and authority of the Borrower to borrow hereunder after giving
effect to Incremental Term Loans. On the effective date of any Incremental Term
Loans being made, each relevant Increasing Lender and Augmenting Lender shall
make available to the Administrative Agent such amounts in immediately available
funds as the Administrative Agent shall determine, for the benefit of the other
Lenders, as being required in order to cause, after giving effect to the use of
such amounts to make payments to such other Lenders, each Lender’s portion of
the outstanding Loans of all the Lenders to equal its Applicable Percentage of
such outstanding Loans. The Incremental Term Loans (a) shall rank pari passu in
right of payment with the Loans, (b) shall not mature earlier than the Maturity
Date (but may have amortization prior to such date) and (c) shall be treated
substantially the same as (and in any event no more favorably than) the Loans;
provided that (i) the terms and conditions applicable to any tranche of
Incremental Term Loans maturing after the Maturity Date may provide for material
additional or different financial or other covenants or prepayment requirements
applicable only during periods after the Maturity Date and (ii) the Incremental
Term Loans may be priced differently than the Loans. Incremental Term Loans may
be made hereunder pursuant to an amendment or restatement (an “Incremental Term
Loan Amendment”) of this Agreement and, as appropriate, the other Financing
Documents, executed by the Borrower, each Increasing Lender participating in
such tranche, each Augmenting Lender participating in such tranche, if any, and
the Administrative Agent. The Incremental Term Loan Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Financing Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this
Section 2.20. Nothing contained in this Section 2.20 shall constitute, or
otherwise be deemed to be, a commitment on the part of any Lender to provide
Incremental Term Loans at any time. In connection with any Incremental Term
Loans pursuant to this Section 2.20, any Augmenting Lender becoming a party
hereto shall (1) execute such documents and agreements as the Administrative
Agent may reasonably request and (2) in the case of any Augmenting Lender that
is organized under the laws of a jurisdiction outside of the United States of
America, provide to the Administrative Agent, its name, address, tax
identification number and/or such other information as shall be necessary for
the Administrative Agent to comply with “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Patriot Act
and the Beneficial Ownership Regulation.

 

39



--------------------------------------------------------------------------------

SECTION 2.21. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender, the Commitment and Loans of such Defaulting Lender shall not be included
in determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 9.02); provided, that this Section 2.21 shall not apply to
the vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of such Lender or each Lender directly
affected thereby.

SECTION 2.22. Extension of Maturity Date.

(a) Request for Extension. The Borrower may, at any time, from time to time, not
earlier than ninety (90) days and not less than thirty (30) days prior to any
anniversary of the Effective Date (other than the Maturity Date), request that
each Lender extend (each such date on which such extension occurs, an “Extension
Date”) the maturity date of such Lender’s Loans then in effect (the “Existing
Maturity Date”) to a date that is one (1) year after the Existing Maturity Date;
provided that if any requested Extension Date is not a Business Day, such
Extension Date shall be the immediately succeeding Business Day.

(b) Lender Elections to Extend. Each Lender, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent given not later than
the date that is fifteen (15) days after the date on which the Administrative
Agent received the Borrower’s extension request (or, if such 15th day is not a
Business Day, on the immediately preceding Business Day (the “Lender Notice
Date”), advise the Administrative Agent whether or not such Lender agrees to
such extension (each Lender that determines to so extend its Maturity Date, an
“Extending Lender”). Each Lender that determines not to so extend its Maturity
Date (a “Non-Extending Lender”) shall notify the Administrative Agent of such
fact promptly after such determination (but in any event no later than the
Lender Notice Date), and any Lender that does not advise the Administrative
Agent of its election to agree to such an extension on or before the Lender
Notice Date shall be deemed to be a Non-Extending Lender. The election of any
Lender to agree to such extension shall not obligate any other Lender to so
agree, and it is understood and agreed that no Lender shall have any obligation
whatsoever to agree to any request made by the Borrower for extension of its
Maturity Date.

(c) Notification by Administrative Agent. The Administrative Agent shall
promptly notify the Borrower of each Lender’s determination under this Section.

(d) Additional Lenders. The Borrower shall have the right, but shall not be
obligated, on or before the applicable Maturity Date for any Non-Extending
Lender to replace such Non-Extending Lender with, and add as “Lenders” under
this Agreement in place thereof, one or more banks, financial institutions or
other entities (each, an “Additional Lender”) approved by the Administrative
Agent in accordance with the procedures provided in Section 2.19(b), each of
which Additional Lenders shall have entered into an Assignment and Assumption
(in accordance with and subject to the restrictions contained in Section 9.04,
with the Borrower or the Additional Lender obligated to pay any applicable
processing or recordation fee) with such Non-Extending Lender, pursuant to which
such Additional Lenders shall, effective on or before the applicable Maturity
Date for such Non-Extending Lender, assume the Loan of the Non-Extending Lender
(and, if any such Additional Lender is already a Lender, its Loan shall be in
addition to such Lender’s existing Loans hereunder on such effective date).
Prior to any Non-Extending Lender being replaced by one or more Additional
Lenders pursuant hereto, such Non-Extending Lender may elect, in its sole
discretion, by giving irrevocable notice thereof to the Administrative Agent and
the Borrower (which notice shall set forth such Lender’s new Maturity Date as
requested by the Borrower), to become an Extending Lender. The Administrative
Agent may effect such amendments to this Agreement

 

40



--------------------------------------------------------------------------------

as are reasonably necessary to provide for any such extensions with the consent
of the Borrower but without the consent of any other Lenders.

(e) If (and only if) the total of the Loans of the Lenders that have agreed to
extend their Existing Maturity Date is more than 50% of the aggregate amount of
the Loans in effect immediately prior to the applicable Extension Date, then,
effective as of the applicable Extension Date, the Existing Maturity Date of
each Extending Lender and of each Additional Lender shall be extended to the
date that is one year after the Existing Maturity Date (except that, if such
date is not a Business Day, such Maturity Date as so extended shall be the
immediately preceding Business Day) and each Additional Lender that is not
already a Lender shall thereupon become a “Lender” for all purposes of this
Agreement and shall be bound by the provisions of this Agreement as a Lender
hereunder and shall have the obligations of a Lender hereunder. For purposes of
clarity, it is acknowledged and agreed that the Maturity Date on any date of
determination shall not be a date more than three (3) years after such date of
determination, whether such determination is made before or after giving effect
to any extension request made hereunder.

(f) Conditions to Effectiveness of Extension. Notwithstanding the foregoing,
(x) no more than one (1) extension of the Maturity Date shall be permitted
hereunder and (y) any extension of any Maturity Date pursuant to this
Section 2.22 shall not be effective with respect to any Lender unless:

(i) there shall exist no Default or Event of Default on the applicable Extension
Date and immediately after giving effect thereto;

(ii) the representations and warranties made by the Borrower contained herein
shall be true and correct in all material respects (other than to the extent
qualified by materiality or “Material Adverse Effect”, in which case, such
representations and warranties shall be true and correct) with the same effect
as though such representations and warranties had been made on and as of the
applicable Extension Date (or to the extent that such representations and
warranties specifically refer to an earlier date as of such earlier date);

(iii) Extending Lenders holding Loans representing at least 50% of the aggregate
outstanding Loans agree to such request for extension of the Maturity Date; and

(iv) the Administrative Agent shall have received a certificate from the
Borrower signed by an Authorized Officer of the Borrower (A) certifying the
accuracy of the foregoing clauses (i) and (ii) and (B) certifying and attaching
the resolutions adopted by the Borrower approving or consenting to such
extension.

(g) Maturity Date for Non-Extending Lenders. It is understood and agreed that
the Maturity Date relating to the Non-Extending Lenders shall remain unchanged
and the repayment of all obligations owed to them pursuant to the Financing
Documents shall occur on the then existing Maturity Date without giving effect
to such extension request.

(h) Repayment of Non-Extending Lender Loans. On the Maturity Date of each
Non-Extending Lender, the Borrower shall repay such Non-Extending Lender in
accordance with Section 2.10 (and shall pay to such Non-Extending Lender all of
the other obligations owing to it under this Agreement) and after giving effect
thereto shall prepay any Loans outstanding on such date (and pay any additional
amounts required pursuant to Section 2.16) to the extent necessary to keep
outstanding Loans ratable with any revised Applicable Percentage of the
respective Lenders effective as of such date.

(i) Binding. This Section shall supersede any provisions in Section 9.02 to the
contrary.

 

41



--------------------------------------------------------------------------------

SECTION 2.23. MIRE Events. Notwithstanding anything to the contrary set forth
herein, no MIRE Event may be closed until the date that is (a) if there are no
Mortgaged Real Properties in a “special flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), ten (10) Business Days or (b) if there are any Mortgaged Real
Properties in a “special flood hazard area”, thirty (30) days, after the
Collateral Agent as the Administrative Agent has delivered to the Lenders the
following documents in respect of such real property: (i) a completed flood
hazard determination from a third party vendor; (ii) if such real property is
located in a “special flood hazard area”, (A) a notification to the Borrower or
any of its Subsidiaries of that fact and (if applicable) notification to the
Borrower or any Subsidiary, as applicable, that flood insurance coverage is not
available and (B) evidence of the receipt by the Borrower or any Subsidiary, as
applicable, of such notice; and (iii) if required by applicable Flood Insurance
Laws, evidence of required flood insurance with respect to which flood insurance
has been made available under applicable Flood Insurance Laws; provided that any
such MIRE Event may be closed prior to such period expiring if the
Administrative Agent and the Collateral Agent shall have received confirmation
from each Lender that such Lender has completed any necessary flood insurance
due diligence to its reasonable satisfaction.

ARTICLE III

Representations and Warranties

The Borrower hereby represents and warrants to the Lenders that.

SECTION 3.01. Existence, Qualification and Power; Compliance with Laws. The
Borrower, and each of the Operating Companies and, in the case of clause
(e) only, each of the other Subsidiaries, of the Borrower, (a) is a Person duly
organized or formed, validly existing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority to
(i) own or lease its material assets and carry on its business and (ii) in the
case of the Borrower, execute, deliver and perform its obligations under the
Financing Documents to which it is a party, (c) is duly organized and validly
existing under the Laws of the jurisdiction of its incorporation or organization
and of each other jurisdiction where its ownership, lease or operation of
material Properties or the conduct of its business as now conducted requires
such qualification, (d) is in compliance in all material respects with all Laws,
orders, writs, injunctions and orders and (e) has all requisite Regulatory
Approvals to own its material Properties and operate its business as currently
conducted, in the case of the foregoing clauses (c) through (e), except for such
matters that could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.02. Binding Effect. This Agreement and each other Financing Document
has been duly executed and delivered by the Borrower. This Agreement and each
other Financing Document constitute the legal, valid and binding obligation of
Borrower enforceable against the Borrower in accordance with its terms, except
as such enforceability may be limited by Debtor Relief Laws and by general
principles of equity.

SECTION 3.03. Authorization; No Contravention. The execution, delivery and
performance by the Borrower of this Agreement and each other Financing Document
are within the Borrower’s corporate or other powers, have been duly authorized
by all necessary corporate or other organizational action, and do not and will
not (a) contravene the terms of any of the Borrower’s Organizational Documents,
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under (other than as permitted by Section 6.01), or require any
payment to be made under (i) any Contractual Obligation to which the Borrower or
any of its Subsidiaries is a party or affecting the Borrower or any of its
Subsidiaries or the properties of the Borrower or any of its Subsidiaries or
(ii) any material order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which the Borrower or any of its Subsidiaries
or any of their property is subject or (c) violate any applicable

 

42



--------------------------------------------------------------------------------

Law, in the case of the foregoing clauses (b) and (c), except for such matters
that could not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.04. Governmental Authorization; Other Consents. Other than as
specified in Schedule 3.04, there is no Regulatory Approval and there is no
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with any other Person that is necessary or required in connection with
(a) the execution, delivery or performance by, or enforcement against, the
Borrower of this Agreement or any other Financing Document to which it is a
party and the consummation of the transactions contemplated hereby and thereby
or (b) the ability of the Operating Companies to operate their businesses as
currently operated, except for the Regulatory Approvals and the other approvals,
consents, exemptions, authorizations, actions, notices and filings which have
been duly obtained, taken, given or made and are in full force and effect.

SECTION 3.05. Taxes. The income tax of the Borrower and its Subsidiaries is
included in a consolidated tax return for U.S. federal income tax purposes, of
which Puget Holdings is the “common parent” (within the meaning of Section 1504
of the Code) of such group.

Each Borrower Group Member has filed all tax returns and reports required to be
filed, and has paid all income taxes and other material taxes, assessments, fees
and other governmental charges levied or imposed upon it or its properties,
income or assets otherwise due and payable, except in each case those (a) which
are not yet due and payable, or (b) which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP.

SECTION 3.06. No Default. Neither the Borrower nor any Subsidiary is in default
under or with respect to, any material Contractual Obligation, except for any
such default which could not reasonably be expected to result in a Material
Adverse Effect. No Default has occurred and is continuing.

SECTION 3.07. Financial Statements; No Material Adverse Effect. (a) The
financial statements furnished pursuant to Section 4.01(c) fairly present in all
material respects the financial condition of the Borrower and its Subsidiaries
as of the dates thereof and their results of operations for the period covered
thereby in accordance with GAAP, consistently applied throughout the periods
covered thereby. As of the date of such financial statements, (i) there has been
no sale, transfer or other disposition by the Borrower or any of its
Subsidiaries of any material part of the business or Property of the Borrower
and its Subsidiaries, taken as a whole, (ii) there has been no purchase or other
acquisition by the Borrower or any of its Subsidiaries of any business or
Property (including any Equity Interests of any other Person) material in
relation to the consolidated financial condition of the Borrower and its
consolidated Subsidiaries (taken as a whole) and (iii) the Borrower and the
Operating Companies did not have any material contingent liabilities, material
liabilities for Taxes, material and unusual forward or long-term commitments or
material and unrealized or anticipated losses from any unfavorable commitments,
except as referred to or reflected or provided for in such financial statements
or as arising solely from the execution and delivery of the Financing Documents,
in each case, which is not reflected in the foregoing financial statements or in
the notes thereto or has not otherwise been disclosed in writing to the Lenders
prior to the Effective Date.

(b) The forecasts (if any) of consolidated balance sheets, income statements and
cash flow statements of the Borrower and its Subsidiaries for each fiscal year
ending after the Effective Date until the Maturity Date, copies of which have
been furnished to the Administrative Agent prior to the Effective Date in a form
reasonably satisfactory to it, have been prepared in good faith on the basis of
the assumptions stated therein, which assumptions were believed to be reasonable
at the time of preparation

 

43



--------------------------------------------------------------------------------

of such forecasts and no representation or warranty is made as to the actual
attainability of any such forecasts.

(c) Since December 31, 2017, there has been no event or circumstance, either
individually or in the aggregate, that has resulted in or could reasonably be
expected to result in, on or after the Effective Date, a Material Adverse
Effect.

SECTION 3.08. Ranking. The Financing Documents and the Secured Obligations
evidenced thereby rank and will at all times rank at least pari passu with all
other senior, secured Indebtedness of the Borrower, whether now existing or
hereafter outstanding, except other senior, secured Indebtedness to the extent
secured by Liens permitted by Section 6.01 (other than Liens created by any of
the Security Documents).

SECTION 3.09. Ownership of Assets. (a) (i) Each Borrower Group Member owns and
(to the extent applicable) has good and defensible title to its material
Properties and assets, in each case free and clear of all Liens other than Liens
permitted pursuant to Section 6.01 and (ii) each Borrower Group Member has good
and defensible title in fee simple to, or valid leasehold or license interests
in, or easements or other limited property interests in, all material real
property necessary in the ordinary conduct of its business, free and clear of
all Liens except for Liens permitted pursuant to Section 6.01, and, in each
case, subject to such exceptions, defects and qualifications as do not
(x) affect the value of any such properties of such Borrower Group Member in any
material respect or (y) affect the use made or proposed to be made of such
properties by the Borrower or any such Operating Company in any material
respect.

(b) Other than the security interests, if any, granted to the Collateral Agent
for the ratable benefit of the Secured Parties pursuant to the Security
Documents, no Borrower Group Member has pledged, assigned, sold, granted a Lien
on or security interest in, or otherwise conveyed any of its Properties, assets
or revenues, other than Liens permitted pursuant to Section 6.01 or Dispositions
not precluded by this Agreement.

SECTION 3.10. No Other Business. The Borrower has not engaged in any business
and has not incurred any liabilities other than (a) directly relating to its
direct ownership of PSE and its direct or indirect ownership of the other
Operating Companies and Immaterial Subsidiaries and (b) as otherwise not
prohibited under the Financing Documents.

SECTION 3.11. Insurance. All insurance required to be obtained by the Borrower
Group Members pursuant to Section 5.08 has been obtained and is in full force
and effect, and all premiums then due and payable on all such insurance have
been paid.

SECTION 3.12. Disclosure.

(a) No report, financial statement, certificate or other written information
(including the Information Memorandum) furnished by or on behalf of the Borrower
or any of its Subsidiaries to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or any other Financing Documents (as modified
or supplemented by other information so furnished) at the time so furnished when
taken as a whole contains any material misstatement of fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading, except as
could not reasonably be expected to result in a Material Adverse Effect;
provided that with respect to any projected financial information, forecasts,
estimates or forward-looking information, the Borrower represents only that such
information and materials have been prepared in good faith on the basis of the

 

44



--------------------------------------------------------------------------------

assumptions stated therein, which assumptions were believed to be reasonable at
the time of preparation of such forecasts, and no representation or warranty is
made as to the actual attainability of any such forecasts.

(b) As of the Effective Date, to the best knowledge of the Borrower, the
information included in the Beneficial Ownership Certification provided on or
prior to the Effective Date to any Lender in connection with this Agreement is
true and correct in all respects.

SECTION 3.13. Subsidiaries; Equity Interests. (a) As of the Effective Date, the
Borrower has no other Subsidiaries other than those listed in Schedule 3.13(a).
All of the outstanding Equity Interests in such Subsidiaries have been validly
issued, are fully paid and non-assessable and all Equity Interests owned by the
Borrower are owned free and clear of all Liens except those, if any, created
under the Security Documents and Liens permitted by Section 6.01. As of the
Effective Date, Schedule 3.13(b) (a) sets forth the name and jurisdiction of
each such Subsidiary and (b) sets forth the ownership interest of the Borrower
and any other Subsidiary in each such Subsidiary, including the percentage of
such ownership; provided that the Borrower hereby represents that it owns,
directly, 100% of the Equity Interests of PSE.

SECTION 3.14. No Dividend Restrictions. Except as set forth in Schedule 3.14 or
as permitted by this Agreement, there are no contractual or regulatory
restrictions limiting the ability of any Operating Company from making
distributions, dividends or other return on capital to the Borrower in an amount
sufficient to satisfy the Obligations under the Financing Documents.

SECTION 3.15. Litigation. There are no actions, suits, proceedings, disputes or
known claims pending or, to the knowledge of the Borrower, threatened in writing
or contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of its Subsidiaries or against any
of their properties or revenues, except as set forth in Schedule 3.15, or which
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 3.16. Solvency. Prior to and after giving effect to the transactions
contemplated by the Financing Documents, the Borrower, on a consolidated basis
with its Subsidiaries, is Solvent.

SECTION 3.17. Margin Regulations; Investment Company Act; USA PATRIOT Act.

(a) The Borrower is not engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation T, U and X issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock.

(b) No Borrower Group Member is or, after giving effect to the transactions
contemplated hereby, will be an “investment company” as defined in and subject
to regulation under the Investment Company Act of 1940.

(c) The making of the Loans and the use of the proceeds thereof shall not
violate the Trading With the Enemy Act, as amended, or any of the foreign assets
control regulations of the U.S. Treasury Department (31 C.F.R., Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto and each Borrower Group Member is in compliance with the U.S. Executive
Order 13224 of September 24, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg.
49, 079 (2001)) (the “Anti-Terrorism Order”) and the provisions of the Patriot
Act.

 

45



--------------------------------------------------------------------------------

(d) On and after the Effective Date, the Borrower is a “holding company” within
the meaning of Section 1262(8) of the Public Utility Holding Company Act of 2005
(“PUHCA”) by reason of its direct or indirect ownership of one or more
“public-utility companies” within the meaning of Section 1262(14) of PUHCA. The
Borrower has filed with the federal Energy Regulatory Commission a notification
of its “holding company” status pursuant to 18 C.F.R. § 366.4(a) (2005). On and
after the Effective Date, the Borrower and certain of its subsidiaries qualifies
for waiver, pursuant to 18 C.F.R. § 366.3(c), of the PUHCA accounting,
record-retention, and filing requirements at 18 C.F.R. §§ 366.21, 366.22, and
366.23, or are otherwise exempt from such requirements pursuant to 18 C.F.R. §
366.3(a).

SECTION 3.18. ERISA Compliance. (a) Except as could not, either individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect,
each Plan is in compliance with the applicable provisions of ERISA, the Code and
other federal or state Laws.

(b)(i) No ERISA Event has occurred during the five-year period prior to the date
on which this representation is made or deemed made with respect to any Plan or
Multiemployer Plan; (ii) neither the Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 of ERISA with respect to a
Multiemployer Plan; and (iii) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could reasonably be subject to Sections 4069 or
4212(c) of ERISA, except, with respect to each of the foregoing clauses
(i) through (iii) of this Section 3.18(b), as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

SECTION 3.19. Environmental Compliance. Except as expressly set forth in the
Annual Report:

(a) Except as specified in Schedule 3.19, there are no claims, actions, suits,
or proceedings in respect of or affecting the Borrower or any of its
Subsidiaries (or any of their respective Properties) alleging potential
liability or responsibility for violation of, or otherwise relating to, any
Environmental Law that could, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

(b) Except as specified in Schedule 3.19, the properties owned, leased or
operated by the Operating Companies do not contain any Hazardous Materials in
amounts or concentrations which (i) constitute, or constituted a violation of,
(ii) require remedial action under, or (iii) could give rise to liability under,
Environmental Laws, which violations, remedial actions and liabilities,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.

(c) Except as specified in Schedule 3.19, none of the Operating Companies is
undertaking, and has not completed, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened release, discharge or
disposal of Hazardous Materials at any site, location or operation, either
voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law except for such investigation or
assessment or remedial or response action that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(d) Except as specified in Schedule 3.19, all Hazardous Materials generated,
used, treated, handled or stored at, or transported to or from, any property
currently or formerly owned or operated by any of the Operating Companies have
been disposed of in a manner not reasonably expected to result, individually or
in the aggregate, in a Material Adverse Effect.

 

46



--------------------------------------------------------------------------------

(e) Except as set forth in Schedule 3.19, and except as could not reasonably be
expected to result, individually or in the aggregate, in a Material Adverse
Effect, none of the Operating Companies has contractually assumed, with a
Governmental Authority or otherwise, any liability or obligation under or
relating to any Environmental Law.

SECTION 3.20. Labor Disputes. No labor dispute with the Borrower or any of its
Subsidiaries exists or is imminent that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.21. Affiliate Transactions. Except as specified on Schedule 3.21 or
permitted by Section 6.06, no Borrower Group Member has, directly or indirectly,
entered into any transaction since June 30, 2018 or that is in effect on
June 30, 2018 and that is otherwise permitted hereunder with or for the benefit
of any Affiliate.

SECTION 3.22. Collateral. All filings and other actions necessary to perfect the
security interest in the Collateral created under the Security Documents have
been duly made or taken and are in full force and effect, and the Security
Documents create in favor of the Collateral Agent for the benefit of the Secured
Parties are valid and, together with such filings and other actions, perfected
first priority security interest in the Collateral (subject to Permitted
Collateral Liens), securing the payment of the Secured Obligations, and all
filings and other actions necessary to perfect such security interest have been
duly taken. Puget Equico and the Borrower are the legal and beneficial owners of
the Collateral free and clear of any Lien, except for Liens permitted under
Section 6.01.

SECTION 3.23. Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective officers and employees and to
the knowledge of the Borrower its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower, any Subsidiary or to the knowledge of the Borrower or such
Subsidiary any of their respective directors, officers or employees, or (b) to
the knowledge of the Borrower, any agent of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing, use of proceeds or
other Transactions will violate any Anti-Corruption Law or applicable Sanctions.

SECTION 3.24. EEA Financial Institutions. Neither the Borrower nor any of its
Subsidiaries is an EEA Financial Institution.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.

 

47



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Perkins Coie LLP, counsel for the Borrower, in form and substance
reasonably acceptable to the Administrative Agent, and covering such other
matters relating to the Borrower, the Financing Documents or the Transactions as
the Administrative Agent shall reasonably request. The Borrower hereby requests
such counsel to deliver such opinion.

(c) The Lenders shall have received (i) satisfactory audited consolidated
financial statements of the Borrower for the two most recent fiscal years ended
prior to the Effective Date as to which such financial statements are available
and (ii) satisfactory unaudited interim consolidated financial statements of the
Borrower for each quarterly period ended subsequent to the date of the latest
financial statements delivered pursuant to clause (i) of this paragraph as to
which such financial statements are publicly available.

(d) The Administrative Agent shall have received (i) such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower, the
authorization of the Transactions and any other legal matters relating to the
Borrower, the Financing Documents or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel and as further
described in the list of closing documents attached as Exhibit E, (ii) to the
extent requested by any of the Lenders, all documentation and other information
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act
and (iii) to the extent the Borrower qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, any Lender that has requested, in a
written notice to the Borrower at least the (10) days prior to the Effective
Date, a Beneficial Ownership Certification in relation to the Borrower shall
have received such Beneficial Ownership Certification (provided that, upon the
execution and delivery by such Lender of its signature page to this Agreement,
the condition set forth in this clause (iii) shall be deemed to be satisfied).

(e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

(f) [Reserved].

(g) The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable on or prior to the Effective Date, including, to
the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder.

(h) Liens creating a first priority security interest in the collateral shall
have been perfected to the reasonable satisfaction of the Administrative Agent.

(i) The Administrative Agent (or its counsel) shall have received from each
party thereto such other documents listed on Exhibit E hereto.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing is subject to the satisfaction of the following
conditions:

 

48



--------------------------------------------------------------------------------

(a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects (other than to the
extent qualified by materiality or “Material Adverse Effect”, in which case,
such representations and warranties shall be true and correct) on and as of the
date of such Borrowing (or to the extent that such representations and
warranties specifically refer to an earlier date, as of such earlier date).

(b) At the time of and immediately after giving effect to such Borrowing, no
Default or Event of Default shall have occurred and be continuing.

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs
(a) and (b) of this Section.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that the Borrower will,
and will cause its Subsidiaries to:

SECTION 5.01. Financial Statements. Deliver to the Administrative Agent (for
prompt further distribution to the Collateral Agent, if applicable, and each
Lender):

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Borrower or as otherwise earlier required by the SEC,
from and after the Effective Date, a consolidated balance sheet of the Borrower
and its consolidated Subsidiaries as at the end of such fiscal year, and the
related consolidated statements of income or operations, stockholders’ equity
and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, audited and accompanied by (i) a report and
opinion by any firm of independent registered public accounting of nationally
recognized standing (or any other independent registered public accounting firm
acceptable to the Administrative Agent in its sole discretion), which report and
opinion shall be prepared in accordance with GAAP, shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit and shall state that said consolidated
financial statements fairly present the consolidated financial condition and
results of operations of the Borrower and its consolidated Subsidiaries as at
the end of, and for, such fiscal year in accordance with GAAP;

(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of the
Borrower or as otherwise earlier required by the SEC, from and after the
Effective Date, an unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of each such fiscal quarter, and the
related (i) consolidated statements of income or operations for such fiscal
quarter and for the portion of the fiscal year then ended and (ii) consolidated
statements of cash flows for the portion of the fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by an Authorized
Officer as fairly presenting in all material respects the financial condition,
results of operations, stockholders’ equity and cash flows of the Borrower and
its consolidated Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes;

(c) [reserved];

 

49



--------------------------------------------------------------------------------

(d) promptly after the same become publicly available, notice of all
registration statements, regular periodic reports and press releases filed by
the Borrower or any Subsidiary with the SEC, or any Governmental Authority
succeeding to any or all of the functions of the SEC, or with any national
securities exchange;

(e) such other information regarding the Borrower Group Members as the
Administrative Agent or any Lender may reasonably request for the Administrative
Agent or such Lender to carry out and be satisfied with the “know your customer”
and anti-money laundering rules and regulations, including, without limitation,
the USA PATRIOT Act and the Beneficial Ownership Regulation or other checks
required to be carried out by local regulatory authorities; and

(f) such other information regarding the Borrower and its Subsidiaries as the
Administrative Agent or any Lender may reasonably request and which is
reasonably available to the Borrower and its Subsidiaries.

SECTION 5.02. Compliance Certificate. Deliver to the Administrative Agent (for
prompt further distribution to the Collateral Agent and each Lender), (a)
concurrently with any delivery of financial statements under Section 5.01(a) or
Section 5.01(b), a certificate of an Authorized Officer (i) certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.09, and (iii) stating whether any change in GAAP
applicable to the financial statements or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 4.01(c) or, if more recent, Section 5.01(a), (and except as described in
the financial statements provided pursuant to Section 4.01(c), or
Section 5.01(a) or Section 5.01(b)) and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate, and (b) concurrently with any delivery of financial statements
under Section 5.01(a), a certificate of the accounting firm that reported on
such financial statements stating whether they obtained knowledge during the
course of their examination of such financial statements of any Default under
Section 6.09 (which certificate may be limited to the extent required by
accounting rules or guidelines and in any event shall be limited to Defaults
insofar as they may relate to accounting matters).

SECTION 5.03. Notices. Promptly, but in any event within five (5) Business Days,
after the Borrower has obtained knowledge thereof and in the case of clauses
(a) through (d), unless prohibited by applicable Law, notify or deliver to the
Administrative Agent (for prompt notification or delivery to the Collateral
Agent and each Lender):

(a) copies of any written notice received by the Borrower regarding any actual
or threatened dispute, litigation, investigation, proceeding or suspension with
respect to the Borrower or any of its Subsidiaries by or before any court or any
Governmental Authority which could reasonably be expected to result in a
Material Adverse Effect;

(b) copies of all Material Notices and Material Communications received by the
Borrower or any of its Subsidiaries in connection with any material Contractual
Obligation or from any Governmental Authority which could reasonably be expected
to result in a Material Adverse Effect;

(c) [reserved];

(d) details of any other events or circumstances that results in or would
reasonably be expected to result in a Material Adverse Effect;

 

50



--------------------------------------------------------------------------------

(e) details of any Default or Event of Default;

(f) details of each change to the Senior Debt Rating; and

(g) any change in the information provided in the Beneficial Ownership
Certification delivered to such Lender that would result in a change to the list
of beneficial owners identified in such certification.

Each notice pursuant to this Section shall be accompanied by a written statement
of an Authorized Officer of the Borrower (x) that such notice is being delivered
pursuant to Section 5.03(a), (b), (c), (d) (e) or (g) (as applicable) and
(y) setting forth details of the occurrence referred to therein and stating what
action the Borrower has taken and proposes to take with respect thereto.

SECTION 5.04. Compliance with Laws.

(a) The Borrower will, and will cause each of its Subsidiaries to, comply with
all applicable laws, including, without limitation, ERISA and all other employee
benefit laws and shall from time to time obtain and renew, and shall comply
with, each Regulatory Approval as is or in the future shall be necessary for the
operation of its business under applicable Laws (except for any non-compliance
which could not reasonably be expected to result in a Material Adverse Effect).

(b) The Borrower and each Subsidiary of the Borrower shall not petition, request
or take any legal or administrative action that seeks to amend, supplement or
modify any Regulatory Approval in any material respect unless such amendment,
supplement or modification could not reasonably be expected to result in a
Material Adverse Effect. The Borrower shall promptly upon receipt by it or any
of its Subsidiaries or upon publication furnish to the Administrative Agent and
each Lender a copy (certified by an Authorized Officer of the Borrower) of each
amendment, supplement or modification to any such Regulatory Approval.

(c) The Borrower will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.

SECTION 5.05. Preservation of Existence, Etc. Preserve, renew and maintain in
full force and effect its legal existence under the Laws of the jurisdiction of
its organization, except as expressly permitted by Section 6.04; and (b) take
all reasonable action to maintain all rights, privileges (including its status
as validly existing), permits, licenses and franchises necessary in the normal
conduct of its business, except such rights, privileges, permits, licenses or
franchise which, if not maintained, could not reasonably be expected to result
in a Material Adverse Effect.

SECTION 5.06. Compliance with Environmental Laws. Except as specified in
Schedule 3.19 and except, and in each case, to the extent that the failure to do
so could not reasonably be expected to result in, individually or in the
aggregate, a Material Adverse Effect: (i) comply, and take all reasonable
actions to cause all lessees and other Persons operating or occupying its
properties to comply, with all applicable Environmental Laws and Environmental
Permits; (ii) obtain and renew all Environmental Permits reasonably necessary
for its operations and properties; and (iii) in each case to the extent required
by Environmental Laws, conduct any investigation, study, sampling and testing,
and undertake any cleanup, removal, remedial or other action reasonably
necessary to remove and clean up all Hazardous Materials from any of its
properties, to the extent required by the requirements of all Environmental
Laws.

SECTION 5.07. Maintenance of Properties; Ownership of Subsidiaries.

 

51



--------------------------------------------------------------------------------

(a) Except as contemplated by Schedule 5.07, and except to the extent that the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect, (i) maintain, preserve and protect all of its material
Properties and equipment necessary in the operation of its business in good
working order, repair and condition, ordinary wear and tear excepted and
casualty or condemnation excepted, and (ii) make all necessary renewals,
replacements, modifications, improvements, upgrades, extensions and additions
thereof or thereto in accordance with prudent industry practice; and

(b) The Borrower shall at all times from and after the Effective Date own,
directly, 100% of the Equity Interests of PSE.

SECTION 5.08. Maintenance of Insurance. Maintain insurance with financially
sound and reputable insurance companies with respect to all of its Properties
and assets, as is usually carried by companies engaged in similar business and
as is consistent with the prudent operation of its business; provided, however,
neither the Borrower nor any Borrower Group Member shall be prohibited from
self-insuring to the extent that such self-insurance is consistent with the
prudent operation of its business and companies engaged in similar businesses.

SECTION 5.09. Use of Proceeds. The Borrower shall use the proceeds of the Loans
for general corporate purposes (other than Hostile Acquisitions). The Borrower
will not request any Borrowing, and the Borrower shall not use, and shall
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any Borrowing (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country or (iii) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.

SECTION 5.10. Payment of Obligations. Pay, discharge or otherwise satisfy as the
same shall become due and payable, all its obligations and liabilities in
respect of material Taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or in respect of its Property,
except to the extent that the failure to do so could not reasonably be expected
to result in a Material Adverse Effect.

SECTION 5.11. Cooperation.

(a) Perform such acts as are reasonably requested by the Administrative Agent to
carry out the intent of, and transactions contemplated by, this Agreement and
the other Financing Documents. Promptly upon the reasonable request by any
Agent, or any Lender through the Administrative Agent, do, execute, acknowledge,
deliver, record, rerecord, file, re-file, register and re-register any and all
such further acts, deeds, conveyances, pledge agreements, mortgages, deeds of
trust, trust deeds, assignments, financing statements and continuations thereof,
termination statements, notices of assignment, transfers, certificates,
assurances and other instruments as any Agent, or any Lender through the
Administrative Agent, may reasonably require from time to time in order to
(a) subject the Borrower’s properties, assets, rights or interests to the Liens
now or hereafter intended to be covered by any of the Security Documents, and
(b) perfect and maintain the validity, effectiveness and priority of any of the
Security Documents and any of the Liens intended to be created thereunder.

(b) Notwithstanding anything to the contrary set forth herein, the
Administrative Agent shall not direct the Collateral Agent to enter into any
Mortgage in respect of any real property acquired by the Borrower or any
Subsidiary after the Effective Date until the date that is (a) if such Mortgage
relates to a property not located in a “special flood hazard area”, ten
(10) Business Days or (b) if such Mortgage

 

52



--------------------------------------------------------------------------------

relates to a property located in a “special flood hazard area”, thirty
(30) days, after the Collateral Agent or the Administrative Agent has delivered
to the Lenders the following documents in respect of such real property: (i) a
completed flood hazard determination from a third party vendor; (ii) if such
real property is located in a “special flood hazard area”, (A) a notification to
the Borrower or Subsidiary, as applicable, of that fact and (if applicable)
notification to such Borrower or Subsidiary, that flood insurance coverage is
not available and (B) evidence of the receipt by such Borrower or Subsidiary, of
such notice; and (iii) if required by applicable Flood Insurance Laws, evidence
of required flood insurance with respect to which flood insurance has been made
available under applicable Flood Insurance Laws; provided that any such mortgage
may be entered into prior to such period expiring if the Collateral Agent and
the Administrative Agent shall have received confirmation from each Lender that
such Lender has completed any necessary flood insurance due diligence to its
reasonable satisfaction.

SECTION 5.12. Books and Records. Maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in conformity with GAAP consistently applied shall be made of all material
transactions and matters involving the assets and business of the Borrower or
such Subsidiary, as the case may be.

SECTION 5.13. Financing Documents; Material Documents.

(a) Perform and observe all of its covenants and obligations pursuant to any
material Contractual Obligation to which it is a party or pursuant to which it
has any obligations, except to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect;

(b) Take all reasonable and necessary action to prevent the termination or
cancellation of any Financing Document or other material Contractual Obligation
in accordance with the terms of such Financing Document or other material
Contractual Obligation or otherwise, except to the extent, in the case of any
material Contractual Obligation, that the failure to do so could not reasonably
be expected to result in a Material Adverse Effect; and

(c) enforce against the relevant party to a material Contractual Obligation
(other than the Lenders or Agents) such covenants of such material Contractual
Obligation in accordance with its terms, except to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 5.14. Maintenance of Ratings. From and after the Effective Date, the
Borrower will maintain monitored public ratings on its senior unsecured debt
from S&P, Moody’s and Fitch, except to the extent that any of such ratings
agencies cease to issue debt ratings generally.

SECTION 5.15. Inspection Rights. At any reasonable time and from time to time
upon reasonable notice (but no more than once at the Borrower’s expense in any
fiscal year so long as no Event of Default has occurred and is continuing),
permit or arrange for the Administrative Agent (and permit any Lender to
accompany the Administrative Agent), to examine and make copies of and abstracts
from the records and books of account of, and the properties of, the Borrower
and each of its Subsidiaries, and to discuss the affairs, finances and accounts
of the Borrower and its Subsidiaries with the Borrower and its Subsidiaries and
their respective officers, directors and accountants (provided that (i) so long
as no Event of Default has occurred and is continuing, a representative of the
Borrower may be present for any communication with the independent public
accountants and (ii) the Borrower reserves the right to restrict access to any
generating facilities in accordance with reasonably adopted procedures relating
to safety and security, and to the extent reasonably requested to maintain
normal operations of the Borrower or any of its Subsidiaries).

 

53



--------------------------------------------------------------------------------

SECTION 5.16. Additional Collateral. The Borrower will cause all of its owned
property (whether real, personal, tangible, intangible, or mixed) to be subject
at all times to first priority, perfected Liens in favor of the Collateral Agent
for the benefit of the Secured Parties to secure the Secured Obligations in
accordance with the terms and conditions of the Security Documents, subject in
any case to Liens permitted by Section 6.01. Without limiting the generality of
the foregoing, the Borrower will cause the issued and outstanding Equity
Interests directly owned by the Borrower to be subject at all times to a first
priority, perfected Lien in favor of the Collateral Agent to secure the Secured
Obligations in accordance with the terms and conditions of the Security
Documents or such other pledge and security documents as the Collateral Agent
shall reasonably request. In the event of the addition of any real property
collateral, the Borrower will use commercially reasonable efforts to cause to be
delivered to the Collateral Agent “life of loan” flood zone determination and,
if applicable, flood insurance certificates and borrower notices, as well as
other documentation customarily delivered relative to real estate collateral as
reasonably requested by the Collateral Agent.

SECTION 5.17. Flood Insurance. If at any time any Mortgaged Real Property is
located in a designated “special flood hazard area” with respect to which flood
insurance has been made available under applicable Flood Insurance Laws, the
Borrower and its Subsidiaries will (i) maintain fully paid flood hazard
insurance on such Mortgaged Real Property on such terms and in such amounts as
required by The National Flood Insurance Reform Act of 1994, and (ii) provide
within thirty (30) days (or such longer period as the Administrative Agent shall
agree) evidence of such coverage as the Collateral Agent or the Administrative
Agent may reasonably request, including, without limitation, (x) copies of any
such flood insurance policies naming the Collateral Agent as loss payee and
(y) the Borrower or the applicable Subsidiary’s application for a flood
insurance policy plus proof of premium payment, in each case to the extent
requested by the Collateral Agent or the Administrative Agent.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that the Borrower shall not, nor
shall it permit any of the Operating Companies, to:

SECTION 6.01. Liens. Create, incur, assume or suffer to exist any Lien upon any
of its material Property, assets or revenues, whether now owned or hereafter
acquired, other than the following:

(a) Liens for the benefit of the Secured Parties pursuant to any Financing
Document and, with respect to PSE only, Liens in respect of cash collateral
arrangements for letters of credit issued under the Operating Company Credit
Agreement;

(b)(i) Liens existing on the Effective Date and listed on Schedule 6.01(b) or
(ii) Liens securing any Existing Indebtedness contemplated by clause (b) of the
definition thereof; provided, in the case of this clause (ii), that such Lien
shall apply only to Property (whether now owned or after-acquired) of a type
that is subject to a Lien securing the corresponding Existing Indebtedness
referred to in clause (a) of the definition thereof (including the proceeds
thereof) and shall not extend to any other Property;

(c) Liens for taxes, assessments or governmental charges imposed on the Borrower
or any Subsidiary or any of their property by any Governmental Authority which
are not yet due and payable or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the Borrower or such Subsidiary, to the
extent required by and in accordance with GAAP;

 

54



--------------------------------------------------------------------------------

(d) Liens of carriers, warehousemen, mechanics, materialmen, repairmen,
construction contractors, statutory liens of landlords or other like liens
arising in the ordinary course of business which secure amounts not yet due and
payable or which are being contested in good faith and by appropriate
proceedings diligently conducted, if Person to the extent required by and in
accordance with GAAP;

(e) pledges or deposits in the ordinary course of business (i) in connection
with workers’ compensation, unemployment insurance and other social security
legislation or (ii) required to secure performance bids, tenders, trade
contracts, performance bonds, statutory obligations, leases, government
contracts, surety and appeals bonds, indemnity, performance or other similar
bonds in connection with judicial or administrative proceedings and other
obligations of a like nature (exclusive of obligations for borrowed money);

(f) easements, rights-of-way, licenses, restrictions, encroachments, protrusions
and other similar encumbrances and minor title defects affecting real property
which, in the aggregate, do not in any case materially interfere with the
ordinary conduct of the business of any Borrower Group Member;

(g) Liens securing judgments that do not involve any material risk of forfeiture
of any assets of any of the Operating Companies or any Financing Document that
do not exceed $50,000,000 in the aggregate (to the extent not covered by
independent third-party insurance as to which the insurer has been notified of
such judgment or order and has not denied coverage) and that within ten
(10) days are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP for the payment of
money not constituting an Event of Default under Section 7.01(k);

(h) Liens securing payment of Tax-Free Debt and credit enhancement obligations
related to such Tax-Free Debt; provided that (i) any claims in respect of the
principal balance of the obligations being secured thereby shall not exceed
$250,000,000 in the aggregate at any time, and (ii) each such Lien shall extend
only to the property, and proceeds thereof, being financed by the Tax-Free Debt
secured thereby;

(i) Liens for purchase money security interests or Capital Lease Obligations
which are secured solely by the assets acquired (and proceeds and products
thereof), up to $150,000,000 in the aggregate; provided that such Lien arises
prior to or within 60 days after such acquisition or the incurrence of such
Capital Lease Obligation;

(j) zoning, building and other generally applicable land use restrictions,
which, in the aggregate, do not in any case materially interfere with the
ordinary conduct of the business of the Borrower and the Operating Companies
taken as a whole;

(k) licenses of intellectual property entered into in the ordinary course of
business;

(l) Liens that have been placed by a third party on the fee title of leased real
property or property over which any Borrower Group Member has easement, license
or similar rights, and subordination or similar agreements relating thereto;

(m) bankers’ liens, rights of setoff and other similar liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by any Borrower Group Member arising in the ordinary course of
business from netting services, overdraft protection, Banking Services
Obligations and otherwise in connection with the maintenance of deposit,
securities and commodities accounts;

 

55



--------------------------------------------------------------------------------

Liens solely on any cash earnest money or other deposits made by Borrower or any
of its Subsidiaries in connection with any Permitted Acquisition, letter of
intent or purchase agreement permitted hereunder;

(o) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property or
consignments or similar arrangements entered into in the ordinary course of
business;

(p) Liens on (i) insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto to the extent securing
Indebtedness owed to any Person providing property, casualty, business
interruption or liability insurance to the Borrower or any Operating Company of
the Borrower so long as such Indebtedness shall not be in excess of the unpaid
costs of, and shall be incurred only to defer the cost of, such insurance for
the annual period in which such Indebtedness is incurred and in any event, not
in excess of $5,000,000 in the aggregate at any time (“Permitted Premium
Financing Indebtedness”), (ii) dividends and rebates and other identifiable
proceeds therefrom which may become payable under insurance policies and loss
payments which reduce the incurred premiums on such insurance policies,
(iii) rights which may arise under state insurance guarantee funds relating to
any such insurance policy, in each case securing Permitted Premium Financing
Indebtedness and (iv) pledges or deposits of cash and Cash Equivalents securing
deductibles, self-insurance, co-payment, co-insurance, retentions or similar
obligations to providers of property, casualty or liability insurance in the
ordinary course of business; provided, however, that claims in respect of such
Liens shall not exceed $5,000,000 at any time;

(q) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(r) Liens on conservation investment assets as security for obligations incurred
in financing or refinancing bondable conservation investments in accordance with
the laws of the State of Washington;

(s) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof pursuant to a Permitted
Acquisition (or on such Person’s assets) prior to the time such Person becomes a
Subsidiary; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other property or assets of
the Borrower or any other Subsidiary (other than the proceeds of such property
or assets), (iii) such Lien shall secure only those obligations which it secures
on the date of such acquisition or the date such Person becomes a Subsidiary, as
the case may be, and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof and (iv) such Lien, together
with any other Liens incurred pursuant to this paragraph (s) shall not secure
Indebtedness or other obligations in excess of $250,000,000 in the aggregate;

(t) other Liens securing Indebtedness and other obligations in an aggregate
amount not to exceed $100,000,000 at any time;

(u) Liens securing Permitted Refinancing Indebtedness of the Borrower and other
Indebtedness of the Borrower of the type described in clauses (a) and (b) of the
definition of “Indebtedness” (but not of any Indebtedness of any other Borrower
Group Member); provided that such Liens and any rights in respect thereof are
subject to the terms of the Collateral Agency Agreement, and the Borrower shall
be in compliance (on a Pro Forma Basis reasonably acceptable to the
Administrative Agent) with the covenant contained in Section 6.09;

 

56



--------------------------------------------------------------------------------

(v) Liens securing PSE’s obligations arising pursuant to that certain
Contracting Party’s Agreement dated December 4, 2007 entered into between PSE
and Natural Gas Exchange, Inc. as amended and replaced from time to time solely
to the extent the aggregate amount of all such obligations thereunder shall not
exceed $50,000,000 at any time outstanding, and provided that such Liens shall
apply only to property or assets of PSE of the type securing such obligations as
of the date of this Agreement;

(w) Liens securing Indebtedness or arising in connection with Receivables
Facilities, provided, that the sum (without duplication) of all such
Indebtedness, plus the aggregate investment or claim held at any time by all
purchasers, assignees or other transferees of (or of interests in) receivables
and other rights to payment in all Receivables Facilities shall not at any time
exceed $250,000,000; and

(x) Liens pursuant to (i) PSE’s First and Refunding Mortgage, dated as of
June 2, 1924 (as supplemented and amended, the “Existing 1924 Mortgage”), as
described therein, (ii) PSE’s Indenture of First Mortgage, dated as of April 1,
1957 (as supplemented and amended, the “Existing 1957 Mortgage”), as described
therein, (iii) PSE’s Indenture, dated as of December 1, 1997 (as supplemented
and amended, the “Existing 1997 Indenture”), as described therein, and (iv) any
replacement indenture in respect of the Existing 1924 Mortgage, the Existing
1957 Mortgage or the Existing 1997 Indenture, and any supplements thereto, so
long as (1) any such Liens under any such replacement indenture apply to the
property or assets of PSE in a manner substantially consistent with the terms of
the Existing 1924 Mortgage, the Existing 1957 Mortgage or the Existing 1997
Indenture, as applicable, and (2) the borrowing capacity and other restrictions
on PSE’s ability to incur any obligations under any such replacement indenture
are substantially the same as those set forth in the Existing 1924 Mortgage, the
Existing 1957 Mortgage or the Existing 1997 Indenture, as applicable;

provided that notwithstanding any of the foregoing to the contrary, other than
pursuant to paragraphs (a), (d), (e), (m), (n), (p) and (u) above, the Borrower
shall not agree to the imposition of any Lien upon the Collateral.

SECTION 6.02. Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:

(a) Dispositions (other than Collateral constituting Equity Interests in PSE) in
the ordinary course of business (including Dispositions of obsolete or worn out
or surplus property no longer required or useful in the business or operations
of the Borrower or any of its Subsidiaries);

(b) Dispositions of assets and businesses specified on Schedule 5.07;

(c) Dispositions of Investments in Cash Equivalents in the ordinary course of
business;

(d) Dispositions of assets which individually or in the aggregate are less than
20% of the Consolidated Tangible Net Assets as of the Effective Date and for
which no less than 80% of the proceeds received therefor are in cash or Cash
Equivalents;

(e) Dispositions constituting a Lien permitted pursuant to Section 6.01;

(f) the sale or issuance of any Subsidiary’s Equity Interests to the Borrower;

(g) Dispositions of assets in connection with any transaction permitted by
Section 6.04;

(h) assignments and licenses of intellectual property or other intangibles of
the Borrower Group Members in the ordinary course of business;

 

57



--------------------------------------------------------------------------------

(i) any Disposition of any asset or interest therein in exchange for utility
plant, equipment or other utility assets (other than notes or other obligations)
in each case equal to the fair market value (as determined in good faith by the
Borrower) of such asset or interest therein; provided, however, that the fair
market value of any such assets or interests Disposed of under this paragraph
(i) shall not exceed $10,000,000 in the aggregate in any fiscal year;

(j) [reserved];

(k) [reserved]; and

(l) the sale, assignment or other transfer of accounts receivable or other
rights to payment pursuant to any Receivables Facility.

In the case of any of the foregoing Dispositions, the Borrower and the
Subsidiaries are in compliance, on a pro forma basis after giving effect to such
Disposition with the covenant contained in Section 6.09 recomputed as of the
last day of the most recently ended fiscal quarter of the Borrower for which
financial statements are available, as if such Disposition (and any related
repayment of Indebtedness) had occurred on the first day of each relevant period
for testing such compliance and, if the Net Cash Proceeds in respect of such
Disposition under clause (b), (d) or (j) of this Section 6.02 exceeds 5% of
total assets of the Borrower and its Subsidiaries on a consolidated basis as set
forth on the most recent financial statements delivered pursuant to
Section 4.01(c) and 5.01(a), the Borrower shall have delivered to the
Administrative Agent a certificate of a Financial Officer of the Borrower to
such effect, together with all relevant financial information, statements and
projections requested by the Administrative Agent.

SECTION 6.03. Investments. Make or hold any Investments, except:

(a) Investments by the Borrower or an Operating Company in cash and Cash
Equivalents;

(b) Investments by the Borrower in Interest Hedging Agreements;

(c) Investments by PSE or any other Operating Companies in Other Hedging
Agreements entered into in the ordinary course of business and not for
speculative purposes;

(d) Intercompany Loans from the Borrower to any Operating Company or from PSE to
its Subsidiaries which are Operating Companies;

(e) Equity Interests in (x) Subsidiaries in existence on the date hereof,
(y) Operating Companies acquired or created after the Effective Date in
connection with Permitted Acquisitions, and (z) Subsidiaries consisting of
Immaterial Subsidiaries;

(f) Permitted Acquisitions;

(g) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and supplies,
in each case in the ordinary course of business;

(h) extensions of trade credit in the ordinary course of business;

(i) Investments made as a result of the receipt of non-cash consideration from a
Disposition in compliance with Section 6.02;

 

58



--------------------------------------------------------------------------------

(j) Investments made by any Person that becomes a Subsidiary after the date
hereof; provided that such Investment exists at the time such Person becomes a
Subsidiary and are not made in contemplation of or in connection with such
Person becoming a Subsidiary;

(k) loans and advances made in the ordinary course of business to their
respective employees, officers and directors so long as the aggregate principal
amount thereof at any time outstanding (excluding temporary advances in the
ordinary course of business) shall not exceed $3,000,000;

(l) Investments existing on the date hereof and identified on Schedule 6.03(l);

(m) Investments by the Borrower in LNG Co., so long as the aggregate amount of
capital contributions to LNG Co. pursuant to this clause (m) does not exceed
$200,000,000 in the aggregate at any time outstanding; and

(n) in addition to Investments permitted by clauses (a) through (m) above so
long as no Default or Event of Default shall exist immediately prior thereto or
after giving effect thereto, additional Investments so long as the aggregate
amount invested, loaned or advanced pursuant to this clause (n) does not exceed
$100,000,000 in the aggregate at any time outstanding.

SECTION 6.04. Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except for (a) Permitted
Acquisitions, (b) Dispositions permitted under Section 6.02, (c) the liquidation
or dissolution of any Immaterial Subsidiary and (d) if at the time thereof and
immediately after giving effect thereto no Event of Default or Default shall
have occurred and be continuing, (i) the merger, amalgamation or consolidation
of any Operating Company into or with the Borrower in a transaction in which the
Borrower is the surviving corporation, and (ii) the merger, amalgamation or
consolidation of any Operating Company into or with any other Operating Company
or the liquidation or dissolution of any Operating Company (other than PSE) into
any other Operating Company; provided, however, that in any merger or
amalgamation or consolidation involving PSE or any liquidation or dissolution of
any Operating Company into PSE, PSE shall be the surviving corporation.

SECTION 6.05. Nature of Business. (a) Engage in any line of business
substantially different from those lines of business conducted by the Borrower
Group Members on the Effective Date or in connection with any Permitted
Acquisition or any business reasonably related, complimentary or ancillary
thereto.

(b) In the case of the Borrower from and after the Effective Date, conduct,
transact or otherwise engage in any business or operations other than those
reasonably related to (A) its ownership of the Equity Interests of its
Subsidiaries, (B) the maintenance of its legal existence, (C) the performance of
this Agreement and the other Financing Documents, and (D) any transaction that
the Borrower is expressly permitted to enter into or consummate under this
Agreement.

(c) Terminate or amend, waive, modify or supplement any of the provisions of its
Organizational Documents or consent to any such termination, amendment, waiver,
modification or supplement, unless any of the foregoing actions could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 6.06. Transactions with Affiliates; Management Fees. (a) Enter into any
transaction of any kind with any Affiliate (including Affiliate Service
Agreements), whether or not in the

 

59



--------------------------------------------------------------------------------

ordinary course of business, other than (i) on terms substantially as favorable
to the Borrower Group Member as would be obtainable by such Borrower Group
Member at the time in a comparable arm’s-length transaction with a Person other
than an Affiliate, (ii) Intercompany Loans to the extent permitted under
Section 6.03, (iii) as approved or required by any Governmental Authority or as
required by applicable Law, and (iv) the payment of Management Fees permitted by
clause (b) below.

(b) Pay any Management Fees or enter into or permit to exist any agreement or
arrangement for the payment of Management Fees, unless such fees are expressly
subordinated to the Secured Obligations on the terms set forth in Exhibit M.

SECTION 6.07. Accounting Changes. Make any change in its fiscal year except to
the extent required by applicable Law and/or GAAP. In such event, the Borrower
may, upon written notice to the Administrative Agent, change its fiscal year to
any other fiscal year reasonably acceptable to the Administrative Agent, in
which case, the Borrower and the Administrative Agent will, and are hereby
authorized by the Lenders to, make any adjustments to this Agreement that are
necessary to reflect such change in fiscal year arising as a result of such
change in applicable Law.

SECTION 6.08. Restrictive Agreements. Directly or indirectly, enter into, or
incur or permit to exist any agreement or other arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of any Borrower Group
Member to create, incur or permit to exist any Lien upon any of its material
Property or assets (except as permitted under Section 6.01), or (b) the ability
of PSE or any other wholly-owned Subsidiary to pay dividends or other
distributions with respect to, or to return capital in respect of its common
Equity Interests or to make or repay loans or advances to any Borrower Group
Member or to Guarantee Indebtedness of any Borrower Group Member; provided that
the foregoing shall not apply to:

(i) prohibitions, restrictions and conditions imposed by applicable Laws, any
Governmental Authority or this Agreement;

(ii) prohibitions, restrictions and conditions identified on Schedule 3.14 or
otherwise resulting from or relating to Existing Indebtedness (without
amendment, modification or waiver, other than in connection with Permitted
Refinancing Indebtedness) or prohibitions, restrictions and conditions not more
restrictive taken as a whole than such provisions in agreements entered into
after the Effective Date to evidence or govern Indebtedness that is permitted by
this Agreement;

(iii) provisions of the type described in clause (a) above imposed by the holder
of any Lien permitted by Section 6.01(d), (e), (h), (i), (m), (n), (r) and
(s) but solely with respect to the property purported to be encumbered by such
Lien;

(iv) any agreement in effect at the time any Person becomes a Subsidiary
pursuant to a Permitted Acquisition and not in contemplation of, or in
connection with, such Person becoming a Subsidiary and only relating to or in
connection with the Property or assets of such Person (and any extensions,
renewals, or replacements of such agreement so long as any restrictions and
conditions in such extended, renewed or replaced agreement are not more
restrictive than the applicable original agreement or extend to additional
Property);

(v) customary restrictions and conditions contained in agreements relating to
any Disposition of any asset or property; provided that such restrictions and
conditions only apply to the asset or property to be sold, assigned or
transferred and such sale, assignment or transfer is permitted by Section 6.02;
and

(vi) customary provisions restricting assignment or transfer of any agreement
entered into in the ordinary course of business.

 

60



--------------------------------------------------------------------------------

SECTION 6.09. Financial Covenant.

(a) Maximum Leverage Ratio. The Borrower will not permit the Leverage Ratio to
be greater than 0.65 to 1.00 at any time.

SECTION 6.10. Preservation of Rights. Assign, cancel, terminate, waive any
material default under, material breach of or material right under, or
materially amend, supplement or modify or give any material consent under
(including any consent or assignment of), any Financing Document or material
Contractual Obligation, except, other than in the case of any Financing
Document, to the extent that any such action would not reasonably be expected to
result in a Material Adverse Effect.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Financing Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of three (3) Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Financing Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Financing Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.03(e), 5.05 or 5.09 or in Article VI (other
than Sections 6.05(a), 6.05(b), 6.06 and 6.07);

(e) The Borrower or any Subsidiary fails to perform or observe any other
covenant, condition or agreement (not specified in clauses (a), (b) or (d) of
this Article VII) contained in any Financing Document on its part to be
performed or observed and such failure continues for thirty (30) days after
notice thereof to the Borrower by the Administrative Agent or the Borrower
having knowledge thereof; provided that if such failure is capable of remedy but
by its nature cannot reasonably be cured within such period, the Borrower shall
have such additional time not exceeding an additional sixty (60) days as may be
necessary to cure such failure so long as the Borrower is proceeding diligently
to cure such failure and such additional cure period could not reasonably be
expected to result in a Material Adverse Effect;

(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness/Material Swap Obligation, when and as the same shall become due and
payable (after giving effect to any applicable grace or cure period);

 

61



--------------------------------------------------------------------------------

(g) any event or condition occurs that results in any Material
Indebtedness/Material Swap Obligation becoming due prior to its scheduled
maturity (other than Swap Agreements which become due as a result of the
voluntary prepayment of referenced debt described in such Swap Agreements) or
that enables or permits (with or without the giving of notice, the lapse of time
or both) the holder or holders of any Material Indebtedness/Material Swap
Obligation or any trustee or agent on its or their behalf to cause any Material
Indebtedness/Material Swap Obligation to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary (other than any Immaterial Subsidiary)
or its debts, or of a substantial part of its assets, under any federal, state
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any Subsidiary
(other than any Immaterial Subsidiary) or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for sixty (60) days or an order or decree approving or ordering any of the
foregoing shall be entered;

(i) the Borrower or any Subsidiary (other than any Immaterial Subsidiary) shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Subsidiary (other than any Immaterial Subsidiary) or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

(j)(i) the Borrower or any Subsidiary (other than any Immaterial Subsidiary)
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of the Borrower and its Subsidiaries (other than any Immaterial
Subsidiary), taken as a whole, and is not released, vacated or fully bonded
within thirty (30) days after its issue or levy;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer has been notified of such judgment or order
and has not denied coverage) shall be rendered against the Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of sixty (60) consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Borrower or any Subsidiary to enforce
any such judgment;

(l) an ERISA Event shall have occurred that, in the reasonable opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;

(m) a Change in Control shall occur;

 

62



--------------------------------------------------------------------------------

(n) the occurrence of any “default”, as defined in any Financing Document (other
than this Agreement) or the breach of any of the terms or provisions of any
Financing Document (other than this Agreement), which default or breach
continues beyond any period of grace therein provided; or

(o) any material provision of any Financing Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or the Borrower or
any Subsidiary shall challenge the enforceability of any Financing Document or
shall assert in writing, or engage in any action or inaction based on any such
assertion, that any provision of any of the Financing Documents has ceased to be
or otherwise is not valid, binding and enforceable in accordance with its
terms);

(p) at any time, any financial statements to be delivered pursuant to
Section 5.01 shall be qualified by the auditors and such qualification could
reasonably be expected to result in a Material Adverse Effect;

(q) the termination, transfer, revocation or modification of any material
contracts or leases to which the Borrower or any Subsidiary is a party, the
result of which could reasonably be expected to result in a Material Adverse
Effect and such termination, transfer, revocation or modification remains in
effect for a period of more than thirty (30) days after the occurrence thereof;
or

(r) any Security Document shall for any reason fail to create a valid and
perfected first priority security interest in the Collateral in excess of
$100,000,000 in the aggregate purported to be covered thereby, except as
permitted by the terms of any Financing Document;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations of the Borrower accrued hereunder and
under the other Financing Documents, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Obligations
accrued hereunder and under the other Financing Documents, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower. Upon the occurrence
and during the continuance of an Event of Default, the Administrative Agent may,
and at the request of the Required Lenders shall, exercise any rights and
remedies provided to the Administrative Agent under the Financing Documents or
at law or equity.

ARTICLE VIII

The Administrative Agent

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its
behalf, including execution of the other Financing Documents, and to exercise
such powers as are delegated to the Administrative Agent by the terms of the
Financing Documents, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent and the

 

63



--------------------------------------------------------------------------------

Lenders, and neither the Borrower nor any Operating Company shall have rights as
a third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Financing Documents (or
any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Financing Documents. Without limiting the generality
of the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Financing
Documents that the Administrative Agent is required to exercise in writing as
directed by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02); provided that the Administrative Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the Administrative Agent to liability or that is contrary to any Finance
Document or applicable law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law, and (c) except as expressly set
forth in the Financing Documents, the Administrative Agent shall not have any
duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02) or in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Financing Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection with any Financing Document, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth in any
Financing Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Financing Document or any other agreement, instrument or
document, (v) the creation, perfection or priority of Liens on the Collateral or
the existence of the Collateral or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere in any Financing Document, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other

 

64



--------------------------------------------------------------------------------

experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within thirty (30) days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in the United States,
or an Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Lender expressly acknowledges that neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates
has made any representation or warranty to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
the Borrower and any Operating Company, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent, any arranger of this credit facility or any other Lender
or any of their respective Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder. Each Lender also acknowledges that it shall, independently and
without reliance upon the Administrative Agent, any arranger of this credit
facility or any amendment hereto or any other Lender or any of their respective
Related Parties and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Financing
Document or any related agreement or any document furnished hereunder or
thereunder and deciding whether or to the extent to which it will continue as a
Lender or assign or otherwise transfer its rights, interests and obligations
hereunder.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

 

65



--------------------------------------------------------------------------------

In its capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the New
York Uniform Commercial Code. Each Lender authorizes the Administrative Agent to
enter into each of the Security Documents to which it is a party and to take all
action contemplated by such documents. Each Lender agrees that no Secured Party
(other than the Administrative Agent) shall have the right individually to seek
to realize upon the security granted by any Security Document, it being
understood and agreed that such rights and remedies may be exercised solely by
the Administrative Agent for the benefit of the Secured Parties upon the terms
of the Security Documents. In the event that any Collateral is hereafter pledged
by any Person as collateral security for the Secured Obligations, the
Administrative Agent is hereby authorized, and hereby granted a power of
attorney, to execute and deliver on behalf of the Secured Parties any Financing
Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Administrative Agent on behalf of the Secured
Parties. The Lenders hereby authorize the Administrative Agent, at its option
and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) as described in Section 9.02(d);
(ii) as permitted by, but only in accordance with, the terms of the applicable
Financing Document; or (iii) if approved, authorized or ratified in writing by
the Required Lenders, unless such release is required to be approved by all of
the Lenders hereunder. Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant hereto. Upon any sale or
transfer of assets constituting Collateral which is permitted pursuant to the
terms of any Financing Document, or consented to in writing by the Required
Lenders or all of the Lenders, as applicable, and upon at least five
(5) Business Days’ prior written request by the Borrower to the Administrative
Agent, the Administrative Agent shall (and is hereby irrevocably authorized by
the Lenders to) execute such documents as may be necessary to evidence the
release of the Liens granted to the Administrative Agent for the benefit of the
Secured Parties herein or pursuant hereto upon the Collateral that was sold or
transferred; provided, however, that (i) the Administrative Agent shall not be
required to execute any such document on terms which, in the Administrative
Agent’s opinion, would expose the Administrative Agent to liability or create
any obligation or entail any consequence other than the release of such Liens
without recourse or warranty, and (ii) such release shall not in any manner
discharge, affect or impair the Secured Obligations or any Liens upon (or
obligations of the Borrower or any Subsidiary in respect of) all interests
retained by the Borrower or any Subsidiary, including (without limitation) the
proceeds of the sale, all of which shall continue to constitute part of the
Collateral. Any execution and delivery by the Administrative Agent of documents
in connection with any such release shall be without recourse to or warranty by
the Administrative Agent.

In the case of the pendency of any proceeding with respect to the Borrower under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim under Sections 2.12, 2.13, 2.15, 2.16, 2.17 and 9.03)
allowed in such judicial proceeding; and

(b) collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender to make such payments to the Administrative Agent and,

 

66



--------------------------------------------------------------------------------

in the event that the Administrative Agent shall consent to the making of such
payments directly to the Lenders, to pay to the Administrative Agent any amount
due to it, in its capacity as the Administrative Agent, under the Financing
Documents (including under Section 9.03).

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at Puget Energy, Inc., 355 110th Avenue, Bellevue,
Washington 98004, Attention of Treasurer, (Telecopy No. (425) 462-3490),
(Telephone No.(425) 457-5475);

(ii) if to the Administrative Agent, to it at Toronto Dominion (Texas) LLC, as
Administrative Agent, 222 Bay Street, Ernst & Young Tower, 15th Floor, Toronto,
Ontario M5K 1A2, Attention: Agency Administration, (Fax: 416-982-5535; Email:
agencyadministration@tdsecurities.com); and

(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished using Electronic Systems pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

 

67



--------------------------------------------------------------------------------

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

(d) Electronic Systems.

(i) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the other
Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak,
ClearPar or a substantially similar Electronic System.

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower, any Lender or any other Person or entity for damages of any kind,
including direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Borrower’s or the Administrative Agent’s transmission of Communications through
an Electronic System. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
the Borrower or any of its Affiliates pursuant to any Financing Document or the
transactions contemplated therein which is distributed by the Administrative
Agent, any Lender by means of electronic communications pursuant to this
Section, including through an Electronic System.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder or under any
other Financing Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Lenders hereunder and under the
other Financing Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender may have had
notice or knowledge of such Default at the time.

(b) Except as provided in Section 2.14(c) with respect to alternate rates of
interest, Section 2.20 with respect to an Incremental Term Loan Amendment and in
Section 2.22 with respect to the extension of the then-existing Maturity Date,
neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase or reinstate the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender directly affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or reduce the

 

68



--------------------------------------------------------------------------------

amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
directly affected thereby, (iv) change Section 2.18(b) or (d) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this Section
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder, or
(vi) except as provided in clause (d) of this Section or to any Security
Document, release all of substantially all of the Collateral, without the
written consent of each Lender; provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent hereunder without the prior written consent of the Administrative Agent.
Notwithstanding the foregoing, no consent with respect to any amendment, waiver
or other modification of this Agreement shall be required of any Defaulting
Lender, except with respect to any amendment, waiver or other modification
referred to in clause (i), (ii) or (iii) of the first proviso of this paragraph
and then only in the event such Defaulting Lender shall be directly affected by
such amendment, waiver or other modification.

(c) Notwithstanding the foregoing (but subject to the limitations set forth in
Sections 9.02(b)(i), 9.02(b)(ii) and 9.02(b)(iii)), this Agreement and any other
Financing Document may be amended (or amended and restated) with the written
consent of the Required Lenders, the Administrative Agent and the Borrower
(x) to add one or more credit facilities to this Agreement and to permit
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Financing Documents and the accrued interest and fees in
respect thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Lenders.

(d) The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Borrower on any Collateral (i) upon the termination
of all the Commitments, payment and satisfaction in full in cash of all Secured
Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
the Administrative Agent, (ii) constituting property being sold or disposed of
if the Borrower certifies to the Administrative Agent that the sale or
disposition is made in compliance with the terms of this Agreement (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting property leased to the Borrower or any
Subsidiary under a lease which has expired or been terminated in a transaction
permitted under this Agreement, or (iv) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders pursuant to Article VII. Any such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
the Borrower in respect of) all interests retained by the Borrower, including
the proceeds of any sale, all of which shall continue to constitute part of the
Collateral.

(e) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrower and the
Administrative Agent shall agree, as of such date, to purchase for cash at par
the Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of

 

69



--------------------------------------------------------------------------------

clause (b) of Section 9.04, and (ii) the Borrower shall pay to such
Non-Consenting Lender in same day funds on the day of such replacement (1) all
interest, fees and other amounts then accrued but unpaid to such Non-Consenting
Lender by the Borrower hereunder to and including the date of termination,
including without limitation payments due to such Non-Consenting Lender under
Sections 2.15 and 2.17, and (2) an amount, if any, equal to the payment which
would have been due to such Lender on the day of such replacement under
Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on such
date rather than sold to the replacement Lender.

(f) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Financing Documents to cure any ambiguity,
omission, mistake, defect or inconsistency.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication and
distribution (including, without limitation, via the internet or through a
service such as Intralinks) of the credit facilities provided for herein, the
preparation and administration of this Agreement and the other Financing
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated) and (ii) all out-of-pocket expenses incurred by the
Administrative Agent or any Lender, including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement and any other Financing Document, including its rights under this
Section, or in connection with the Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

(b) The Borrower shall indemnify the Administrative Agent, each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities, penalties and related expenses, including
the fees, charges and disbursements of any counsel for any Indemnitee, incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of (i) the execution or delivery of any Financing Document or any
agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or the
use of the proceeds therefrom, (iii) any actual or alleged presence or release
of Hazardous Materials on or from any property owned or operated by the Borrower
or any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether or not such claim, litigation, investigation or proceeding is brought by
the Borrower or any of its Affiliates or its or their respective equity holders,
Affiliates, creditors or any other third Person and whether is based on
contract, tort or any other theory, and regardless of whether any Indemnitee is
a party thereto; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities,
penalties or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or the material breach in
bad faith by any Indemnitee of its express obligations hereunder pursuant to a
claim initiated by Borrower. This Section 9.03(b) shall not apply with respect
to Taxes other than any Taxes that represent losses, claims or damages arising
from any non-Tax claim.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent, such Lender’s
Applicable Percentage (determined as of the time that the

 

70



--------------------------------------------------------------------------------

applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount (it being understood that the Borrower’s failure to pay any such amount
shall not relieve the Borrower of any default in the payment thereof); provided
that the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent in its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee (i) except to the extent a
court of competent jurisdiction determines in a final and nonappealable judgment
that such damage is the result of such Indemnitiee’s gross negligence or willful
misconduct or the material breach in bad faith by any Indemnitee of its express
obligations hereunder pursuant to a claim initiated by the Borrower, for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Financing Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or the use of the
proceeds thereof.

(e) All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may assign to one or more Persons (other than an Ineligible Institution) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

(A) the Borrower (provided that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof); provided, further, that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee; and

(B) the Administrative Agent;

provided that (x) no assignment to the Borrower or any Affiliate of the Borrower
shall be permitted and (y) any assignment made in violation of this proviso
shall be void ab initio.

(i) Assignments shall be subject to the following additional conditions:

 

71



--------------------------------------------------------------------------------

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500, such fee to be paid by either the assigning Lender or
the assignee Lender or shared between such Lenders;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and

(E) without the prior written consent of the Administrative Agent, no assignment
shall be made to a prospective assignee that bears a relationship to the
Borrower described in Section 108(e)(4) of the Code.

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Borrower, any of its Subsidiaries or any of its
Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof.

(ii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

72



--------------------------------------------------------------------------------

(iii) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent demonstrable error, and the Borrower, the Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(iv) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to 2.06(d) or (e), 2.07(b), 2.18(e)
or 9.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(c) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”), other than an Ineligible Institution in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged; (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; and (C) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 2.15 or 2.17, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.18(d) as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or

 

73



--------------------------------------------------------------------------------

other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments or Loans
or its other obligations under any Financing Document) except to the extent that
such disclosure is necessary to establish that such Commitment, Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent demonstrable error, and such Lender shall treat each person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or any other central banking authority,
and this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower in the Financing Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Financing Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Financing Documents and the making of any Loans, regardless of
any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement or any other Financing Document is
outstanding and unpaid and so long as the Commitments have not terminated. The
provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the termination of
the Commitments or the termination of this Agreement or any other Financing
Document or any provision hereof or thereof.

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Financing Documents and any separate letter agreements with respect to
fees payable to the Administrative Agent constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy, e-mailed .pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law,

 

74



--------------------------------------------------------------------------------

including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
nothing herein shall require the Administrative Agent to accept electronic
signatures in any form or format without its prior written consent.

SECTION 9.07. Severability. Any provision of any Financing Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of the Borrower against any of and all of the Secured Obligations
held by such Lender, irrespective of whether or not such Lender shall have made
any demand under the Financing Documents and although such obligations may be
unmatured. The rights of each Lender under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in the Borough of Manhattan and of the United States
District Court for the Southern District of New York sitting in the Borough of
Manhattan, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Financing Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Financing Document shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other
Financing Document against the Borrower or its properties in the courts of any
jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Financing Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Financing Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT

 

75



--------------------------------------------------------------------------------

MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER FINANCING DOCUMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
or required by any Governmental Authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under this Agreement or any other
Financing Document or any suit, action or proceeding relating to this Agreement
or any other Financing Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii)any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent or any Lender
on a nonconfidential basis from a source other than the Borrower. For the
purposes of this Section, “Information” means all information received from the
Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry; provided that, in the case of information received from the Borrower
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING PROVINCIAL, FEDERAL AND STATE SECURITIES LAWS.

 

76



--------------------------------------------------------------------------------

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE
BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

SECTION 9.13. USA PATRIOT Act. Each Lender that is subject to the requirements
of the Patriot Act hereby notifies the Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Patriot Act.

SECTION 9.14. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Secured Parties, in assets which, in accordance
with Article 9 of the UCC or any other applicable law can be perfected only by
possession or control. Should any Lender (other than the Administrative Agent)
obtain possession or control of any such Collateral, such Lender shall notify
the Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.

SECTION 9.15. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.16. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Financing
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and each Credit Party and its Affiliates, on the other hand, (B) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Financing Documents; (ii) (A)
each of the Credit Parties and their Affiliates is and has been acting solely as
a principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates, or any other Person and (B) no Credit
Party or any of its Affiliates has any obligation to the Borrower or any

 

77



--------------------------------------------------------------------------------

of its Affiliates with respect to the transactions contemplated hereby except
those obligations expressly set forth herein and in the other Financing
Documents; and (iii) each of the Credit Parties and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrower and its Affiliates, and no Credit Party or any
of its Affiliates has any obligation to disclose any of such interests to the
Borrower or its Affiliates. The Borrower hereby agrees that it will not assert
any claim against any Credit Party based on an alleged breach of agency or
fiduciary duty in connection with this Agreement or any aspect of any
transaction contemplated hereby.

SECTION 9.17. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Financing Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Financing Document may be subject to the
Write-Down and Conversion Powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Financing Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[Signature Pages Follow]

 

78



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

PUGET ENERGY, INC. as the Borrower By:   /s/ Daniel A. Doyle Name:   Daniel A.
Doyle Title:   Senior Vice President and Chief Financial Officer

Signature Page to Term Loan Agreement



--------------------------------------------------------------------------------

TORONTO DOMINION (TEXAS) LLC, as the Administrative Agent By:   /s/ ALICE MARE
Name:   ALICE MARE Title:   AUTHORIZED SIGNATORY

Signature Page to Term Loan Agreement



--------------------------------------------------------------------------------

TD BANK, N.A., as a Lender By:   /s/ David Perlman Name:   David Perlman Title:
  Senior Vice President

Signature Page to Term Loan Agreement



--------------------------------------------------------------------------------

COBANK, ACB as a Lender By:   /s/ Josh Batchelder Name:   Josh Batchelder Title:
  Managing Director

Signature Page to Term Loan Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION as a Lender By:   /s/ John M. Eyerman Name:  
John M. Eyerman Title:   Senior Vice President

Signature Page to Term Loan Agreement



--------------------------------------------------------------------------------

PUGET ENERGY INC.

SCHEDULES TO 2018 TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

Schedule 1.01(a)

EXISTING INDEBTEDNESS

 

Existing Debt of Puget Sound Energy:           

Series

   Coupon     Issue Date      Maturity      Principal
Outstanding  

MTN-C

     7.150 %      Dec-20-95        Dec-19-25      $ 15,000,000  

MTN-C

     7.200 %      Dec-21-95        Dec-22-25      $ 2,000,000  

Senior note A

     7.020 %      Dec-22-97        Dec-1-27      $ 300,000,000  

Sr. MTN-B

     7.000 %      Mar-9-99        Mar-9-29      $ 100,000,000  

5.483% Sr. Notes

     5.483 %      May-27-05        Jun-1-35      $ 250,000,000  

6.724% Sr. Notes

     6.724 %      Jun-30-06        Jun-15-36      $ 250,000,000  

6.274% Sr. Notes

     6.274 %      Sep-18-06        Mar-15-37      $ 300,000,000  

5.757% Sr. Notes

     5.757 %      Sep-11-09        Oct-1-39      $ 350,000,000  

5.795% Sr. Notes

     5.795 %      Mar-8-10        Mar-15-40      $ 325,000,000  

5.764% Sr. Notes

     5.764 %      Jun-29-10        Jul-15-40      $ 250,000,000  

5.638% Sr. Notes

     5.638 %      Mar-25-11        Apr-15-41      $ 300,000,000  

4.434% Sr. Notes

     4.434 %      Nov-16-11        Nov-15-41      $ 250,000,000  

4.700% Sr. Notes

     4.700 %      Nov-22-11        Nov-15-51      $ 45,000,000  

4.3000% Sr. Notes

     4.300 %      May-26-15        May-20-45      $ 425,000,000  

PCB-2013A

     3.900 %      May-23-13        Mar-1-31      $ 138,460,000  

PCB-2013B

     4.000 %      May-23-13        Mar-1-31      $ 23,400,000  

4.223% Sr. Notes

     4.223 %      Jun-14-18        Jun-15-48      $ 600,000,000  

Demand Promissory Note with Puget Energy

     Variable       May-18-06        NA      $ 0  

Credit Facility - $800mm Commitment Amount

     Variable       Oct-25-17        Oct-22      $ 0  

Commercial Paper

     Variable       Various        Various      $ 102,000,000             

 

 

 

Total - Puget Sound Energy

           $ 4,025,860,000   Existing Debt of Puget Energy:           

6.50% Sr. Notes

     6.500 %      Dec-6-10        Dec-15-20      $ 450,000,000  

6.00% Sr. Notes

     6.000 %      Jun-3-11        Sep-1-21      $ 500,000,000  

5.625% Sr. Notes

     5.625 %      Jun-15-12        Jul-15-22      $ 450,000,000  

3.650% Sr. Notes

     3.650 %      May-12-15        May-15-25      $ 400,000,000  

Credit Facility - $800mm Commitment Amount

     Variable       Oct-25-17        Oct-25-22      $ 149,848,000             

 

 

 

Total - Puget Energy

           $ 1,949,848,000  

Grand Total

           $ 5,975,708,000  



--------------------------------------------------------------------------------

Schedule 1.01(b)

PERMITTED HOLDERS

Macquarie Entities (US) Holdings

MIP Padua Holdings, L.P.

Padua MG Holdings LLC

B.C. Investment Management Corp.

CPP Investment Board

Alberta Investment Management Corp.

Ontario Municipal Employees Retirement System (OMERS)

PGGM N.V.



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

Lender

   Commitment ($)  

TD Bank, N.A.

   $ 50,000,000  

CoBank, ACB

   $ 50,000,000  

U.S. Bank National Association

   $ 50,000,000     

 

 

 

Aggregate Commitments

   $ 150,000,000     

 

 

 



--------------------------------------------------------------------------------

Schedule 3.04

REGULATORY APPROVALS

None



--------------------------------------------------------------------------------

Schedule 3.13(a)

SUBSIDIARIES

Puget Sound Energy, Inc.

Puget Western, Inc.

Puget LNG, LLC



--------------------------------------------------------------------------------

Schedule 3.13(b)

SUBSIDIARIES JURISDICTIONS OF ORGANIZATION

 

Name of

Subsidiary

  

Ownership

  

Jurisdiction of

Organization

Puget Sound Energy, Inc.

  

100% by Puget Energy Inc.

   Washington

Puget Western Inc.

  

100% by Puget Sound Energy, Inc.

   Washington

Puget LNG, LLC

  

100% by Puget Energy Inc.

   Washington



--------------------------------------------------------------------------------

Schedule 3.14

EXISTING DIVIDEND RESTRICTIONS

The ability to pay dividends or make other distributions upon the capital stock
of Puget Sound Energy, Inc. (“PSE”) is restricted by:

 

  1.

The provisions of the Washington Business Corporation Act, Title 23B of the
Revised Code of Washington;

 

  2.

The Amended and Restated Bylaws of PSE;

 

  3.

Contractual restrictions pursuant to PSE’s First Mortgage dated as of June 2,
1924 as supplemented from time to time and particularly as supplemented by the
Fortieth Supplemental Indenture and the Forty-fourth Supplemental Indenture
(collectively, the “Mortgage Indenture”), the Washington Natural Gas Company
Indenture of First Mortgage dated as of April 1, 1957 as supplemented from time
to time (the “WNG Mortgage”) and PSE’s junior subordinated note “hybrid”
indenture (which contractual restrictions are summarized below);

 

  4.

The provisions of the Washington State Utilities and Transportation Commission
Order 08 (the “WUTC Merger Order”) Approving and Adopting Settlement
Stipulation; Authorizing Transaction Subject to Conditions (summarized below);
and

 

  5.

The restrictions on the ability of PSE to pay dividends set forth in the that
certain Credit Agreement, dated as of October 25, 2017, among PSE, as Borrower,
Mizuho Bank, Ltd., as Administrative Agent and the lenders party thereto (the
“Current PSE Credit Agreement”), as well as restrictions on the ability of PSE
to pay dividends set forth in any amendment, supplement or other modification to
the Current PSE Credit Agreement or replacement of the Current PSE Credit
Agreement, provided that such restrictions are not more onerous than those set
forth in the Current PSE Credit Agreement as in effect on the Effective Date.

Bylaws

Article III, Section 9 of PSE’s Amended and Restated Bylaws (the “Bylaws”)
requires Board Supermajority Approval (as defined therein) for any determination
of Distributable Cash (as defined therein) and the declaration of distributions.



--------------------------------------------------------------------------------

Contractual Restrictions

The Mortgage Indenture

Section 1.05 of the Forty-fourth Supplemental Indenture, which is in effect as
long as any First Mortgage Bonds issued under the Mortgage Indenture are
outstanding, prohibits declaration or payment of dividends on common stock, any
other distribution on common stock or redemption of any stock,

[I]f the aggregate amount of all such dividends, distributions and expenditures
made after December 31, 1957 would exceed the aggregate amount of the Company’s
net income available for dividends on its Common Stock, accumulated after
December 31, 1957 plus the sum of Seven Million Five Hundred Thousand Dollars
($7,500,000).

“Net income available for dividends on common stock” is defined as total
operating revenues and other income, less expenses, taxes (including taxes based
on income), interest charges and other appropriate items, including amounts
actually charged for provision for maintenance, provision for retirements,
depreciation or obsolescence, and provision for all dividends accrued on any
outstanding stock having preference over common stock as to dividends. Charges
for depreciation cannot be less than the minimum provision for depreciation as
defined in Section 1.32 of Part II of the Fortieth Supplemental Indenture, as
follows:

[T]he term “minimum provision for depreciation” for each calendar year . . .
shall mean an amount by which 15% of the gross operating revenues of the Company
derived from the operation of its utility property subject to the lien of the
Indenture (less an amount equal to the cost of electricity purchased, including
any standby or service charges or similar charges for electricity and net cost
of electricity interchanged, and all rentals and lease payments) exceeds the
charges for maintenance, repairs and renewals of such mortgaged utility property
included or which should be included in operating expenses pursuant to sound
accounting practice.

The calculation for net income excludes certain deductions and adjustments, as
set forth below:

[I]n determining the net income of the Company for the purposes of this Section
no deduction or adjustment shall be made for or in respect of (a) charges or
credits in connection with the redemption or retirement of any securities issued
by the Company, including any amount paid in excess of the sum of (i) the
principal amount or par or stated value of securities redeemed or retired and
(ii) the unamortized balance of any premium received on the sale of such
securities, and also including, in the event that such redemption or retirement
is effected with the proceeds of sale of other securities of the Company, any
interest or dividends on the securities redeemed or retired from the date on
which the funds required for such redemption or retirement are deposited in
trust for such purpose to the date



--------------------------------------------------------------------------------

of redemption or retirement; (b) profits or losses from sales of property or
other assets carried in plant or investment accounts of the Company or from the
reacquisition of any securities of the Company, or taxes on or in respect of any
such profits; (c) any change in or adjustment of the book value of any assets
owned by the Company arising from a revaluation thereof; (d) charges to surplus
on account of the amortization or elimination of utility plant adjustment or
acquisition accounts or intangibles; or (e) any earned surplus adjustment
applicable to any period prior to January 1, 1958.

WNG Mortgage

In connection with the merger (the “Merger”) of Puget Sound Power & Light
Company, Washington Energy Company and Washington Natural Gas Company (“WNG”),
PSE agreed in the Thirty-First Supplemental Indenture dated as of February 10,
1997 to the WNG Mortgage, among other things, to perform and fulfill all the
terms, covenants and conditions of the WNG Mortgage binding upon WNG in respect
of the trust estate subject to the WNG Mortgage. Therefore, covenants contained
in the WNG Mortgage, including any dividend restrictions, are subject to
performance and fulfillment by the Company.

Various supplements to the WNG Mortgage contain dividend restrictions. Typical
of the most restrictive covenant is contained in the Twenty-Eighth Supplemental
Indenture dated as of July 1, 1991 which prohibits the payment of dividends:

If the aggregate amount of all such dividends, distributions and expenditures
made since September 30, 1989, would exceed the aggregate amount of the net
income of WNG accumulated after September 30, 1989 plus the sum of $20,000,000.

Since WNG merged with and into PSE in the Merger, net income of WNG for the
purpose of the above test is the net income of the combined company, (that is
WNG (and not Washington Energy Company) and Puget Sound Power & Light Company
prior to the Merger, and PSE after the Merger) and, in accordance with the WNG
Mortgage, means the sum of (a) the total operating revenues of PSE, less an
amount equal to the total operating expenses of PSE, including but not limited
to (i) all taxes (including without limitation income, excess profits and other
taxes imposed on or measured by income or undistributed earnings or income),
(ii) rentals, insurance, current repairs and maintenance, (iii) provision for
retirements, depreciation or obsolescence, which shall be the amount actually
charged by PSE on its books of account (but in respect of depreciable gas
utility property not subject to prior liens, shall not be less than the minimum
provision for depreciation as defined in Section 1.32 of the WNG Mortgage), and
(iv) all charges on account of interest on indebtedness and on account of debt
discount and expense, and (b) net income or loss from the operation of
properties of WNG other than the trust estate and any other income received
(less applicable expenses) or loss from the operation of properties other than
the trust estate and any other income received (less applicable expenses) or
loss incurred by PSE; which sum shall be diminished by an amount equal to all
dividends accrued subsequent to September 30, 1989 (whether or not paid) on any
outstanding stock of PSE having



--------------------------------------------------------------------------------

preference over the common stock of PSE as to dividends, assets or otherwise,
all of the foregoing determined in accordance with generally accepted accounting
principles.

Since the Merger was accounted for as a pooling transaction, results for the
combined company (and not WNG alone) should be used.

WUTC Merger Order

Pursuant to the terms of the WUTC Merger Order, PSE may not declare or pay
dividends if PSE’s common equity ratio, calculated on a regulatory basis, is
44.0% or below except to the extent a lower equity ratio is ordered by the
Washington State Utilities and Transportation Commission (the “WUTC”). In
addition, PSE may not declare or make any distribution unless on the date of
distribution PSE’s corporate credit/issuer rating is investment grade, or, if
its credit ratings are below investment grade, PSE’s ratio of Earnings Before
Interest, Tax, Depreciation and Amortization (“EBITDA”) to interest expect for
the most recently ended four fiscal quarter periods prior to such date is equal
to or great than three to one, in which case, any distribution will be limited
to an amount to service debt at Puget Energy, Inc. and to satisfy financial
covenants in the credit facilities of Puget Energy, Inc.

The ability to pay dividends or make other distributions upon the capital stock
of Puget LNG, LLC is restricted by:

The provisions of Title 25, Chapter 25.15 of the Revised Code of Washington



--------------------------------------------------------------------------------

Schedule 3.15

LITIGATION

None.



--------------------------------------------------------------------------------

Schedule 3.19

ENVIRONMENTAL MATTERS

None.



--------------------------------------------------------------------------------

Schedule 3.21

AFFILIATE TRANSACTIONS

None.



--------------------------------------------------------------------------------

Schedule 5.07

PROPERTIES AND ASSETS

It is contemplated that the following Dispositions may occur:

(a) The sale or other disposition by Puget Energy, Inc. of up to 50% of the
equity interests of Puget LNG, LLC; and

(b) The sale or other disposition by Puget Western, Inc. of some or all of its
assets.



--------------------------------------------------------------------------------

Schedule 6.01(b)

EXISTING LIENS

None.



--------------------------------------------------------------------------------

Schedule 6.03(l)

INVESTMENTS

None.



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Term Loan Agreement identified below (as amended,
the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee. The Standard Terms and Conditions set forth in Annex I attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.    Assignor:    _                                     
                                2.    Assignee:   
_                                                                               
         [and is an Affiliate/Approved Fund of [identify Lender]1] 3.   
Borrower:    Puget Energy, Inc., a Washington corporation 4.    Administrative
Agent:    Toronto Dominion (Texas) LLC, as the administrative agent under the
Credit Agreement 5.    Credit Agreement:    The Term Loan Agreement dated as of
October 1, 2018 among Puget Energy, Inc., the Lenders parties thereto and
Toronto Dominion (Texas) LLC, as Administrative Agent

 

1 

Select as applicable.



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility Assigned2

  

Aggregate Amount of

Commitment/Loans for all

Lenders

  

Amount of

Commitment/

Loans Assigned

  

Percentage Assigned

of

Commitment/Loans3

   $    $    %    $    $    %    $    $    %

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:       Title:

 

ASSIGNEE [NAME OF ASSIGNEE] By:       Title:

 

2 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g., “Revolving
Commitment”, “Tranche A Term Loan Commitment”, “Tranche B Term Loan Commitment”,
etc.).

3 

Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

2



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Non-U.S. Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment



--------------------------------------------------------------------------------

and Assumption may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Assignment and Assumption by telecopy shall be effective
as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT B

[RESERVED]



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INCREASING LENDER SUPPLEMENT

INCREASING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto, to the Term Loan Agreement, dated as
of October 1, 2018 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Puget Energy, Inc. (the
“Borrower”), the Lenders party thereto and Toronto Dominion (Texas) LLC, as
administrative agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to from time to time request
Incremental Term Loans under the Credit Agreement by requesting one or more
Lenders to participate in such a tranche;

WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to request Incremental Term Loans pursuant to such Section 2.20; and

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to increase the amount of its Loan under the
Credit Agreement by executing and delivering to the Borrower and the
Administrative Agent this Supplement;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall have its
Loan increased by $[__________], thereby making the aggregate amount of its
total Loan equal to $[__________].

2. The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

3. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

4. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

5. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF INCREASING LENDER]

By:     Name: Title:

Accepted and agreed to as of the date first written above:

 

PUGET ENERGY, INC.

By:    

Name:

Title:

Acknowledged as of the date first written above:

 

TORONTO DOMINION (TEXAS) LLC,

as Administrative Agent

By:     Name: Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF AUGMENTING LENDER SUPPLEMENT

AUGMENTING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), to
the Term Loan Agreement, dated as of October 1, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Puget Energy, Inc. (the “Borrower”), the Lenders party thereto and Toronto
Dominion (Texas) LLC, as administrative agent (in such capacity, the
“Administrative Agent”).

W I T N E S S E T H

WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may extend Loans under the Credit
Agreement subject to the approval of the Borrower and the Administrative Agent,
by executing and delivering to the Borrower and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a Loan of

$[__________].

2. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

[___________]

[___________]

[___________]

4. The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.



--------------------------------------------------------------------------------

5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF AUGMENTING LENDER]

By:     Name: Title:

Accepted and agreed to as of the date first written above:

 

PUGET ENERGY, INC.

By:    

Name:

Title:

Acknowledged as of the date first written above:

 

TORONTO DOMINION (TEXAS) LLC

as Administrative Agent

By:     Name: Title:

 

3



--------------------------------------------------------------------------------

EXHIBIT E

LIST OF CLOSING DOCUMENTS

PUGET ENERGY, INC.

TERM LOAN AGREEMENT

October 1, 2018

LIST OF CLOSING DOCUMENTS1

A. LOAN DOCUMENTS

 

1.

Term Loan Agreement (the “Credit Agreement”) by and among Puget Energy, Inc., a
Washington corporation (the “Borrower”), the institutions from time to time
parties thereto as Lenders (the “Lenders”) and Toronto Dominion (Texas) LLC, in
its capacity as Administrative Agent for itself and the other Lenders (the
“Administrative Agent”), evidencing a term loan agreement to the Borrower from
the Lenders in an initial aggregate principal amount of $150,000,000.

SCHEDULES

 

Schedule 1.01(a)    –    Existing Indebtedness Schedule 1.01(b)    –   
Permitted Holders Schedule 2.01    –    Commitments Schedule 3.04    –   
Regulatory Approvals Schedule 3.13(a)    –    Subsidiaries Schedule 3.13(b)    –
   Subsidiaries’ Jurisdictions of Organization Schedule 3.14    –    Existing
Dividend Restrictions Schedule 3.15    –    Litigation Schedule 3.19    –   
Environmental Matters Schedule 3.21    –    Affiliate Transactions Schedule 5.07
   –    Properties and Assets Schedule 6.01(b)    –    Existing Liens Schedule
6.03(l)    –    Investments

EXHIBITS

 

Exhibit A    –    Form of Assignment and Assumption Exhibit B    –    [Reserved]
Exhibit C    –    Form of Increasing Lender Supplement Exhibit D    –    Form of
Augmenting Lender Supplement Exhibit E    –    List of Closing Documents Exhibit
F    –    Form of Term Note Exhibit G-1    –    Form of U.S. Tax Certificate
(Non-U.S. Lenders That Are Not Partnerships) Exhibit G-2    –    Form of U.S.
Tax Certificate (Non-U.S. Lenders That Are Partnerships)

 

1 

Each capitalized term used herein and not defined herein shall have the meaning
assigned to such term in the above-defined Credit Agreement. Items appearing in
bold and italics shall be prepared and/or provided by the Borrower and/or
Borrower’s counsel.



--------------------------------------------------------------------------------

Exhibit G-3    –    Form of U.S. Tax Certificate (Non-U.S. Participants That Are
Not Partnerships) Exhibit G-4    –    Form of U.S. Tax Certificate (Non-U.S.
Participants That Are Partnerships) Exhibit H    –    Collateral Agency
Agreement Exhibit I    –    [Reserved] Exhibit J    –    Form of Solvency
Certificate Exhibit K    –    Pledge Agreement Exhibit L    –    Security
Agreement Exhibit M    –    Terms of Subordination

 

2.

Reaffirmation Agreement, executed by the Borrower and Puget Equico LLC in favor
of JPMorgan Chase Bank, N.A., as Collateral Agent (the “Collateral Agent”).

 

3.

Notes, if any, executed by the Borrower in favor of each of the Lenders, if any,
which has requested a note pursuant to Section 2.10(e) of the Credit Agreement.

 

4.



 

  i.

Copy of Amended and Restated Pledge Agreement between Puget Equico LLC
(“Equico”) and JPMorgan Chase Bank, N.A., as successor Collateral Agent,
together with copies of the applicable pledged securities.

 

  ii.

Copy of Amendment No. 1 to Amended and Restated Pledge Agreement.

 

5.



 

  i.

Copy of Amended and Restated Borrower Security Agreement between the Borrower
and the Collateral Agent, together with copies of the applicable pledged
securities.

 

  ii.

Copy of Amendment No. 1 to Amended and Restated Borrower Security Agreement.

 

6.



 

  i.

Amended and Restated Collateral Agency Agreement by and among the Borrower,
Equico, the Administrative Agent and the other parties thereto, together with
Amendment No. 1 to Amended and Restated Collateral Agency Agreement.

 

  ii.

Joinder Agreement to that certain Amended and Restated Collateral Agency
Agreement, dated as of the date hereof, executed by the Administrative Agent.

B. CORPORATE DOCUMENTS

 

7.

Certificate of the Secretary or an Assistant Secretary of the Borrower in his or
her capacity as such officer certifying (i) that there have been no changes in
the Articles of Incorporation of the Borrower, as attached thereto and as
certified as of a recent date by the Secretary of State (or analogous
governmental entity) of the State of Washington, since the date of the
certification thereof by such governmental entity, (ii) the By-Laws, as attached
thereto, of the Borrower as in effect on the date of such certification,
(iii) resolutions of the board of directors of the Borrower authorizing the
execution, delivery and performance of each Loan Document and (iv) the names and
true signatures of the incumbent officers of the Borrower authorized to sign the
Loan Documents and authorized to request a Borrowing under the Credit Agreement.

 

8.

Certificate of Existence for the Borrower from the Secretary of State of the
State of Washington.

 

2



--------------------------------------------------------------------------------

C. OPINION

 

9.

Opinion of Perkins Coie, counsel for the Borrower.

D. UCC DOCUMENTATION

 

10.

UCC, tax lien and name variation search reports with respect to the Borrower and
Equico from the appropriate offices in the State of Washington.

E. CLOSING CERTIFICATES AND MISCELLANEOUS

 

11.

A Certificate signed by the President, a Vice President or a Financial Officer
of the Borrower in his or her capacity as such officer certifying the following:
(i) all of the representations and warranties of the Borrower set forth in the
Credit Agreement are true and correct and (ii) no Default or Event of Default
has occurred and is then continuing.

 

3



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF TERM LOAN NOTE

NOTE

 

$_                                   [DATE]

FOR VALUE RECEIVED, the undersigned, PUGET ENERGY, INC., a Washington
corporation (the “Borrower”), HEREBY UNCONDITIONALLY PROMISES TO PAY to the
order of [LENDER NAME] (the “Lender”) the aggregate unpaid principal amount of
all Loans made by the Lender to the Borrower pursuant to the “Term Loan
Agreement” (as defined below) on the Maturity Date or on such earlier date as
may be required by the terms of the Term Loan Agreement. Capitalized terms used
herein and not otherwise defined herein are as defined in the Term Loan
Agreement.

The undersigned Borrower promises to pay interest on the unpaid principal amount
of each Loan made to it from the date of such Loan until such principal amount
is paid in full at a rate or rates per annum determined in accordance with the
terms of the Term Loan Agreement. Interest hereunder is due and payable at such
times and on such dates as set forth in the Term Loan Agreement.

At the time of each Loan, and upon each payment or prepayment of principal of
each Loan, the Lender shall make a notation either on the schedule attached
hereto and made a part hereof, or in such Lender’s own books and records, in
each case specifying the amount of such Loan, the respective Interest Period
thereof (in the case of Eurodollar Loans) or the amount of principal paid or
prepaid with respect to such Loan, as applicable; provided that the failure of
the Lender to make any such recordation or notation shall not affect the
Obligations of the undersigned Borrower hereunder or under the Term Loan
Agreement.

This Note is one of the notes referred to in, and is entitled to the benefits
of, that certain Term Loan Agreement dated as of October 1, 2018 by and among
the Borrower, the financial institutions from time to time parties thereto as
Lenders and Toronto Dominion (Texas) LLC, as Administrative Agent (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Term Loan Agreement”). The Term Loan Agreement, among other things,
(i) provides for the making of Loans by the Lender to the undersigned Borrower
[or, as applicable, Incremental Term Loans] in an aggregate amount not to exceed
at any time outstanding such Lender’s Commitment, the indebtedness of the
undersigned Borrower resulting from each such Loan to it being evidenced by this
Note, and (ii) contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events and also for prepayments of the principal
hereof prior to the maturity hereof upon the terms and conditions therein
specified.

Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower. Whenever in this Note reference is made to the
Administrative Agent, the Lender or the Borrower, such reference shall be deemed
to include, as applicable, a reference to their respective successors and
assigns. The provisions of this Note shall be binding upon and shall inure to
the benefit of said successors and assigns. The Borrower’s successors and
assigns shall include, without limitation, a receiver, trustee or debtor in
possession of or for the Borrower.

This Note shall be construed in accordance with and governed by the law of the
State of New York.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

PUGET ENERGY, INC.

By:     Name: Title:

Signature Page to Note



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OR PREPAYMENTS

 

Date

  

Amount of

Loan

  

Interest

Period/Rate

  

Amount of
Principal
Paid or
Prepaid

  

Unpaid
Principal
Balance

  

Notation
Made By

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Agreement dated as of October 1, 2018
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Puget Energy, Inc. (the “Borrower”), the Lenders party
thereto and Toronto Dominion (Texas) LLC, as administrative agent (in such
capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:     Name:   Title:  

Date:                 , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Agreement dated as of October 1, 2018
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Puget Energy, Inc. (the “Borrower”), the Lenders party
thereto and Toronto Dominion (Texas) LLC, as administrative agent (in such
capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii)
with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code,
(iv) none of its partners/members is a ten percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from each of its
partners/members claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:    

Name:

 

Title:

 

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT G-3

FORM OF U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Agreement dated as of October 1, 2018
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Puget Energy, Inc. (the “Borrower”), the Lenders party
thereto and Toronto Dominion (Texas) LLC, as administrative agent (in such
capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non- U.S. person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:    

Name:

 

Title:

 

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT G-4

FORM OF U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Agreement dated as of October 1, 2018
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Puget Energy, Inc. (the “Borrower”), the Lenders party
thereto and Toronto Dominion (Texas) LLC, as administrative agent (in such
capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or W-8BEN-E from each of its partners/members
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:    

Name:

 

Title:

 

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT H

COLLATERAL AGENCY AGREEMENT

[ATTACHED]



--------------------------------------------------------------------------------

EXECUTION COPY

AMENDED AND RESTATED COLLATERAL AGENCY AGREEMENT

Dated as of February 6, 2009

as amended and restated as of March 31, 2010

among

PUGET ENERGY INC.,

as the Borrower

PUGET EQUICO LLC,

as the Parent

BARCLAYS BANK PLC,

as the Collateral Agent,

BARCLAYS BANK PLC,

as the Facility Agent

and

AUTHORIZED REPRESENTATIVES

from time to time party hereto

 

      Puget-Amended and Restated Collateral Agency Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

Article 1. Definitions and Interpretation

     2  

Section 1.01. Principles of Interpretation

     2  

Section 1.02. Definitions

     2  

Article 2. Appointment and Duties of Collateral Agent; Secured Parties’
Agreements; Collateral Matters

     11  

Section 2.01. Appointment and Duties of Collateral Agent

     11  

Section 2.02. Secured Parties’ Agreements; No Interference; Payment Over

     11  

Section 2.03. Possessory Collateral Agent as Gratuitous Bailee for Perfection

     12  

Section 2.04. Collateral Matters; Actions with Respect to Collateral;
Prohibition on Contesting Liens

     13  

Section 2.05. Absolute Rights of Secured Parties and Authorized Representatives

     14  

Section 2.06. Refinancings of Credit Agreement and Additional Credit Documents

     15  

Section 2.07. Release of Liens on Collateral

     16  

Article 3. Decision Making; Voting; Notice and Procedures

     16  

Section 3.01. Decision Making

     16  

Section 3.02. Voting Generally

     16  

Section 3.03. Intercreditor Votes: Each Party’s Entitlement to Vote

     17  

Section 3.04. Intercreditor Votes: Votes Allocated to Each Party

     17  

Section 3.05. [Reserved]

     18  

Section 3.06. Exercise of Discretion With Respect to Intercreditor Aspects of
the Credit Documents

     18  

Section 3.07. Certain Modifications by the Secured Parties

     18  

Section 3.08. Effect of Amendment on Collateral Agent

     19  

Section 3.09. Notification of Matters

     19  

Section 3.10. Notice of Amounts Owed

     19  

 

   i    Puget-Amended and Restated Collateral Agency Agreement



--------------------------------------------------------------------------------

Article 4. Default; Remedies

     19  

Section 4.01. Notice of Defaults

     19  

Section 4.02. Acceleration; Termination

     20  

Section 4.03. Instructions Upon Event of Default

     20  

Section 4.04. Remedies

     21  

Section 4.05. Distribution of Collateral Proceeds

     21  

Section 4.06. Sharing

     22  

Section 4.07. Insolvency or Liquidation Proceedings

     22  

Article 5. Rights of Collateral Agent

     23  

Section 5.01.

     23  

Article 6. Resignation or Removal of the Collateral Agent

     26  

Article 7. No Impairments of Other Rights

     26  

Article 8. Termination

     26  

Article 9. Miscellaneous

     26  

Section 9.01. Waiver

     26  

Section 9.02. Notices

     27  

Section 9.03. Amendments, Etc.

     28  

Section 9.04. Successors and Assigns

     28  

Section 9.05. Survival

     28  

Section 9.06. Severability

     29  

Section 9.07. Counterparts

     29  

Section 9.08. GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

     29  

Section 9.09. Joinder

     29  

Section 9.10. Specific Performance

     30  

Section 9.11. Agreement for Benefit of Parties Hereto

     30  

Section 9.12. Integration

     30  

 

   ii    Puget-Amended and Restated Collateral Agency Agreement



--------------------------------------------------------------------------------

APPENDIX A

   Form of Joinder Agreement

 

   iii    Puget-Amended and Restated Collateral Agency Agreement



--------------------------------------------------------------------------------

AMENDED AND RESTATED COLLATERAL AGENCY AGREEMENT

This AMENDED AND RESTATED COLLATERAL AGENCY AGREEMENT (this “Agreement”), dated
as of February 6, 2009, as amended and restated as of March 31, 2010, among
PUGET ENERGY INC., a Washington corporation (the “Company”) (successor in
interest by merger to Puget Merger Sub Inc. (“Merger Sub”), PUGET EQUICO LLC, a
Washington limited liability company (the “Parent”), BARCLAYS BANK PLC, as
facility agent under the Credit Agreement (as defined below) (in such capacity,
together with any successor facility agent appointed pursuant to the Credit
Agreement, the “Facility Agent”), BARCLAYS BANK PLC as collateral agent for the
Secured Parties (in such capacity, together with its successors and assigns, the
“Collateral Agent”), each Interest Rate Hedge Bank and each additional
Authorized Representative from time to time party hereto for the Additional
Secured Parties with respect to which it is acting in such capacity. Certain
capitalized terms used herein are defined in Article 1 of this Agreement.

W I T N E S S E T H :

WHEREAS, the Merger Sub entered into a Credit Agreement dated as of February 6,
2009 (said Agreement, as amended, amended and restated, supplemented or
otherwise modified from time to time, being the “Credit Agreement”) with the
Facility Agent, the Lenders and the other parties thereto;

WHEREAS, the Company, upon the consummation of the Merger, assumed, pursuant to
the Assumption Agreement, all of the obligations of the Merger Sub under the
Credit Agreement, this Agreement and all of the other Financing Documents to
which the Merger Sub was a party; the Merger Sub (prior to the Effective Time)
and the Company (upon and after the Effective Time) are referred to herein as
the “Borrower”;

WHEREAS, each of the Interest Rate Hedge Banks has entered into or shall enter
into after the date hereof an Interest Hedging Agreement with the Borrower
pursuant to which the Interest Rate Hedge Banks will provide certain protection
against movements in interest rates on the terms and subject to the conditions
set forth therein;

WHEREAS, the Borrower may from time to time issue or enter into one or more
notes, indentures, promissory notes, credit agreements or such other credit
documents, the obligations under which may be secured by a first priority lien
on the Collateral to the extent permitted under the Credit Documents; and

WHEREAS, the Facility Agent, as Authorized Representative for the Lenders under
the Credit Agreement, the Interest Rate Hedge Banks and the other Authorized
Representatives for the Additional Secured Parties wish to appoint the
Collateral Agent to act on their behalf in accordance with the provisions of the
Security Documents and the terms hereof.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto hereby agree as follows:

 

   S-1    Puget-Amended and Restated Collateral Agency Agreement



--------------------------------------------------------------------------------

Article 1. Definitions and Interpretation.

Section 1.01. Principles of Interpretation. With reference to this Agreement,
unless otherwise specified herein or in such other Security Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “herein”, “hereto”, “hereof” and “hereunder” and words of similar
import when used herein shall refer to this Agreement as a whole and not to any
particular provision thereof.

(i) Article, Section, Exhibit and Schedule references are to this Agreement
unless specified to the contrary.

(ii) The term “including” is by way of example and not limitation.

(iii) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.

(d) Section headings herein are included for convenience of reference only and
shall not affect the interpretation of this Agreement.

Section 1.02. Definitions. In addition, the following terms shall have the
following meanings under this Agreement:

“Additional Credit Documents” shall mean any indenture, note, promissory note,
instrument or other agreement entered into by the Borrower after the date of
this Agreement, if any, pursuant to which the Borrower will incur Additional
Secured Obligations from time to time, to the extent permitted under the Credit
Documents, and which have been designated as Additional Credit Documents in
accordance with Section 9.09(b) of this Agreement.

“Additional Secured Obligations” shall mean any indebtedness and obligations of
the Borrower arising under any Additional Credit Document that the Borrower
designates as Additional Secured Obligations in accordance with Section 9.09(b)
of this Agreement, in each case to the extent permitted (if addressed therein,
or, otherwise, not prohibited) under the Credit Agreement and the other Credit
Documents as of the date of such designation; provided that the holder of such
indebtedness or other obligations (or the agent, trustee or representative
acting on behalf of the holder of such indebtedness or other obligation) shall
either be a party hereto or shall have executed and delivered to the Collateral
Agent a Joinder Agreement pursuant to which such holder (or such agent, trustee
or representative acting on behalf of such holder) has become a party to this
Agreement and has agreed to be bound by the obligations of a “Secured Party”
under the terms of this Agreement. Subject to meeting the requirements of the
preceding sentence, Additional Secured Obligations shall include (a) advances
to, and debts, liabilities, obligations, covenants and duties of the Borrower
arising under any Additional Credit Documents, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to

 

   S-2    Puget-Amended and Restated Collateral Agency Agreement



--------------------------------------------------------------------------------

become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against the Borrower, of any proceeding
under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding, (b) the obligation to pay principal, interest, reimbursement
obligations, charges, expenses, fees, Attorney Costs, indemnities and other
amounts payable by the Borrower under any Additional Credit Document and (c) the
obligation of the Borrower to reimburse any amount in respect of any of the
foregoing that any Additional Secured Party, in its sole discretion, may elect
to pay or advance on behalf of the Borrower.

“Additional Secured Parties” means any holders of any Additional Secured
Obligations and any Authorized Representative with respect thereto.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent” shall mean the Collateral Agent, each Authorized Representative and each
of their respective successors and assigns.

“Agent-Related Persons” shall mean the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

“Attorney Costs” shall mean and include, as the context requires, all reasonable
and documented fees, expenses and disbursements of any external legal counsel.

“Authorized Representative” shall mean (a) in the case of any Credit Agreement
Obligations or the Lenders under the Credit Agreement, the Facility Agent,
(b) in the case of any Secured Hedge Obligations and the Interest Rate Hedge
Banks, such Interest Rate Hedge Bank or any Person appointed by such Interest
Rate Hedge Bank to act as its agent or representative and (c) in the case of any
Series of Additional Secured Obligations or Additional Secured Parties that
become subject to this Agreement after the date hereof, the Authorized
Representative named for such Series in the applicable Joinder Agreement.

“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended.

“Borrower Group” shall mean the Borrower and the Operating Companies and
“Borrower Group Member” means any of the Borrower or any Operating Company.

“Borrower Side Person” has the meaning specified in Section 9.03(b).

“Business Day” shall mean any day which is neither a Saturday or Sunday nor a
legal holiday on which any financial institution or banks are authorized or
required to be closed in New York, New York or Bellevue, Washington.

“Cash Management Obligations” means obligations owed by any Borrower Group
Member to any Lender or any Affiliate of a Lender in respect of any overdraft
and related liabilities arising from treasury, depository and cash management
services or any automated clearing house transfers of funds.

“Collateral” shall mean all the “Collateral”, as defined in each of the Security
Documents.

 

   S-3    Puget-Amended and Restated Collateral Agency Agreement



--------------------------------------------------------------------------------

“Commitments” shall have the meaning specified in the Credit Agreement.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controls”, “Controlling” and “Controlled” have meanings correlative thereto.

“Controlling Authorized Representative” shall mean (a) until the earlier to
occur of (i) the Discharge of Credit Agreement Obligations and (ii) the
occurrence of the Majority Non-Controlling Voting Party Enforcement Date (if
any), the Facility Agent and (b) from and after the earlier to occur of
(i) Discharge of Credit Agreement Obligations and (ii) the occurrence of the
Majority Non-Controlling Voting Party Enforcement Date, the Authorized
Representative for the Majority Non-Controlling Voting Parties at such time.

“Credit Agreement” has the meaning specified in the first recital hereto.

“Credit Agreement Obligations” shall mean all (a) advances to, and debts,
liabilities, obligations, covenants and duties of the Borrower arising under any
Financing Document or otherwise with respect to any Loan, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against the Borrower, of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding, and (b) Cash Management Obligations. Without limiting the
generality of the foregoing, Credit Agreement Obligations include (x) the
obligation to pay principal, interest, reimbursement obligations, charges,
expenses, fees, Attorney Costs, indemnities and other amounts payable by the
Borrower under any Financing Document and (y) the obligation of the Borrower to
reimburse any amount in respect of any of the foregoing that any Lender, in its
sole discretion, may elect to pay or advance on behalf of the Borrower.

“Credit Document” shall mean, collectively (without duplication), each Financing
Document and any Additional Credit Document providing for or evidencing any
Additional Secured Obligations.

“Creditor Side Person” has the meaning specified in Section 9.03(b).

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” shall mean any event or condition that constitutes an Event of Default
under the Credit Agreement or any Additional Credit Document or that, with the
giving of any notice, the passage of time, or both, would be an Event of Default
under the Credit Agreement or any Additional Credit Document.

“Discharge of Credit Agreement Obligations” shall mean, except as expressly set
forth in Section 2.06(a) and Section 4.07(c), the payment in full in cash of all
outstanding principal amount of Loans under the Credit Agreement, all interest
due (including, without limitation, interest accruing at the then applicable
rate provided in the Credit Agreement after the maturity of the Loans and any
Post-Petition Interest) on all “Obligations” outstanding under the Credit

 

   S-4    Puget-Amended and Restated Collateral Agency Agreement



--------------------------------------------------------------------------------

Agreement and all fees payable or otherwise accrued under the Financing
Documents (other than any contingent indemnity obligations that expressly
survive the termination of the Financing Documents).

“Discharge of Secured Obligations” shall mean, except as expressly set forth in
Section 2.06 and Section 4.07(c), the payment in full in cash of all
(a) outstanding Secured Obligations under any Credit Document, (b) interest
(including, without limitation, interest accruing at the then applicable rate
provided in the applicable Credit Document after the maturity of the Loans or
other indebtedness or other relevant Secured Obligations and Post-Petition
Interest) on all Secured Obligations outstanding under any Credit Document, and
all fees and other Secured Obligations outstanding under each Credit Document
(other than any contingent indemnity obligations that expressly survive the
termination of the Credit Documents).

“Early Termination Date” shall have the respective meaning assigned thereto
under each Interest Hedging Agreement.

“Environmental Law” shall mean any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, initiatives,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution, the protection of the
environment, natural resources, or, to the extent relating to exposure to
Hazardous Materials, human health or safety or to the release of any Hazardous
Materials into the environment, including air emissions and discharges to waste
or public systems.

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries resulting
from (a) the actual or alleged violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release, or presence of any Hazardous Materials into the environment
or (e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

“Equity Interests” shall mean, with respect to any Person, all of the shares,
membership interests, rights, participations or other equivalents (however
designated) of capital stock of (or other ownership or profit interests or units
in) such Person and all of the warrants, options or other rights for the
purchase, acquisition or exchange from such Person of any of the foregoing
(including through convertible securities).

“Event of Default” shall mean (a) an “Event of Default” under and as defined in
the Credit Agreement or any Additional Credit Document or (b) any event leading
to an “Early Termination Date” or an “Early Termination Event” under any
Interest Rate Hedging Agreement with respect to which the Borrower or any Loan
Party is the defaulting party or affected party, as the case may be.

“Financial Closing Date” shall mean February 6, 2009.

“Financing Documents” shall have the meaning specified in the Credit Agreement.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative

 

   S-5    Puget-Amended and Restated Collateral Agency Agreement



--------------------------------------------------------------------------------

tribunal, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or pollutants, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials, toxic mold,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
such substances or wastes defined in or otherwise regulated as “hazardous” or
“toxic” wastes or substances under applicable Environmental Law.

“Hedge Default” shall mean the occurrence of any event specified in an Interest
Hedging Agreement that entitles the Interest Rate Hedge Bank party thereto to
cause the early termination thereof in accordance with the terms thereof.

“Hedge Termination Certificate” shall mean a certificate of any Interest Rate
Hedge Bank stating that an Early Termination Date has occurred or has been
designated under an Interest Hedging Agreement to which it is a party and
setting forth the resulting Settlement Amount.

“Immaterial Subsidiary” has the meaning specified in the Credit Agreement.

“Indemnified Liabilities” means all liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses and
disbursements (including Attorney Costs) of any kind or nature whatsoever which
may at any time be imposed on, incurred by or asserted against any Indemnified
Party in any way relating to or arising out of or in connection with (a) the
execution, delivery, enforcement, performance or administration of any Credit
Document or any other agreement, letter or instrument delivered in connection
with the transactions contemplated thereby or (b) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for or defense of any pending or threatened claim,
investigation, litigation or proceeding).

“Indemnified Party” means, collectively, the Collateral Agent, its Affiliates
and the directors, officers, employees, agents, representatives, trustees and
attorneys-in-fact of such Persons and Affiliates.

“Indemnified Secured Parties” has the meaning specified in Section 5.01(f).

“Insolvency or Liquidation Proceeding” means (a) any voluntary or involuntary
case or proceeding under Debtor Relief Laws with respect to any Loan Party,
(b) any other voluntary or involuntary insolvency, reorganization or bankruptcy
case or proceeding, or any receivership, liquidation, reorganization or other
similar case or proceeding with respect to any Loan Party or with respect to a
material portion of their respective assets, (c) any liquidation, dissolution,
reorganization or winding up of any Loan Party whether voluntary or involuntary
and whether or not involving insolvency or bankruptcy or (d) any assignment for
the benefit of creditors or any other marshalling of assets and liabilities of
any Loan Party.

“Intercreditor Vote” shall mean a vote conducted in accordance with the
procedures set forth in Article 3 hereof among the Voting Parties for the Series
entitled to vote with respect to the particular decision at issue.

“Interest Hedging Agreements” means any rate swap, cap or collar agreement or
similar arrangement between the Borrower and one or more interest rate hedge
providers designed to

 

   S-6    Puget-Amended and Restated Collateral Agency Agreement



--------------------------------------------------------------------------------

protect such Person against fluctuations in interest rates. For purposes of this
Agreement, the indebtedness at any time of the Borrower under an Interest
Hedging Agreement shall be determined at such time in accordance with the
methodology set forth in such Interest Hedging Agreement.

“Interest Rate Hedge Bank” shall mean (a) any Person that is a Lender or an
Affiliate of a Lender at the time it enters into an Interest Hedging Agreement
or (b) Macquarie Bank Limited to the extent it enters into an Interest Hedging
Agreement, in each case, in its capacity as a party to such Interest Hedging
Agreement and only for so long as any obligations of the Borrower remain
outstanding under the Interest Hedging Agreement to which such Interest Rate
Hedge Bank is a party; provided that such Interest Rate Hedge Bank executes a
Joinder Agreement pursuant to Section 3.03(b); and provided, further, that no
Affiliate of the Borrower other than Macquarie Bank Limited and its successors
shall become an Interest Rate Hedge Bank.

“Joinder Agreement” shall mean a Joinder Agreement executed by the Collateral
Agent and each Authorized Representative for the Secured Obligations subject
thereto in accordance with Section 3.03(b) or Section 9.09(b), in form and
substance substantially in the form set forth as Appendix A hereto.

“Law” shall mean, collectively, all international, foreign, federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” shall mean a “Lender” as defined in the Credit Agreement.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement, of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property having substantially the same economic effect as any of the foregoing).

“Loans” shall mean “Loans” as defined in the Credit Agreement.

“Loan Party” shall mean each of the Borrower and the Parent.

“Lock-Up Account” has the meaning specified in the Security Agreement.

“Macquarie” means The Macquarie Capital Group, which includes Macquarie Capital
Group Limited, its direct or indirect subsidiaries, and the funds (or similar
vehicles) they manage.

“Macquarie Affiliates” means Macquarie Finance Americas Inc. and Affiliates of
Macquarie that are offshore banking units.

“Majority Non-Controlling Voting Parties” shall mean, at any time, the Secured
Parties owed or holding Secured Obligations that constitute the largest total
outstanding amount of any then outstanding Series of Secured Obligations.

 

   S-7    Puget-Amended and Restated Collateral Agency Agreement



--------------------------------------------------------------------------------

“Majority Non-Controlling Voting Party Enforcement Date” shall mean with respect
to any Series of Secured Obligations, the date which is 90 days (throughout
which 90 day period such Series of Secured Obligations was the Series
constituting the Majority Non-Controlling Voting Parties) after the occurrence
of both (i) an Event of Default (under and as defined in the Credit Document
applicable to such Majority Non-Controlling Voting Parties) and (ii) the
Collateral Agent’s and each other Authorized Representative’s receipt of written
notice from the Authorized Representative for the Majority Non-Controlling
Voting Parties certifying that (x) the holders of such Series of Secured
Obligations are the Majority Non-Controlling Voting Parties and that an Event of
Default (under and as defined in the Credit Document applicable to such Majority
Non-Controlling Voting Parties) has occurred and is continuing and (y) the
Secured Obligations of such Series are currently due and payable in full
(whether as a result of acceleration thereof or otherwise) in accordance with
the terms of the applicable Credit Document governing the Series for such
Majority Non-Controlling Voting Parties; provided that the 90-day period
referenced above in this definition shall be stayed and the Majority
Non-Controlling Voting Party Enforcement Date shall be stayed and shall not
occur and shall be deemed not to have occurred with respect to any Collateral
(1) at any time the Collateral Agent has commenced and is diligently pursuing
any enforcement action with respect to such Collateral or (2) at any time any
Loan Party or any grantor which has granted a security interest in such
Collateral is then a debtor under or with respect to any Insolvency or
Liquidation Proceeding.

“Member” shall mean any Person owning of record or beneficially any of the
issued and outstanding Equity Interests in the Parent, the Borrower or Puget
Holdings LLC.

“New Collateral Agent” has the meaning specified in Section 2.06(a).

“New Facility Agent” has the meaning specified in Section 2.06(a).

“Non-Voting Lender” has the meaning specified in Section 3.03(c).

“Notice of Default’ has the meaning specified in Section 4.01(a).

“Operating Company” means Puget Sound Energy, Inc., a Washington Corporation,
and each other Subsidiary of the Borrower other than any Immaterial Subsidiary
and, for the avoidance of doubt, the term Operating Company shall include Puget
Western, Inc.

“Parent” has the meaning specified in the introductory paragraph of this
Agreement.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Possessory Collateral” shall mean any Collateral in the possession of the
Collateral Agent or any Authorized Representative (or its agents or bailees), to
the extent that possession thereof perfects a Lien thereon under the Uniform
Commercial Code of any jurisdiction. Possessory Collateral includes, without
limitation, any Certificated Securities, Instruments, and Chattel Paper, in each
case, delivered to or in the possession of the Collateral Agent or any
Authorized Representative (or its agent or bailees) under the terms of the
Security Documents. All capitalized terms used in this definition and not
defined elsewhere in this Agreement have the meanings assigned to them in the
New York Uniform Commercial Code.

 

   S-8    Puget-Amended and Restated Collateral Agency Agreement



--------------------------------------------------------------------------------

“Post-Petition Interest” shall mean any interest or entitlement of fees or
expenses or other charges that accrues after the commencement of any Insolvency
or Liquidation Proceeding, whether or not allowed or allowable in any such
Insolvency or Liquidation Proceeding.

“Refinance” shall mean, in respect of any indebtedness, (a) such indebtedness
(in whole or in part) as extended, renewed, defeased, refinanced, replaced,
refunded, repaid, restated, supplemented, restructured, renewed, increased or
otherwise amended or modified and (b) any other indebtedness issued in exchange
or replacement for or to refinance such indebtedness, in whole or in part,
whether with the same or different lenders, arrangers and/or agents and whether
with a larger or smaller aggregate principal amount and whether for a longer or
shorter maturity, in each case to the extent permitted (if addressed therein or
otherwise not prohibited) under the terms of the Credit Agreement or any other
applicable Credit Document. “Refinanced” and “Refinancing” shall have
correlative meanings.

“Remedies Event of Default” shall mean (a) the occurrence of an Event of Default
under the Credit Agreement or any Additional Credit Document or (b) the
occurrence of a Hedge Default; provided that so long as Secured Obligations
(other than in respect of Interest Hedging Agreements with Interest Rate Hedge
Banks) are outstanding, a Hedge Default shall not constitute a Remedies Event of
Default unless an Event of Default described under the foregoing clause (a) has
occurred and is continuing at the time of such Hedge Default.

“Remedies Instruction” shall mean a written instruction to the Collateral Agent
from or on behalf of the Required Voting Parties (i) certifying that (x) a
Remedies Event of Default has occurred and is continuing under the applicable
Credit Document and (y) an Intercreditor Vote has been conducted in accordance
with the requirements of this Agreement with respect to such Remedies Event of
Default, (ii) describing with reasonable specificity which particular remedies
available to the Secured Parties are to be pursued and which particular action
are to be taken by the Collateral Agent in response to such Remedies Event of
Default, and (iii) containing such other information as is permitted under this
Agreement.

“Replacement Credit Agreement” has the meaning specified in Section 2.06(a).

“Required Voting Parties” shall mean, with respect to any proposed decision or
action hereunder, the Secured Parties owed or holding more than 50% of the Total
Outstandings at such time under (i) until the earlier to occur of (x) the
Discharge of Credit Agreement Obligations and (y) the occurrence of the Majority
Non-Controlling Voting Party Enforcement Date (if any), the Credit Agreement and
(ii) from and after the earlier to occur of the (x) Discharge of Credit
Agreement Obligations and (y) the occurrence of the Majority Non-Controlling
Voting Party Enforcement Date, the applicable Credit Document governing the
Series of Secured Obligations of the Majority Non-Controlling Voting Parties at
such time.

“Secured Hedge Obligations” shall mean all amounts payable to any Interest Rate
Hedge Bank under any Interest Hedging Agreement.

“Secured Obligations” shall mean, (a) all Credit Agreement Obligations, (b) all
Secured Hedge Obligations, and (c) any Additional Secured Obligations, in each
case, whether fixed or contingent, matured or unmatured, whether or not allowed
or allowable in an Insolvency and Liquidation Proceeding.

 

   S-9    Puget-Amended and Restated Collateral Agency Agreement



--------------------------------------------------------------------------------

“Secured Parties” shall mean, collectively, the Agents, the Lenders, the
Interest Rate Hedge Banks, any Additional Secured Parties and each co-agent or
sub-agent appointed by any Agent or from time to time pursuant to any Credit
Document or this Agreement.

“Security Interest” has the meaning specified in Section 2.02(a).

“Series” shall mean each of (i) the Credit Agreement Obligations, (ii) any
Additional Obligations incurred pursuant to any Additional Credit Document
which, pursuant to any Joinder Agreement, are represented hereunder by a common
Authorized Representative (in its capacity as such for such Secured Obligations)
and (iii) the Secured Hedge Obligations.

“Security Documents” shall mean, collectively, the Security Agreement, the
Pledge Agreement and any other security agreements, pledge agreements or other
similar agreements delivered to the Agents, the Lenders, the Interest Rate Hedge
Banks and the Additional Secured Parties, and any other agreements, instruments
or documents that create or purport to create a Lien in favor of the Collateral
Agent for the benefit of the Secured Parties.

“Settlement Amount” shall mean, as at any date of determination thereof, the
amount calculated to be due in respect of any Early Termination Date under any
Interest Hedging Agreement in accordance with the terms thereof.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned or controlled by such Person. Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Total Outstandings” shall mean, with respect to any Credit Document (other than
any Interest Rate Hedging Agreement), at any time, an amount equal to the sum
of, without duplication, the aggregate unpaid principal amount of Loans or other
indebtedness outstanding under such Credit Document at such time after giving
effect to any borrowings, advances and prepayments or repayments of any Loans or
indebtedness under the Credit Agreement or such other Credit Document, as the
case may be, on such date, plus the amount of any unfunded Commitments under the
Credit Agreement or such other Credit Document, as the case may be, on such
date.

“Unanimous Voting Parties” shall mean, with respect to any Intercreditor Vote,
each of the Facility Agent, each of the Authorized Representatives appointed
under each Additional Credit Document and each Interest Rate Hedge Bank, in each
case casting votes representing 100% of the Voting Party Percentage applicable
to each such Series of Secured Obligations.

“Voting Parties” means the Lenders, any Additional Secured Party and, subject to
Section 3.03(b), each Interest Rate Hedge Bank.

“Voting Party Percentage” shall mean, in connection with any proposed decision
or action hereunder, the actual percentage, as determined pursuant to
Section 3.04, of allotted votes cast in favor of such decision or action by the
Secured Parties entitled to vote with respect to such decision or action.

“Wall” has the meaning specified in Section 9.03(b).

 

   S-10    Puget-Amended and Restated Collateral Agency Agreement



--------------------------------------------------------------------------------

Article 2. Appointment and Duties of Collateral Agent; Secured Parties’
Agreements; Collateral Matters.

Section 2.01. Appointment and Duties of Collateral Agent.

(a) Each of the Secured Parties hereby designates and appoints Barclays Bank PLC
to act as the Collateral Agent under the Security Documents, and authorizes the
Collateral Agent to execute each of the Security Documents on its behalf and
take such actions on its behalf under the provisions of the Security Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Collateral Agent by the terms of the Security Documents, together with
such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary in any Security Document, the Collateral Agent shall
not have any duties or responsibilities, except those expressly set forth herein
and in the Security Documents, and no implied covenants, functions or
responsibilities, fiduciary or otherwise, shall be read into any of the Security
Documents or otherwise exist against the Collateral Agent. Without limiting the
generality of the foregoing, the use of the term “agent” herein and in the other
Credit Documents with reference to any Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

(b) The Collateral Agent shall give notice to the Secured Parties of any action
to be taken by it under any Security Document, and such notice shall be given
prior to the taking of such action unless the Collateral Agent determines that
to do so would be detrimental to the interests of the Secured Parties, in which
event such notice shall be given promptly after the taking of such action.

(c) Notwithstanding any provision to the contrary in any Security Document, the
Collateral Agent shall not be required to exercise any discretionary rights or
remedies under any of the Security Documents or give any consent under any of
the Security Documents or enter into any agreement amending, modifying,
supplementing or waiving any provision of any Security Document (other than this
Agreement) unless it shall have been directed to do so by the Controlling
Authorized Representative or the Required Voting Parties.

Section 2.02. Secured Parties’ Agreements; No Interference; Payment Over.

(a) Except as set forth in clause (b) below and in Sections 2.05(b) and 4.05(c)
hereof, each Secured Party agrees that, as among the Secured Parties, the
security interest in any Collateral granted under any Security Document (the
“Security Interest”) to the Collateral Agent for the benefit of such Secured
Party ranks and will rank equally in priority with the Security Interest of each
other Secured Party in the same Collateral.

(b) Notwithstanding anything to the contrary set forth in any Credit Document,
any proceeds of Collateral or amounts required to be deposited in the Lock-Up
Account pursuant to Section 6.12 of the Credit Agreement and Section 4.02 of the
Security Agreement received by any Secured Party (other than from the Collateral
Agent pursuant hereto) shall be transferred by such Secured Party to the
Collateral Agent solely for application towards payment of Credit Agreement
Obligations owing to the Lenders in accordance with the terms of the Financing
Documents.

(c) Each Secured Party agrees that the Collateral Agent may refrain from acting
or continuing to act in accordance with any instructions of the Required Voting
Parties to begin any legal action or proceeding arising out of or in connection
with any Credit Document until it shall have received such indemnity or security
from the Secured Parties as it may reasonably require (whether by payment in

 

   S-11    Puget-Amended and Restated Collateral Agency Agreement



--------------------------------------------------------------------------------

advance or otherwise) for all costs, claims, losses, expenses (including
reasonable legal fees and expenses) and liabilities which it will or may expend
or incur in complying or continuing to comply with such instructions; provided,
that nothing in this subclause (c) shall be deemed to obligate any Secured Party
to provide any such indemnity or security.

(d) Each Secured Party agrees that (i) it will not challenge or question in any
proceeding the validity or enforceability of any Secured Obligations of any
Series or any Credit Document or the validity, attachment, perfection or
priority of any Lien under any Security Document or the validity or
enforceability of the priorities, rights or duties established by or other
provisions of this Agreement; (ii) it will not take or cause to be taken any
action the purpose or intent of which is, or could be, to interfere, hinder or
delay, in any manner, whether by judicial proceedings or otherwise, any sale,
transfer or other disposition of the Collateral by the Collateral Agent,
(iii) except as provided in Section 2.04(e), it shall have no right to direct
the Collateral Agent or any other Secured Party to exercise any right, remedy or
power with respect to any Collateral unless such Secured Party is the
Controlling Authorized Representative, (iv) it will not institute any suit or
assert in any suit, bankruptcy, insolvency or other proceeding any claim against
the Collateral Agent or any other Secured Party seeking damages from or other
relief by way of specific performance, instructions or otherwise with respect to
any Collateral, and none of the Collateral Agent, any Controlling Authorized
Representative or any other Secured Party shall be liable for any action taken
or omitted to be taken by the Collateral Agent, such Controlling Authorized
Representative or other Secured Party with respect to any Collateral in
accordance with the provisions of this Agreement, (v) it will not seek, and
hereby waives any right, to have any Collateral or any part thereof marshalled
upon any foreclosure or other disposition of such Collateral and (vi) it will
not attempt, directly or indirectly, whether by judicial proceedings or
otherwise, to challenge the enforceability of any provision of this Agreement;
provided that nothing in this Agreement shall be construed to prevent or impair
the rights of any of the Collateral Agent or any other Secured Party to enforce
this Agreement or the right to take any action permitted by Section 2.04(e).

(e) Each Secured Party hereby agrees that if it shall obtain possession of any
Collateral or shall realize any proceeds or payment in respect of any
Collateral, pursuant to any Security Document or by the exercise of any rights
available to it under applicable Law or in any Insolvency or Liquidation
Proceeding or through any other exercise of remedies at any time prior to the
Discharge of each of Series of Secured Obligations, then it shall hold such
Collateral, proceeds or payment in trust for the other Secured Parties and
promptly transfer such Collateral, proceeds or payment, as the case may be, to
the Collateral Agent, to be distributed in accordance with the provisions of
Section 4.05 hereof.

Section 2.03. Possessory Collateral Agent as Gratuitous Bailee for Perfection.
(a) The Collateral Agent agrees to hold any Collateral constituting Possessory
Collateral that is part of the Collateral in its possession or control (or in
the possession or control of its agents or bailees) as gratuitous bailee for the
benefit of each Secured Party and any assignee solely for the purpose of
perfecting the security interest granted in such Possessory Collateral, if any,
pursuant to the applicable Security Documents, in each case, subject to the
terms and conditions of this Section 2.03. Pending delivery to the Collateral
Agent, each Authorized Representative agrees to hold any Collateral constituting
Possessory Collateral, from time to time in its possession, as gratuitous bailee
for the benefit of each other Secured Party and any assignee, solely for the
purpose of perfecting the security interest granted in such Possessory
Collateral, if any, pursuant to the applicable Security Documents, in each case,
subject to the terms and conditions of this Section 2.03.

(b) The duties or responsibilities of the Collateral Agent and each Authorized
Representative under this Section 2.03 shall be limited solely to holding any
Collateral constituting Possessory Collateral as gratuitous bailee for the
benefit of each other Secured Party for purposes of perfecting the Lien held by
such Secured Parties therein.

 

   S-12    Puget-Amended and Restated Collateral Agency Agreement



--------------------------------------------------------------------------------

(c) All such Possessory Collateral in the possession of any Authorized
Representative shall be delivered to the Collateral Agent as soon as
practicable.

Section 2.04. Collateral Matters; Actions with Respect to Collateral;
Prohibition on Contesting Liens.

The Secured Parties irrevocably agree that:

(a) Upon request by the Collateral Agent at any time, the Secured Parties will
confirm in writing the Collateral Agent’s authority to release its interest in
particular types or items of property pursuant to this Section 2.04. In each
case as specified in this Section 2.04, the Collateral Agent will (and each
Secured Party irrevocably authorizes the Collateral Agent to), at the Borrower’s
expense, execute and deliver to the Borrower or any Loan Party, as applicable,
such documents as such Person may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Security Documents, in accordance with the terms of this Agreement or any
other Credit Document.

(b) With respect to any Collateral, (i) only the Collateral Agent shall be
authorized to release Liens and exercise rights and remedies set forth in
Security Documents with respect to any Collateral and in accordance with
Section 2.07, (ii) the Collateral Agent shall not follow any instructions (other
than instructions pursuant to Section 2.04(e)(ii)) with respect to such
Collateral from any Authorized Representative or any Secured Party (other than
the Controlling Authorized Representative and the Required Voting Parties) and
(iii) no Authorized Representative who is not the Controlling Authorized
Representative or other Secured Party shall or shall instruct the Collateral
Agent to, commence any judicial or nonjudicial foreclosure proceedings with
respect to, seek to have a trustee, receiver, liquidator or similar official
appointed for or over, attempt any action to take possession of, exercise any
right, remedy or power with respect to, or otherwise take any action to enforce
its security interest in or realize upon, or take any other action available to
it in respect of, any Collateral, whether under any Security Document,
applicable Law or otherwise, it being agreed that only the Collateral Agent,
acting on the instructions of the Controlling Authorized Representative or the
Required Voting Parties and in accordance with the applicable Security
Documents, shall be entitled to take any such actions or exercise any such
remedies with respect to Collateral. No Authorized Representative or Secured
Party (other than the Controlling Authorized Representative or Required Voting
Parties) will contest, protest or object to any foreclosure proceeding or action
brought by the Collateral Agent in accordance with the terms of this Agreement
or any other exercise by the Collateral Agent of any rights and remedies
relating to the Collateral, or to cause the Collateral Agent to bring any
foreclosure proceedings or action or exercise any rights or remedies relating to
the Collateral except as permitted by Section 2.04(e)(ii).

(c) Each Authorized Representative and each other Secured Party agrees that it
will not accept any Lien on any Collateral for the benefit of any Secured
Obligations other than Liens created in favor of the Collateral Agent pursuant
to a Security Document, and by executing this Agreement (or a Joinder Agreement)
and by accepting the benefits of this Agreement and of each Security Document,
each Authorized Representative and each Secured Party for which it is acting
hereunder agree to be bound by the provisions of this Agreement and the Security
Documents applicable to it.

(d) Each of the Secured Parties agrees that it will not (and hereby waives any
right to) contest or support any other Person in contesting, in any proceeding
(including any Insolvency or Liquidation Proceeding), the perfection, priority,
validity or enforceability of a Lien held by the Collateral Agent on behalf of
any of the Secured Parties in all or any part of the Collateral, or the
provisions of this

 

   S-13    Puget-Amended and Restated Collateral Agency Agreement



--------------------------------------------------------------------------------

Agreement; provided that nothing in this Agreement shall be construed to prevent
or impair the rights of any of the Collateral Agent or any Authorized
Representative to enforce this Agreement.

(e) Section 2.04(b) shall not prohibit a Secured Party from taking the following
actions:

(i) in any Insolvency or Liquidation Proceeding commenced by or against the
Borrower or any other Loan Party, each Secured Party may file a claim or
statement of interest with respect to its Series of Secured Obligations, as
applicable;

(ii) each Authorized Representative may take and may direct the Collateral Agent
to take any action (not adverse to the Liens of the Collateral Agent securing
the Secured Parties) in order to preserve or protect its interest in and Liens
created by the Security Documents on the Collateral;

(iii) the Secured Parties shall be entitled to file any necessary responsive or
defensive pleadings in opposition to any motion, claim, adversary proceeding or
other pleading made by any Person objecting to or otherwise seeking the
disallowance of their claims, including any claims secured by the Collateral, if
any;

(iv) in any Insolvency or Liquidation Proceeding, the Secured Parties shall be
entitled to file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Loan Parties arising
under either Debtor Relief Laws or applicable non-bankruptcy law, in each case
not in contravention of the terms of this Agreement;

(v) in any Insolvency or Liquidation Proceeding, the Secured Parties shall be
entitled to vote on any plan of reorganization; and

(vi) both before and during an Insolvency or Liquidation Proceeding, any Secured
Party may take any actions and exercise any and all rights that would be
available to a holder of unsecured claims, including, without limitation, the
commencement of an Insolvency or Liquidation Proceeding against any Loan Party
in accordance with applicable Law and the termination of any agreement by the
holder of any such obligation in accordance with the terms thereof.

(f) The Collateral Agent agrees to follow the instructions received from an
Authorized Representative pursuant to Section 2.04(e)(ii); provided, however,
that the Collateral Agent shall not follow such instructions to the extent that
they are expressly inconsistent with instructions received from the Controlling
Authorized Representative pursuant to Section 4.03 after receipt of a Default
Notice that has not been withdrawn. The Collateral Agent agrees to provide to
each Authorized Representative a copy of each instruction that it receives
pursuant to Section 2.04(e)(ii).

(g) The Collateral Agent agrees to provide to each Authorized Representative a
copy of each notice, letter or direction that it provides to or receives from a
Loan Party or another Authorized Representative pursuant to this Agreement.

Section 2.05. Absolute Rights of Secured Parties and Authorized Representatives.
(a) Notwithstanding any other provision of this Agreement or any Security
Document, but subject to Section 2.05(b) below, each of the Authorized
Representatives and each of the Secured Parties has an absolute and
unconditional right to receive payment of all of the Secured Obligations owing
to such Authorized Representative or such Secured Party, as the case may be,
when the same becomes due and payable and at the time and place and otherwise in
the manner set forth in the applicable Secured Document, and the right of each
such Authorized Representative and each such Secured Party to institute
proceedings for the

 

   S-14    Puget-Amended and Restated Collateral Agency Agreement



--------------------------------------------------------------------------------

enforcement of such payment on or after the date such payment becomes due and to
assert (to the extent permitted by Section 2.04(e)) its position as a secured
creditor in a proceeding under any Debtor Relief Laws in which any Loan Party is
a debtor, and the obligation of such Loan Party to pay all of the Secured
Obligations owing to each of the Authorized Representatives and each of the
Secured Parties at the time and place expressed therein, shall not be impaired
or affected without the consent of such Authorized Representative or such
Secured Party. In addition, the right of any Secured Party or any Authorized
Representative, on behalf of itself or on behalf of any such Secured Party, to
receive payment from sources other than the Collateral shall not be, and is not
hereby, impaired or affected in any manner. Without limiting the generality of
the foregoing provisions of this Section 2.05, the Facility Agent’s and a
Lender’s right to receive its ratable share of any amounts maintained in the
Lock-Up Account, or any Authorized Representative’s or Secured Party’s rights to
receive its ratable share of proceeds of any of the Collateral, or any part
thereof, under the terms of this Agreement and the Security Documents, shall not
be diminished or affected in any way by its right to receive proceeds of any
right of setoff, or payment upon a guaranty or from any other source.

(b) At any time prior to the Discharge of the Secured Obligations and after
(i) the commencement of any Insolvency or Liquidation Proceeding in respect of
any Loan Party or (ii) (A) the Credit Agreement Obligations, Additional Secured
Obligations or the Secured Hedge Obligations have become due and payable in full
(whether at maturity, upon acceleration or otherwise) or any Secured Obligations
in respect of the Credit Agreement Obligations, Additional Secured Obligations
or the Secured Hedge Obligations have not been paid when due and (B) a Remedy
Instruction has been provided by the Required Voting Parties, no payment of
money (or the equivalent of money) shall be made from the proceeds of Collateral
to the Collateral Agent for the benefit of any Secured Party or to any holder of
any Secured Obligations, except as provided for in Section 4.05(a); provided,
however, that nothing in this Section 2.05(b) shall prohibit any cash or funds
on deposit in the Lock-Up Account to be distributed to the Lenders in accordance
with the applicable terms of the Financing Documents and no other Secured Party
other than the Lenders shall be entitled to receive distributions of any cash or
funds on deposit in the Lock-Up Account.

Section 2.06. Refinancings of Credit Agreement and Additional Credit Documents.

(a) Subject to the limitations set forth in the applicable Credit Documents (if
any), each Loan Party and each Secured Party acknowledges and agrees that the
Credit Agreement may be Refinanced in accordance with this Section 2.06(a). At
any time concurrently with or after the Discharge of Secured Obligations (or the
Discharge of Secured Obligations other than Additional Secured Obligations), the
Borrower thereafter enters into a Refinancing of the Credit Agreement (the
“Replacement Credit Agreement”) and any related Financing Document (as defined
in such Replacement Credit Agreement), then such Discharge of Secured
Obligations (or the Discharge of Secured Obligations other than Additional
Secured Obligations), as applicable, shall automatically be deemed not to have
occurred for purposes of this Agreement (other than with respect to any actions
taken as a result of the occurrence of such first Discharge of Secured
Obligations and (or Discharge of Secured Obligations other than Additional
Secured Obligations), the Replacement Credit Agreement and related Financing
Documents and the obligations under such Replacement Credit Agreement and
related Financing Documents shall automatically be treated as “Secured
Obligations”, “Credit Agreement Obligations”, “Credit Agreement”, and “Financing
Documents”, as applicable, and the lenders and agents party thereto “Lenders”,
“Secured Parties”, “Authorized Representatives” and “Agent Related Persons”, as
applicable, for all purposes of this Agreement, including the Lien priorities
and rights with respect to the Collateral set forth herein, and the new facility
agent thereunder (the “New Facility Agent”) shall automatically be deemed to be
the “Facility Agent” hereunder for all purposes of this Agreement.

 

   S-15    Puget-Amended and Restated Collateral Agency Agreement



--------------------------------------------------------------------------------

(b) Upon termination of the Credit Agreement, including in connection with any
amendment and restatement or Refinancing, the Liens securing the Hedge
Obligations and the Additional Secured Obligations shall survive.

(c) Any Series of Additional Secured Obligations may be Refinanced without
affecting the priorities set forth in Section 4.05 or the provisions of this
Agreement defining the relative rights of any Series of Secured Obligations;
provided that the Authorized Representative of the holders of any such
Refinanced Additional Secured Obligations shall have executed a Joinder
Agreement on behalf of the holders of such Refinanced Secured Obligations.

Section 2.07. Release of Liens on Collateral. The Collateral Agent’s Liens upon
the Collateral may be released:

(a) in whole, upon the Discharge of the Secured Obligations;

(b) as to any Collateral that is released, sold, transferred or otherwise
disposed of by any Loan Person to a Person that is not (either before or after
such release, sale, transfer or disposition) the Borrower or any other Loan
Party in a transaction or other circumstance that complies with the terms of the
Credit Documents (for so long as any Credit Document is in effect) and is
permitted by all of the other Credit Documents, at the time of such release,
sale, transfer or other disposition or to the extent of the interest released,
sold, transferred or otherwise disposed of;

(c) as to a release of less than all or a material portion of the Collateral, at
any time prior to the Discharge of Secured Obligations, if consent to the
release of all Liens on such Collateral has been given by the Required Voting
Parties; and

(d) as to a release of all or any material portion of the Collateral (other than
pursuant to clause (a) above), if consent to release of that Collateral has been
given by the Unanimous Voting Parties.

Article 3. Decision Making; Voting; Notice and Procedures.

Section 3.01. Decision Making.

(a) Subject to Section 4.02 and except for any action that may be taken
unilaterally by a Secured Party as expressly provided in any Credit Document, no
Secured Party may exercise or enforce any right, remedy, power or discretion,
give any consent or any waiver, or make any determination under or in respect of
any provisions of any Credit Documents, except in accordance with this
Agreement. In connection with any action permitted to be taken unilaterally by
the Collateral Agent pursuant to the express provisions of any Credit Document,
nothing herein shall preclude the Collateral Agent from consulting such Secured
Parties as the Collateral Agent may in its discretion deem desirable.

(b) Each decision made in accordance with the terms of this Agreement shall be
binding upon each of the Secured Parties.

Section 3.02. Voting Generally. Where, in accordance with this Agreement or any
other Credit Document, the modification, approval or other direction of the
Required Voting Parties is required, the determination of whether such
modification, approval or direction should be granted or withheld shall be
determined by an Intercreditor Vote.

 

   S-16    Puget-Amended and Restated Collateral Agency Agreement



--------------------------------------------------------------------------------

Section 3.03. Intercreditor Votes: Each Party’s Entitlement to Vote.

(a) Except as otherwise provided in this Section 3.03, each Voting Party shall
be entitled to vote in each Intercreditor Vote under this Agreement.

(b) Unless and until any Interest Rate Hedge Bank shall have delivered to the
Collateral Agent and each Secured Party a Hedge Termination Certificate, such
Interest Rate Hedge Bank shall not have (i) any voting rights with respect to
Secured Obligations arising under any Interest Rate Hedging Agreement to which
it is a party or (ii) any voting rights with respect to any Intercreditor Vote;
provided that any such Interest Rate Hedge Bank shall at all times (subject to
Section 3.03(c) and 3.03(d)) be a Voting Party for purposes of the definition of
“Unanimous Voting Parties” in Section 1.01 hereof and for purposes of clauses
(i) and (ii) of the proviso contained in Section 9.03. If, after the date of
this Agreement, any Person becomes an Interest Rate Hedge Bank and such Person
has not previously executed a counterpart of this Agreement or a Joinder
Agreement in its capacity as an Interest Rate Hedge Bank, such Person shall
execute and deliver to the Collateral Agent (x) a Joinder Agreement and (y) such
other documentation as the Collateral Agent may reasonably request to evidence
the due authorization, execution and delivery of this Agreement by such Person.
By entering into or joining this Agreement, each Interest Rate Hedge Bank shall
be deemed to have agreed to be bound by the provisions set forth in the other
Financing Documents to which the Interest Rate Hedge Banks or the Collateral
Agent, on behalf of the Secured Parties, is a party.

(c) None of (i) any Affiliate of the Borrower or any Member that from time to
time holds any Commitment, any Loan or any other interest in a Secured
Obligation (other than, subject to Section 10.01 of the Credit Agreement and
Section 9.03 hereunder, Macquarie Affiliates in their respective capacity as a
Lender and Macquarie Bank Limited in its capacity as an Interest Rate Hedge
Bank) or (ii) any Lender that has agreed, directly or indirectly, to vote or
otherwise act at the direction or subject to the approval or disapproval of any
Person identified in clause (i) (each a “Non-Voting Lender”) shall be entitled
to participate in any Intercreditor Vote, and the Collateral Agent in
determining the percentage of votes cast shall deem each Non-Voting Lender to
have voted proportionately in accordance with the votes of the Lenders
thereunder entitled to vote.

(d) Notwithstanding any provision of this Agreement to the contrary, Macquarie
Bank Limited, solely in its capacity as an Interest Rate Hedge Bank, shall not
be entitled to vote on any matter that is subject to the vote of the Unanimous
Voting Parties or be entitled to cast any “tie-breaker” vote on any matter.

Section 3.04. Intercreditor Votes: Votes Allocated to Each Party.

(a) Each Voting Party, if entitled to cast a vote with respect to the matter
being considered, shall have the following number of votes in such Intercreditor
Vote:

(i) with respect to each Lender, a number of votes equal to the sum of the Total
Outstandings represented by or owed to such Lender;

(ii) from and after the delivery of a Hedge Termination Certificate, with
respect to each Interest Rate Hedge Bank, a number of votes equal to the
Settlement Amount, if any, owing to such Interest Rate Hedge Bank set out in
such Hedge Termination Certificate; and

(iii) with respect to each Additional Secured Party with respect to any Series
of Additional Secured Obligations, a number of votes equal to the sum of the
Total Outstandings

 

   S-17    Puget-Amended and Restated Collateral Agency Agreement



--------------------------------------------------------------------------------

represented by or owed to such Additional Secured Parties under such Series of
Additional Secured Obligations.

(b) In calculating the Voting Party Percentage consenting to, approving, waiving
or otherwise providing direction with respect to a decision, the number of votes
cast in favor of the proposed consent, approval, waiver, direction or other
action shall be divided by the total number of votes entitled to be cast with
respect to such matter. The Secured Parties (including any Secured Party that
becomes a party hereto after the date hereof) hereby waive any and all rights
they may have to object to or seek relief from the decision of the Voting
Parties voting with respect to any matter and agree to be bound by such
decision. Nothing contained in this Section 3.04(b) shall preclude any Voting
Party from participating in any re-voting or further voting relating to such
matter.

Section 3.05. [Reserved].

Section 3.06. Exercise of Discretion With Respect to Intercreditor Aspects of
the Credit Documents. (a) Unless an Event of Default or Hedge Default has
occurred and is continuing, and only to the extent in all cases that the
discretion exercised by or the actions taken by the Collateral Agent could not
reasonably be expected to result in an Event of Default or Hedge Default or have
a material adverse effect on the interests of any Secured Party (but, for the
avoidance of doubt, with the consent of the Borrower or Parent, as applicable to
the extent such consent is required under the applicable Security Document), the
Collateral Agent may, without obtaining the consent of the Required Voting
Parties or any other Secured Party other than as set forth in Section 3.07,
modify any Security Document to which it is a party or this Agreement to
(i) cure any ambiguity or to cure, correct or supplement any provision contained
therein which is inconsistent with any other provisions contained therein , (ii)
make, complete or confirm any grant of Collateral permitted or required by this
Agreement or the Security Documents or any release of any Collateral permitted
under this Agreement or (iii) to make changes that would provide additional
benefits or rights to the Secured Parties.

(b) Notwithstanding the other provisions of Section 9.03 or any other provision
of the Security Documents, the Borrower, the Parent and the Collateral Agent (at
the direction of the Facility Agent) and, following a Majority Non-Controlling
Voting Party Enforcement Date, the Authorized Representative for the Majority
Non-Controlling Voting Parties at such time) may (but shall not be obligated to)
amend or amend and restate this Agreement without the consent of any other
Secured Party in order to provide for Additional Secured Obligations of the Loan
Parties and liens securing such Additional Secured Obligations on all or an
portion of the Collateral with a priority junior to that of the Secured Parties,
so long as the incurrence of such obligations and Liens is not prohibited by the
terms of any Credit Document. The Borrower, the Parent and the Collateral Agent
may (but shall not be obligated to) amend, modify or supplement this Agreement
and/or any Security Document without the consent of any Secured Party, as may be
necessary from time to time in the reasonable discretion of the Collateral Agent
and the Borrower, to effect the provisions of Sections 2.06 and 9.09 of this
Agreement.

Section 3.07. Certain Modifications by the Secured Parties. The Secured Parties
may at any time and from time to time in accordance with the terms of the
applicable Credit Documents to which they are a party, without any consent of or
notice to any other Secured Party (but, for the avoidance of doubt, with the
consent of the Borrower or Parent, as applicable to the extent such consent is
required under the applicable Credit Document) and without impairing or
releasing the obligations of any Person under this Agreement: (i) amend the
Credit Document to which such Person is a party in accordance with the terms
thereof, (ii) release anyone liable in any manner under or in respect of the
Secured Obligations owing under the Credit Document to which such Person is a
party (but only in respect of such Secured Obligations) and (iii) waive any
provisions of any Credit Document to which such Person is a party (in

 

   S-18    Puget-Amended and Restated Collateral Agency Agreement



--------------------------------------------------------------------------------

each case, provided such amendment or waiver shall not materially and adversely
affect the rights of any other Person under this Agreement).

Section 3.08. Effect of Amendment on Collateral Agent. No party hereto shall
amend any provision of any Credit Document that materially affects the
Collateral Agent without the written consent of the Collateral Agent.

Section 3.09. Notification of Matters.

(a) If at any time (x) the Collateral Agent proposes to exercise any discretion
conferred on it under any Credit Document, (y) any Secured Party, in accordance
with this Agreement, notifies the Collateral Agent of a matter with respect to
which it believes the Collateral Agent should exercise its discretion or (z) the
Collateral Agent becomes aware (whether on its own or as a consequence of any
notification from a Secured Party) of any matter requiring a determination or
vote by the Secured Parties under this Agreement, then the Collateral Agent
shall promptly notify each other Secured Party of the matter in question,
specifying:

(i) if applicable, the manner in which the Collateral Agent proposes to exercise
its discretion;

(ii) the Required Voting Parties (if any) required for such determination or
vote; and

(iii) if applicable, the time period determined by the Collateral Agent within
which each Secured Party must provide it with instructions in relation to such
matter.

(b) The Collateral Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Hedge Default, unless the Collateral Agent shall
have received written notice from a Secured Party or the Borrower referring to
this Agreement, describing such Default or Hedge Default and stating that such
notice is a “notice of default.” The Collateral Agent will notify the Secured
Parties of its receipt of any such notice. The Collateral Agent shall take such
action with respect to any Remedies Event of Default as may be directed by the
Required Voting Parties in accordance with this Agreement; provided that unless
and until the Collateral Agent has received any such direction, the Collateral
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to a Event of Default or Hedge Default as it
shall deem advisable or in the best interest of the Secured Parties.

Section 3.10. Notice of Amounts Owed. In the event that the Collateral Agent is
instructed by the Required Voting Parties to proceed to foreclose upon, collect,
sell or otherwise dispose of or take any other action with respect to any or all
of the Collateral or to enforce any remedy under any other Credit Document, then
upon the request of the Collateral Agent, each Secured Party shall promptly
notify the Collateral Agent in writing, as of any time that the Collateral Agent
may reasonably specify in such request, of (i) the aggregate amount of the
respective Secured Obligations owing to such Secured Parties as of such date,
(ii) the components of such Secured Obligations and (iii) such other information
as the Collateral Agent may reasonably request.

Article 4. Default; Remedies.

Section 4.01. Notice of Defaults. Upon the occurrence of and at any time during
the continuation of a Default or an Event of Default or Hedge Default, if the
Authorized Representative of the applicable Credit Document under which such
Default, Event of Default or Hedge Default has occurred desires that the
Collateral Agent take action with respect to the Collateral, then such
Authorized

 

   S-19    Puget-Amended and Restated Collateral Agency Agreement



--------------------------------------------------------------------------------

Representative shall give to the Collateral Agent, the Controlling Authorized
Representative and each other Authorized Representative written notice of such
Default, Event of Default or Hedge Default, as applicable (a “Notice of
Default”). Each such Notice of Default shall specifically refer to this
Section 4.01 and shall describe such Default or Event of Default or Hedge
Default in reasonable detail (including the date of occurrence and a description
of the nature of any remedies such Authorized Representative is entitled to seek
as provided by the applicable Credit Document, the Security Documents, this
Agreement or applicable Law. Upon receipt by the Collateral Agent of any such
notice, it shall promptly send copies thereof to each Authorized Representative.

Section 4.02. Acceleration; Termination. Notwithstanding any provision to the
contrary in this Agreement, (a) the applicable Lenders may, at any time after
the occurrence and during the continuance of an Event of Default under the
Financing Documents, declare the unutilized Commitments terminated and
accelerate the Credit Agreement Obligations in accordance with the terms of the
Credit Agreement, (b) the applicable Additional Secured Parties under any Series
of Additional Credit Obligations may, at any time after the occurrence and
during the continuance of an Event of Default under the applicable Additional
Credit Document, terminate all commitments and accelerate such Additional
Obligations under the applicable Additional Credit Documents, and (c) any
applicable Interest Rate Hedge Bank may at any time after the occurrence and
during the continuance of a Hedge Default cause the early termination of the
relevant Interest Hedging Agreement in accordance with the terms thereof. No
Remedies Instruction will be required to be taken or delivered in respect of
such Event of Default or Hedge Default, as the case may be, prior to the
applicable Lenders, any applicable Additional Secured Parties or any applicable
Interest Rate Hedge Bank, as the case may be, taking such action.

Section 4.03. Instructions Upon Event of Default.

(a) At any time, if a Remedies Event of Default has occurred and is continuing
and has not been rescinded or waived, the Controlling Authorized Representative
and the Required Voting Parties shall have the exclusive right to give the
Collateral Agent a Remedies Instruction in respect of such Remedies Event of
Default. The Collateral Agent shall follow the directions of the Required Voting
Parties with respect to the time, method and place of taking any action
requested. The Collateral Agent shall be entitled to rely conclusively on,
without independent verification, any written certification from any Authorized
Representative that from time to time certifies to the Collateral Agent that
(i) it is the Controlling Authorized Representative and (ii) it has the
exclusive right to deliver a Remedies Instruction.

(b) If the Collateral Agent has received a copy of a Remedies Instruction from
the Required Voting Parties and has not received written notice from the
Required Voting Parties that such Remedies Instruction has been withdrawn, the
Collateral Agent shall have the right, on behalf of the Secured Parties, to take
any and all actions and to exercise any and all rights, remedies and options
that it may have under any of the Security Documents (including any direction
contained in the Remedies Instruction or in a separate instrument in writing
executed and delivered to the Collateral Agent); provided, that, if requested by
the Collateral Agent, the Collateral Agent shall have received adequate security
or indemnity as provided in Section 2.02(c).

(c) The Collateral Agent shall not be obligated to follow any Remedies
Instruction received pursuant to Section 4.03(a) or otherwise under the Security
Documents to the extent the Collateral Agent has received an opinion of
independent counsel addressed to it to the effect that such Remedies Instruction
appear to be in conflict with any applicable Law or this Agreement or any other
Credit Document or could result in the Collateral Agent’s being subject to
(i) criminal liability or (ii) civil liability or civil litigation for which it
has not received adequate indemnity under Section 2.02(c) in any jurisdiction in
question; provided, however, under no circumstances shall the Collateral Agent
be liable

 

   S-20    Puget-Amended and Restated Collateral Agency Agreement



--------------------------------------------------------------------------------

for acting or refraining from acting in accordance with the Remedies Instruction
of the Required Voting Parties.

Section 4.04. Remedies.

(a) No remedy conferred upon or reserved to the Collateral Agent in this
Agreement or in the other Credit Documents is intended to be exclusive of any
other remedy or remedies, but every such remedy shall be cumulative and shall be
in addition to every other remedy conferred in this Agreement or in the other
Credit Documents or now or hereafter existing at law or in equity or by statute.

(b) No delay or omission of the Collateral Agent to exercise any right, remedy
or power accruing upon any Event of Default or Hedge Default shall impair any
such right, remedy or power or shall be construed to be a waiver of or
acquiescence in any Event of Default or Hedge Default. Every right, power and
remedy given by this Agreement, any Security Document or any other Credit
Document to the Collateral Agent may be exercised from time to time and as often
as may be deemed expedient by the Collateral Agent.

(c) All suits or proceedings to assert claims upon or under this Agreement and
the other Credit Documents to which the Collateral Agent is a party shall be
brought by the Collateral Agent in its name as Collateral Agent and any recovery
of judgment shall be held as part of the Collateral.

Section 4.05. Distribution of Collateral Proceeds.

(a) Application of Proceeds. Except as otherwise herein expressly provided, the
proceeds of any collection, sale or other realization of all or any part of the
Collateral pursuant hereto and the Security Documents, and any other cash at the
time held by the Collateral Agent under this Article 4, shall be applied by the
Collateral Agent:

First, to the payment of the costs and expenses of such exercise of remedies,
including reasonable out-of-pocket costs and expenses of the Agents, the
reasonable fees and expenses of their agents and counsel and all other
reasonable expenses incurred and advances made by the Agents in that connection;

Next, to the payment in full of the remaining Secured Obligations equally and
ratably in accordance with their respective amounts then due and owing in
respect of the Credit Documents, or as the Secured Parties holding the same may
otherwise unanimously agree; and

Finally, subject to the rights of any other holder or holders of any Lien on the
relevant Collateral, to the payment to the Borrower, or its respective
successors or assigns, or as a court of competent jurisdiction may direct, of
any surplus then remaining.

(b) Borrower Remains Obligated. No sale or other disposition of all or any part
of the Collateral pursuant to the Security Documents shall be deemed to relieve
the Borrower of its obligations under any Credit Document to which it is a party
except to the extent the proceeds thereof are applied to the payment of the
Secured Obligations.

(c) As used in this Section 4.05, “proceeds” of the Collateral means cash,
securities and other property realized in respect of, and distributions in kind
of, the Collateral, including any securities entitlements and such proceeds of
the Collateral received under any reorganization, liquidation or adjustment of
debt of the Borrower on any of the Collateral, it being understood and agreed by
each of the parties hereto that any such “proceeds” in respect of funds or
property credited to the Lock-Up

 

   S-21    Puget-Amended and Restated Collateral Agency Agreement



--------------------------------------------------------------------------------

Account shall be the sole and exclusive Collateral of the Lenders and shall be
applied solely toward payment of the Credit Agreement Obligations in accordance
with the applicable provisions of the Finance Documents.

(d) If any Authorized Representative or any holder of any Secured Obligation
collects or receives any proceeds of such foreclosure, collection or other
enforcement that should have been applied to the payment of the Secured
Obligations in accordance with clause (a) of Section 4.05, whether after the
commencement of an Insolvency or Liquidation Proceeding or otherwise, such
Authorized Representative or such Secured Party, as the case may be, will
forthwith deliver the same to the Collateral Agent, for the account of all
Secured Parties, to be applied in accordance with clause (a) of Section 4.05.
Until so delivered, such proceeds will be held by that Authorized Representative
or that Secured Party, as the case may be, for the benefit of all Secured
Parties.

(e) This Section 4.05 is intended for the benefit of, and will be enforceable as
a third party beneficiary by, each present and future Secured Party, each
present and future Authorized Representative and the Collateral Agent as holder
of the Liens.

(f) In connection with the application of proceeds pursuant to clause (a) of
Section 4.05, except as otherwise directed by the Required Voting Parties, the
Collateral Agent may sell any non-cash proceeds for cash prior to the
application of the proceeds thereof.

(g) If, in any Insolvency or Liquidation Proceeding, the Collateral Agent’s
security interest under the Security Documents is enforced with respect to some,
but not all, of the Secured Obligations then outstanding, the Collateral Agent
shall nonetheless apply the proceeds of the Collateral for the benefit of each
Secured Party in the proportions and subject to the priorities specified herein.
To the extent that the Collateral Agent distributes proceeds collected with
respect to Secured Obligations held by one Secured Party or on behalf of Secured
Obligations held by a second holder, the first holder shall be deemed to have
purchased a participation in the Secured Obligations held by the second holder,
or shall be subrogated to the rights of the second holder to receive any
subsequent payments and distributions made with respect to the portion thereof
paid or to be paid by the application of such proceeds.

Section 4.06. Sharing. The parties hereto expressly acknowledge and agree that
it is the intention of the Secured Parties, in committing to extend and in
extending credit to the Borrower, that the proceeds of the Collateral and the
proceeds of any action taken pursuant to a Remedies Instruction are to be
distributed equally among the Secured Parties pro rata according to the
percentage of the aggregate Secured Obligations held by each such Secured Party
and, in each case such proceeds shall be distributed, applied or disposed of in
accordance with this Article 4, and the Secured Parties, as among themselves,
agree that, except as otherwise expressly provided herein, such proceeds shall
be distributed on such basis.

Section 4.07. Insolvency or Liquidation Proceedings. (a) In any Insolvency or
Liquidation Proceeding and prior to the Discharge of Obligations, the Collateral
Agent (acting at the direction of the Required Voting Parties) on behalf of all
Secured Parties and Authorized Representatives, may consent to any order:

(i) for use of cash collateral;

(ii) approving a debtor-in-possession financing secured by a Lien upon any
property of the estate in such Insolvency or Liquidation Proceeding;

 

   S-22    Puget-Amended and Restated Collateral Agency Agreement



--------------------------------------------------------------------------------

(iii) granting any relief on account of Secured Obligations as adequate
protection (or its equivalent) for the benefit of the Secured Parties in the
Collateral subject to Liens granted to the Collateral Agent, for the benefit of
the Secured Parties (it being understood that payments or distributions
comprised of any such adequate protection shall not constitute “proceeds” of
Collateral for purposes of Section 4.05(c) or otherwise); or

(iv) relating to a sale of assets of any Loan Party that provides, to the extent
the Collateral sold is to be free and clear of Liens, that all Liens granted to
the Collateral Agent, for the benefit of the Secured Parties will attach to the
proceeds of the sale;

provided, however, that any Secured Party shall retain the right to object to
any cash collateral, debtor-in-possession financing or adequate protection order
to the extent such order provides for priming of Liens over any Collateral if
the terms thereof, including the terms of adequate protection (if any) granted
to the Secured Parties in connection therewith, do not provide for materially
equal treatment to all Secured Parties.

(b) Unless at the direction of, or as consented to by, the Required Voting
Parties, the Secured Parties will not file or prosecute in any Insolvency or
Liquidation Proceeding any motion for adequate protection (or any comparable
request for relief) based upon their interest in the Collateral under the Liens
granted to the Collateral Agent, for the benefit of the Secured Parties, except
that, without any action by the Required Voting Parties, they may vote their
claims in respect of the Series of Secured Obligations owed to them in
connection with, and have their right to object to, the confirmation of any plan
of reorganization or similar dispositive restructuring plan to the extent any
such action is not inconsistent with their obligations under this Agreement.

(c) If any Secured Party is required in any Insolvency or Liquidation Proceeding
or otherwise to turn over or otherwise pay to the estate of the Borrower or any
Loan Party for any reason, including without limitation, because it was found to
be a fraudulent or preferential transfer, any amount paid in respect of the
Secured Obligations, whether received as proceeds of security, enforcement of
any right of set-off or otherwise, then such Secured Party shall be entitled to
a reinstatement of the Secured Obligations with respect to all such recovered
amounts. In such event, (i) the Discharge of Secured Obligations or Discharge of
Credit Agreement Obligations, as applicable, shall be deemed not to have
occurred and (ii) if this Agreement shall have been terminated prior to such
recovery or avoidance action, this Agreement shall be reinstated in full force
and effect, and such prior termination shall not diminish, release, discharge,
impair or otherwise affect the obligations of the parties hereto from such date
of reinstatement.

Article 5. Rights of Collateral Agent.

Section 5.01. (a) The Collateral Agent may execute any of its duties under any
Security Document by or through agents, sub-agents or attorneys-in-fact and
shall be entitled to rely on the advice of counsel (including counsel to the
Borrower) concerning all matters pertaining to such duties. The Collateral Agent
shall not be responsible for the negligence or misconduct of any agent or
sub-agent or attorney-in-fact that it selects in the absence of gross negligence
or willful misconduct (as determined in the final judgment of a court of
competent jurisdiction).

(b) Neither the Collateral Agent nor its Affiliates nor any of their respective
officers, directors, employees, agents or attorneys-in-fact shall be (i) liable
to any of the Secured Parties for any action lawfully taken or omitted to be
taken by it hereunder or under or in connection with any Security Document
(except for its gross negligence, willful misconduct or unlawful acts, as
determined by the final judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein), or

 

   S-23    Puget-Amended and Restated Collateral Agency Agreement



--------------------------------------------------------------------------------

(ii) responsible in any manner to any of the Secured Parties for any recitals,
statements, representations or warranties made by the Borrower or any other Loan
Party or any representative of any thereof contained in any Credit Document or
in any certificate, report, statement or other document referred to or provided
for in, or received by the Collateral Agent under or in connection with, any
Credit Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of the Credit Documents, or the perfection or
priority of any Lien or security interest created or purported to be created
under the Security Documents, or for any failure of the Borrower or any other
Loan Party to perform their obligations thereunder. The Collateral Agent as such
shall not be under any obligation to any Secured Party to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, any Credit Document or to inspect the properties, books or
records of the Borrower or any other Loan Party.

(c) The Collateral Agent shall be entitled to rely conclusively, and shall be
fully protected in relying, upon any note, writing, resolution, notice, consent,
certificate, affidavit, letter, telecopy, electronic mail message, telex or
teletype message, statement, order or other document believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by the
Collateral Agent. The Collateral Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement or any other Credit
Document in accordance with a request or consent of the Required Voting Parties
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Secured Parties.

(d) The Borrower agrees to pay, within 15 days after written demand, to the
Collateral Agent the amount of any and all reasonable and documented
out-of-pocket expenses, including the reasonable and documented Attorney Costs
of one New York counsel and one local state counsel in each other applicable
jurisdiction, and the reasonable costs of any experts and agents which the
Collateral Agent may reasonably incur in connection with (i) the administration
of the Security Documents, (ii) the custody or preservation of, or the sale of,
collection from, or other realization upon, any of the Collateral, (iii) the
exercise or enforcement (whether through negotiations, legal proceedings or
otherwise) of any of the rights of the Collateral Agent or the Secured Parties
under any of the Security Documents or (iv) the failure by the Borrower, any
other Loan Party or any Affiliate thereof to perform or observe any of the
provisions of the Security Documents.

(e) Whether or not the transactions contemplated hereby are consummated, the
Secured Parties shall indemnify upon demand the Collateral Agent (to the extent
the Collateral Agent is required to be but is not reimbursed by or on behalf of
the Loan Parties and without limiting the obligation of the Loan Parties to do
so), pro rata (at the time such indemnity is sought), and hold harmless the
Collateral Agent from and against any and all Indemnified Liabilities incurred
by it; provided that no Secured Party shall be liable for the payment to the
Collateral Agent of any portion of such Indemnified Liabilities resulting from
the gross negligence or willful misconduct of the Collateral Agent as determined
by the final judgment of a court of competent jurisdiction; provided further
that no action taken in accordance with the directions of the Controlling
Authorized Representative or the Required Voting Parties shall be deemed to
constitute gross negligence or willful misconduct for purposes of this
Section 5.01(e). In the case of any investigation, litigation or proceeding
giving rise to any Indemnified Liabilities, this Section 5.01(e) applies whether
any such investigation, litigation or proceeding is brought by any Secured Party
or any other Person. The undertaking in this Section 5.01(e) shall survive
termination of the Secured Obligations, the payment of all other Obligations and
the resignation of the Collateral Agent.

(f) Whether or not the transactions contemplated hereby are consummated, the
Borrower shall indemnify and hold harmless the Collateral Agent (“Indemnified
Secured Party”) from

 

   S-24    Puget-Amended and Restated Collateral Agency Agreement



--------------------------------------------------------------------------------

and against any and all liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses and disbursements
(including Attorney Costs) of any kind or nature whatsoever which may at any
time be imposed on, incurred by or asserted against the Indemnified Secured
Party in any way relating to or arising out of or in connection with (a) the
execution, delivery, enforcement, performance or administration of any Credit
Document or any other agreement, letter or instrument delivered in connection
with the transactions contemplated thereby, (b) any Commitment or Loan or the
use or proposed use of the proceeds therefrom, or (c) any actual or alleged
presence or release of Hazardous Materials on or from any property currently or
formerly owned or operated by the Borrower or any Subsidiary, or any
Environmental Liability related in any way to the Borrower or any Subsidiary, or
(d) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory (including any investigation of, preparation for or defense of any
pending or threatened claim, investigation, litigation or proceeding), in all
cases, whether or not caused by or arising, in whole or in part, out of the
negligence of the Indemnified Secured Party; provided that such indemnity shall
not, as to the Indemnified Secured Party, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements resulted from the gross
negligence, bad faith or willful misconduct of the Indemnified Secured Party.
Neither the Indemnified Secured Party nor the Borrower shall have any liability
for any special, punitive, indirect or consequential damages relating to this
Agreement or any other Credit Document or arising out of its activities in
connection herewith or therewith (whether before or after the Financial Closing
Date). In the case of an investigation, litigation or other proceeding to which
the indemnity in this Section 5.01(f) applies, such indemnity shall be effective
whether or not any of the transactions contemplated hereunder or under any of
the other Credit Documents is consummated. All amounts due under this
Section 5.01(f) shall be paid within ten (10) Business Days after demand
therefor. The agreements in this Section 5.01(f) shall survive the resignation
of the Collateral Agent, the replacement of any Secured Party, the termination
of any Secured Obligation and the repayment, satisfaction or discharge of all
the other Obligations.

(g) Each Secured Party acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by any Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of the Borrower or any Affiliate thereof, shall be deemed to constitute
any representation or warranty by any Agent-Related Person to any Secured Party
as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Secured Party represents to each
Agent that it has, independently and without reliance upon any Agent-Related
Person and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, prospects,
operations, property, financial and other condition and creditworthiness of the
Borrower Group, and all applicable bank or other regulatory Laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to the Borrower under the Credit Documents. Each
Secured Party also represents that it will, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Credit Documents, and to make such investigations as it deems
necessary to inform itself as to the business, prospects, operations, property,
financial and other condition and creditworthiness of the Borrower. Except for
notices, reports and other documents expressly required to be furnished to the
Secured Parties by any Agent herein, such Agent shall not have any duty or
responsibility to provide any Secured Party with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of the Borrower or any of its Affiliates which may
come into the possession of any Agent-Related Person.

(h) Barclays Bank PLC and its Affiliates may make loans to, accept deposits
from, acquire Equity Interests in and generally engage in any kind of banking,
trust, financial advisory,

 

   S-25    Puget-Amended and Restated Collateral Agency Agreement



--------------------------------------------------------------------------------

underwriting or other business with the Borrower and its Affiliates as though
Barclays Bank PLC were not the Collateral Agent hereunder and without notice to
or consent of the Secured Parties. The Secured Parties acknowledge that,
pursuant to such activities, Barclays Bank PLC or its Affiliates may receive
information regarding the Borrower or its Affiliates (including information that
may be subject to confidentiality obligations in favor of the Borrower or such
Affiliates) and acknowledge that the Collateral Agent shall be under no
obligation to provide such information to them.

Article 6. Resignation or Removal of the Collateral Agent.

The Collateral Agent may resign as Collateral Agent upon ten days’ notice to
each of the Authorized Representatives and the Borrower and may be removed at
any time with or without cause by the Required Voting Parties, with any such
resignation or removal to become effective only upon the appointment of a
successor collateral agent under this Article 6. If the Collateral Agent shall
resign or be removed as Collateral Agent, then the Facility Agent and the
Required Voting Parties shall (and if no such successor shall have been
appointed within 30 days of the Collateral Agent’s notice of resignation or
removal, the Collateral Agent may) appoint a successor collateral agent for the
Secured Parties, which successor collateral agent (so long as no Default or
Hedge Default has occurred and is continuing) shall be reasonably acceptable to
the Borrower, whereupon such successor collateral agent shall succeed to the
rights, powers and duties of the Collateral Agent, and the term “Collateral
Agent” shall mean such successor collateral agent effective upon its
appointment, and the former Collateral Agent’s rights, powers and duties as
Collateral Agent shall be terminated, without any other or further act or deed
on the part of such former Collateral Agent (except that the former Collateral
Agent shall deliver all Collateral then in its possession to such successor
collateral agent and execute such documents and instruments as may be necessary
to transfer the Liens of record under the Security Documents in favor of the
Collateral Agent to such successor collateral agent) or any of the other Secured
Parties. After resignation or removal hereunder as collateral agent, the
provisions of this Agreement shall inure to the former Collateral Agent’s
benefit, and continue to be binding upon the former Collateral Agent, as to any
actions taken or omitted to be taken by it while it was Collateral Agent.

Article 7. No Impairments of Other Rights.

Nothing in this Agreement is intended or shall be construed to impair, diminish
or otherwise adversely affect any other right the Secured Parties may have or
may obtain against the Borrower or any other Loan Party.

Article 8. Termination.

This Agreement shall remain in full force and effect until the Discharge of
Secured Obligations has occurred.

Article 9. Miscellaneous.

Section 9.01. Waiver. No failure on the part of the Collateral Agent or the
other Secured Parties to exercise and no delay in exercising, and no course of
dealing with respect to, any right, remedy, power or privilege under this
Agreement shall operate as a waiver of such right, remedy, power or privilege,
nor shall any single or partial exercise of any right, remedy, power or
privilege under this Agreement preclude any other or further exercise of any
such right, remedy, power or privilege or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges provided
in this Agreement are cumulative and not exclusive of any rights, remedies,
powers and privileges provided by law.

 

   S-26    Puget-Amended and Restated Collateral Agency Agreement



--------------------------------------------------------------------------------

Section 9.02. Notices. All notices and communications to be given under this
Agreement shall be given or made in writing to the intended recipient at the
address specified below or, as to any party hereto, at such other address as
shall be designated by such party in a notice to each other party hereto. Except
as otherwise provided in this Agreement, all such written notices shall be
mailed, faxed or delivered to the applicable address, facsimile number or
electronic mail address. All such notices and other communications shall be
deemed to be given or made upon the earlier to occur of (i) actual receipt by
the relevant party hereto and (ii) (A) if delivered by hand or by courier, when
signed for by or on behalf of the relevant party hereto; (B) if delivered by
mail, four (4) Business Days after deposit in the mails, postage prepaid; (C) if
delivered by facsimile, when sent and receipt has been confirmed by telephone;
and (D) if delivered by electronic mail, when delivered and receipt has been
confirmed by telephone:

To the Borrower:

Puget Energy Inc.

Level 22, 125 West 55th Street

New York, NY 10019

Attention: Christopher Leslie

Phone: (212) 231-1686

Facsimile: (212) 231-1828

Email: Christopher.Leslie@macquarie.com

To the Facility Agent:

Barclays Bank PLC

745 Seventh Avenue

New York, NY 10019

Phone: 212-412-3752

Fax: 212-412-7600

Attention: Ann Sutton

To the Collateral Agent:

Barclays Bank PLC

745 Seventh Avenue

New York, NY 10019

Phone: 212-526-1126

Fax: 212-526-5115

Attention: Ann Sutton

To each Interest Rate Hedge Bank:

As set forth on the signature page hereto or in the Joinder Agreement to which
such Interest Rate Hedge Bank is a party.

 

   S-27    Puget-Amended and Restated Collateral Agency Agreement



--------------------------------------------------------------------------------

To each Additional Secured Party:

As set forth in the Joinder Agreement to which such Additional Secured Party is
a party.

Section 9.03. Amendments, Etc. (a) Subject to Section 3.03(c) and Section 3.06,
no provision of this Agreement may be modified, supplemented or waived except by
an instrument in writing duly executed by the Collateral Agent acting at the
direction of the Required Voting Parties; provided, however, (i) no amendment,
waiver or consent shall become effective without the prior written consent of
the Required Voting Parties and the Authorized Representative for the affected
Series of Secured Obligations if such amendment, waiver or consent (w) has the
effect of changing the definition of “Required Voting Parties”, the percentage
or composition of Secured Parties required to vote on a matter or this clause
(a)(i)(w)), (x) adversely affects the relative priority of payment due to any
Secured Party under the Credit Documents, whether by way of enforcement or
realization on Collateral or otherwise (including, without limitation, the
priorities set forth in Section 4.05), (y) has the effect of changing
Section 4.06, or (z) materially adversely affects any Series of Secured
Obligations disproportionately as compared to other Series of Secured
Obligations, (ii) no amendment, waiver or consent that has the effect of
changing the definition of “Unanimous Voting Parties” or Section 2.07(d) may be
effectuated without the prior written consent of the Unanimous Voting Parties
and (iii) no amendment, waiver or consent that affects the material rights and
duties of the Borrower shall be effective without the prior written consent of
the Borrower.

(b) No amendment waiver or consent (including, without limitation, any
Intercreditor Vote) of Macquarie Affiliates in such Person’s capacity as a
Lender or Participant (each a “Creditor Side Person”), shall be effective
(x) except, with respect to Loans and Commitments not in excess of $50,000,000
in the aggregate at any time and (y) unless each such Person has in place a Wall
between such Creditor Side Person and any Persons authorized to take action on
behalf of the Borrower (such Persons, “Borrower Side Persons”) such that
information is not shared between a Creditor Side Person and Borrower Side
Persons (other than on arm’s-length, third party terms) and decisions of
Creditor Side Persons are made, and actions taken, independent of considerations
of Borrower Side Persons. Any such modification, supplement or waiver shall be
for such period and subject to such conditions as shall be specified in the
instrument effecting the same and shall be binding upon the Collateral Agent and
each of the other parties hereto, and any such waiver shall be effective only in
the specific instance and for the purposes for which given. For purposes hereof,
“Wall” shall mean with respect to any Creditor Side Person and Borrower Side
Person, such Persons (1) do not have interlocking officers, directors or
employees, (2) have separate offices and information systems such that a
Creditor Side Person does not have access to non-public information in the
possession of a Borrower Side Person (and vice versa), and (3) have a formalized
process or procedure prohibiting the disclosure of non-public information to the
other such Person. A Creditor Side Person shall provide reasonable evidence of
the Wall upon the reasonable request of a Secured Party or the Collateral Agent.

Section 9.04. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Borrower, the Collateral Agent, the Secured Parties
and their respective successors and permitted assigns. The Collateral Agent may
assign or transfer its rights under this Agreement to any of its Affiliates
without the prior written consent of any party hereto; provided, that the
Collateral Agent shall notify the Borrower in writing of such assignment or
transfer promptly following the effectiveness thereof. Neither the Borrower nor
the Parent may assign or transfer its rights or obligations hereunder.

Section 9.05. Survival. All representations and warranties made in this
Agreement or in any certificate or other document delivered pursuant to or in
connection with this Agreement shall

 

   S-28    Puget-Amended and Restated Collateral Agency Agreement



--------------------------------------------------------------------------------

survive the execution and delivery of this Agreement or such certificate or
other document (as the case may be) or any deemed repetition of any such
representation or warranty.

Section 9.06. Severability. Any provision of this Agreement that is prohibited
or becomes unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Agreement, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction, and the parties
hereto shall enter into good faith negotiations to replace such prohibited or
unenforceable provision.

Section 9.07. Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which, when so executed and delivered, shall be effective for purposes of
binding the parties hereto, but all of which together shall constitute one and
the same instrument.

Section 9.08. GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL.
(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS AGREEMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THIS AGREEMENT, OR THE TRANSACTIONS RELATED HERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE BORROWER, EACH AGENT AND EACH SECURED PARTY CONSENTS, FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE
COURTS. THE BORROWER, EACH AGENT AND EACH SECURED PARTY IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AGREEMENT OR OTHER DOCUMENT RELATED HERETO.

(c) EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS
AGREEMENT OR ANY SECURITY DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THIS AGREEMENT, THE SECURITY DOCUMENTS, OR THE TRANSACTIONS RELATED THERETO, IN
EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN
CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 9.08(C) WITH ANY COURT AS WRITTEN EVIDENCE
OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL
BY JURY.

Section 9.09. Joinder. (a) Each Lender that becomes a “Lender” under the Credit
Agreement (in accordance with the provisions of Section 10.07(b) of the Credit
Agreement) after the date

 

   S-29    Puget-Amended and Restated Collateral Agency Agreement



--------------------------------------------------------------------------------

hereof shall become a party to this Agreement upon its execution of an
Assignment and Assumption Agreement contemplated by such Section 10.07.

(b) The Borrower may designate additional obligations as Additional Secured
Obligations from time to time only if the incurrence of such obligations and the
grant of Liens securing such obligations is permitted under each of the Credit
Agreement and each other Additional Credit Document then in effect and this
Agreement. If so permitted, the Borrower shall only effect such designation by:

(i) delivering to the Collateral Agent and each Authorized Representative,
written notice from an Authorized Officer certifying:

(1) that the Borrower intends to incur additional obligations which shall
constitute Additional Secured Obligations, and specifying the agreement pursuant
to which such obligations will be incurred and designating such agreement as an
“Additional Credit Document” hereunder; and

(2) as to the specific name and address of the Authorized Representative for
such Series of Additional Secured Obligations; and

(ii) causing the Authorized Representative to execute and deliver to the
Collateral Agent and each other Authorized Representative, a Joinder Agreement,
which shall be acknowledged and approved by an Authorized Officer of the
Borrower.

(c) Each notice given by an Authorized Officer pursuant to Section 9.09(b) shall
constitute a representation and warranty by the Borrower that the incurrence of
the Additional Secured Obligations and the grant of Liens securing such
obligations are permitted under each of the Credit Agreement and each Additional
Credit Document then in effect and this Agreement. In signing a Joinder
Agreement, the Collateral Agent and each Authorized Representative shall be
entitled to rely, without inquiry or investigation, upon such representation and
warranty. The Collateral Agent shall not execute and deliver any Joinder
Agreement unless and until such Joinder Agreement has been executed and
delivered by the Borrower, the Parent and the Authorized Representative for such
Additional Secured Obligations.

Section 9.10. Specific Performance. Each Secured Party may demand specific
performance of this Agreement. Each party hereto irrevocably waives any defense
based on the adequacy of a remedy at law and any other defense which might be
asserted to bar the remedy of specific performance in any action which may be
brought by any other Secured Party.

Section 9.11. Agreement for Benefit of Parties Hereto. Except for the Secured
Parties and their respective successors and permitted assigns, nothing in this
Agreement, express or implied, is intended or shall be construed to confer upon,
or to give to, any Person other than the parties hereto and their respective
successors and permitted assigns, and Persons for whom the parties hereto are
acting as agents or representatives, any right, remedy or claim under or by
reason of this Agreement or any covenant, condition or stipulation hereof; and
the covenants, stipulations and agreements contained in this Agreement are and
shall be for the sole and exclusive benefit of the parties hereto and their
respective successors and permitted assigns and Persons for whom the parties
hereto are acting as agents or representatives.

Section 9.12. Integration. This Agreement constitutes the entire agreement and
understanding among the parties to this Agreement with respect to the matters
covered by this Agreement

 

   S-30    Puget-Amended and Restated Collateral Agency Agreement



--------------------------------------------------------------------------------

and supersedes any and all prior agreements and understandings, written or oral,
with respect to such matters.

Section 9.13. Original Schedules and Exhibits. Except as otherwise expressly
modified by this Agreement, each of the Schedules, Exhibits and Appendices
attached to the Collateral Agency Agreement, dated as of February 6, 2009
between the parties hereto, shall be deemed attached to, and form a part of,
this Agreement without any amendment, modification or supplement.

[Signature Pages Follow.]

 

   S-31    Puget-Amended and Restated Collateral Agency Agreement



--------------------------------------------------------------------------------

APPENDIX A

FORM OF JOINDER AGREEMENT

Reference is made to that certain Amended and Restated Collateral Agency
Agreement, dated as of March 31, 2010 (the “Collateral Agency Agreement”), among
PUGET ENERGY INC., a Washington corporation, BARCLAYS BANK PLC, as Facility
Agent, BARCLAYS BANK PLC, as Collateral Agent and the other parties thereto.

The undersigned is party to [DESCRIBE INTEREST HEDGING AGREEMENT/ADDITIONAL
CREDIT DOCUMENT].

Pursuant to the terms of [Section 3.03(b)] / [Section 9.09(b)] of the Collateral
Agency Agreement, the undersigned hereby agrees to be bound by the Collateral
Agency Agreement as an [“Interest Rate Hedge Bank”] / [Additional Secured Party]
thereunder.

Dated:                     

 

[Insert Name of Party to be Added] By:       Name:   Title:

 

Address for Notices: Attn: [                    ] Tel No.:  
[                    ] Fax No.:   [                    ]



--------------------------------------------------------------------------------

EXECUTION COPY

AMENDMENT NO. 1

TO

AMENDED AND RESTATED COLLATERAL AGENCY AGREEMENT

This AMENDMENT NO. 1 TO AMENDED AND RESTATED COLLATERAL AGENCY AGREEMENT (this
“Amendment”), is made as of February 10, 2012, by JPMORGAN CHASE BANK, N.A.
(“JPMorgan”), in its capacity as successor Collateral Agent. Capitalized terms
used but not otherwise defined herein shall have the respective meanings given
to them in the Amended and Restated Collateral Agency Agreement referred to
below.

WHEREAS, Puget Energy, Inc., as successor to Puget Merger Sub Inc. (the
“Borrower”), is party to that certain Credit Agreement, dated as of May 16,
2008, among the financial institutions from time to time party thereto as
lenders and Barclays Bank PLC, as facility agent (as amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Existing
Credit Agreement”);

WHEREAS, the Borrower, is party to that certain Amended and Restated Collateral
Agency Agreement, dated as of February 6, 2009 and as amended and restated as of
March 31, 2010, among Puget Equico LLC, Barclays Bank PLC, as collateral agent
and Barclays Bank PLC, as facility agent (as amended, restated, supplemented or
otherwise modified prior to the date hereof, the “Agreement”);

WHEREAS, on or about the date hereof, the Borrower repaid in full all of its
Obligations (as defined therein) under the Existing Credit Agreement;

WHEREAS, on the date hereof, the Borrower entered into that certain Credit
Agreement among the financial institutions from time to time party thereto as
Lenders and JPMorgan Chase Bank, N.A., as administrative agent (the
“Administrative Agent”) (as amended, restated, supplemented or otherwise
modified, the “Credit Agreement”);

WHEREAS, pursuant to Section 2.06 of the Agreement, the Lenders signatory hereto
and the Administrative Agent became (i) parties to the Agreement and (ii) the
Required Voting Parties upon the execution of the Credit Agreement;

WHEREAS, pursuant to Article 6 of the Agreement, Barclays Bank PLC resigned as
Collateral Agent as of the date hereof;

WHEREAS, in accordance with Article 6 of the Agreement, the Lenders and the
Administrative Agent, which constitute the Required Voting Parties, have
(i) appointed JPMorgan Chase Bank, N.A., as successor Collateral Agent and
(ii) directed the Collateral Agent to enter into this Amendment in that certain
Credit Agreement, dated as of the date hereof, by and among Borrower, the
Lenders (as defined therein) from time to time party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent (as defined therein); and

NOW THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
have agreed to enter into this Amendment.

SECTION 1. Amendments to Agreement.

(a) The first whereas clause of the Agreement is amended and restated in its
entirety to read as follows:



--------------------------------------------------------------------------------

WHEREAS, the Company (in such capacity, the “Borrower”) has entered into that
certain Credit Agreement, dated as of February 10, 2012, among the financial
institutions from time to time parties thereto as lenders and JPMorgan Chase
Bank, N.A., as the administrative agent (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

(b) Section 1.02 of the Agreement is amended to add the following new
definitions therein in the appropriate alphabetical order:

“Financing Documents” shall have the meaning specified in the Credit Agreement
or, if applicable, any Replacement Credit Agreement; provided, solely with
respect to any Replacement Credit Agreement, shall mean, if necessary, any
analogous defined term used in place thereof in the Replacement Credit
Agreement.

“Pledge Agreement” means the Amended and Restated Pledge Agreement, dated as of
February 6, 2009 and amended and restated as of May 10, 2010, from Puget Equico
LLC, as pledgor to Collateral Agent (as amended, restated, supplemented or
otherwise modified from time to time)

“Restricted Lender Affiliate” shall have the meaning specified in the Credit
Agreement.

“Security Agreement” means the Amended and Restated Borrower Security Agreement,
dated as of February 6, 2009 and as amended and restated as of May 10, 2010 and
as further amended as of February 10, 2012, between the Borrower and the
Collateral Agent (as amended, restated, supplemented or otherwise modified from
time to time)

(c) The definitions of “Lock-up Account” and “Macquarie Affiliates” appearing in
Section 1.02 of the Agreement are deleted in their entirety.

(d) Clause (b) of Section 2.02 of the Agreement is amended and restated in its
entirety to read as follows: “[Reserved]”.

(e) Clause (a) of Section 2.05 of the Agreement is amended to (i) delete the
phrase “Secured Document” appearing therein and to replace such phrase with the
phrase “Security Document” and (ii) delete in its entirety the phrase “, the
Facility Agent’s and a Lender’s right to receive its ratable share of any
amounts maintained in the Lock-Up Account,” appearing therein.

(f) Clause (b) of Section 2.05 of the Agreement is amended to delete in its
entirety the proviso appearing therein.

(g) Clause (a) of Section 2.06 of the Agreement is amended to insert the phrase
“, which, for the avoidance of doubt, shall include any analogous administrative
capacity utilized in place thereof in any Replacement Credit Agreement,”
immediately following the phrase “Collateral set forth herein, and the new
facility agent” appearing therein.

(h) Clause (a) of Section 3.01 of the Agreement is amended to delete the phrase
“any provisions of any Credit Documents” appearing therein and replace such
phrase with the phrase “any provision of any Credit Document”.

 

2



--------------------------------------------------------------------------------

(i) Clause (c) of Section 3.03 of the Agreement is amended to (i) delete the
section reference “Section 10.01” appearing therein and replace such section
reference with the section reference “Section 9.02” and (ii) delete the phrase
“Macquarie Affiliates” appearing therein and replace such phrase with the phrase
“Restricted Lender Affiliate”.

(j) Clause (c) of Section 4.05 of the Agreement is amended to delete in its
entirety the phrase “it being understood and agreed by each of the parties
hereto that any such “proceeds” in respect of funds or property credited to the
Lock-Up Account shall be the sole and exclusive Collateral of the Lenders and
shall be applied solely toward payment of the Credit Agreement Obligations in
accordance with the applicable provisions of the Finance Documents” appearing
therein.

(k) Section 9.02 of the Agreement is amended to delete in its entirety the
address appearing under the headings “To the Borrower” and to replace such
address with the following address:

Puget Energy, Inc.

10885 NE 4th Street, Suite 1200

Bellevue, WA 98004-5591

Phone: (425) 462-3870)

Facsimile: (424) 462-3300

Attention: Vice President Finance and Treasurer

(l) Section 9.02 of the Agreement is amended to delete in their entirety the
addresses appearing under the headings “To the Facility Agent” and “To the
Collateral Agent” and to replace such addresses with the following address:

JPMorgan Chase Bank

10 S. Dearborn Street, 7th Flood

Chicago, IL 60603

Phone: (312) 385-7025

Facsimile: (888) 292-9533

Attention: Nan Wilson

(m) Clause (b) of Section 9.03 of the Agreement is amended and restated in its
entirety to read as follows:

(b) Notwithstanding the foregoing, no waiver or consent of any Restricted Lender
Affiliate shall be required for any amendment, waiver or other modification to
this Agreement pursuant to the terms of this Section 9.03. For the avoidance of
doubt, the foregoing shall not apply to any assignee of, or Person that
purchases participations from, a Restricted Lender Affiliate, other than an
assignee or Participant that constitutes a Restricted Lender Affiliate. The
Borrower agrees that upon request by the Collateral Agent, the Borrower shall
promptly (and in any case, not less than 3 Business Days), prior to the
effectiveness of any amendment, waiver or other modification pursuant to this
Section 9.03, provide to the Collateral Agent a list of all Restricted Lender
Affiliates who are, to the Borrower’s knowledge after due inquiry, holding any
Commitments at such time.

(n) The Agreement is amended to replace each reference to “Barclays Bank PLC”
with “JPMorgan Chase Bank, N.A.”.

 

3



--------------------------------------------------------------------------------

(o) The Agreement is amended to replace each reference to “Facility Agent” with
“Administrative Agent”.

(p) Appendix A to the Agreement is deleted in its entirety and replaced with
Exhibit A hereto.

SECTION 2. Conditions of Effectiveness. This Amendment shall become effective as
of the date hereof (the “Effective Date”) when, and only when (i) the Collateral
Agent shall have received an executed counterpart of this Amendment from the
Collateral Agent, the Administrative Agent and each Lender and (ii) the New
Credit Agreement shall become effective in accordance with its terms and
conditions.

SECTION 3. Representations and Warranties. Each of the parties hereto represents
and warrants that this Amendment and the Agreement, as amended by this
Amendment, constitute legal, valid and binding obligations of such party
enforceable against such party in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally and general equitable
principles.

SECTION 4. Reference to and the Effect on the Agreement.

(a) On and after the effective date of this Amendment, each reference in the
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the Agreement and each reference to the Agreement in any
certificate delivered in connection therewith, shall mean and be a reference to
the Agreement as amended hereby.

(b) Each of the parties hereto hereby agrees that, except as specifically
amended above, the Agreement is hereby ratified and confirmed and shall continue
to be in full force and effect and enforceable, except as such enforcement may
be limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and general equitable
principles.

SECTION 5. Headings. Section headings in this Amendment are included herein for
convenience only and shall not constitute a part of this Amendment for any other
purpose.

SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart to this Amendment by facsimile, electronic
mail, portable document format (PDF) or similar means shall be effective as
delivery of a manually executed counterpart of this Amendment.

SECTION 7. Governing Law. This Amendment shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the day and year first
above written.

 

JPMORGAN CHASE BANK, N.A., as successor Collateral Agent By:   /s/ Helen D.
Davis   Name:   Helen D. Davis   Title:   Vice President

Signature Page to Amendment No. 1 to

Amended and Restated Collateral Agency Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGED AS OF THE DATE HEREOF:

PUGET ENERGY, INC.,

as the Borrower

 

By:   /s/ Donald E. Gaines   Name: Donald E. Gaines   Title: Vice President
Finance and Treasurer

Signature Page to Amendment No. 1 to

Amended and Restated Collateral Agency Agreement



--------------------------------------------------------------------------------

EXHIBIT A

APPENDIX A

FORM OF JOINDER AGREEMENT

Reference is made to that certain Amended and Restated Collateral Agency
Agreement, dated as of February 6, 2009 and as amended and restated as of
March 31, 2010, among PUGET ENERGY, INC., a Washington corporation, PUGET EQUICO
LLC, the other parties from time to time party thereto and JPMORGAN CHASE BANK,
N.A., as successor Collateral Agent (as amended, restated, supplemented or
otherwise modified from time to time, the “Collateral Agency Agreement”).

The undersigned is party to [DESCRIBE INTEREST HEDGING AGREEMENT/ADDITIONAL
CREDIT DOCUMENT].

Pursuant to the terms of [Section 3.03(b)] / [Section 9.09(b)] of the Collateral
Agency Agreement, the undersigned hereby agrees to be bound by the Collateral
Agency Agreement as an [“Interest Rate Hedge Bank”] / [Additional Secured Party]
thereunder.

Dated:                     , 20        

 

[Insert Name of Party to be Added] By:       Name:   Title:

 

Address for Notices: Attn: [                    ] Tel No.:
[                    ] Fax No.: [                    ]



--------------------------------------------------------------------------------

EXHIBIT I

[RESERVED]



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF SOLVENCY CERTIFICATE

I, [                                     ], the [                               
 ] of Puget Energy, Inc., a Washington corporation, (the “Borrower”) with
responsibility for financial matters of the Borrower, hereby certify, in my
capacity as such and not in my individual capacity, on behalf of the Borrower
that I am the [                                 ] of the Borrower, that I am
familiar with the properties, businesses, assets, finances and operations of the
Borrower Group and that I am duly authorized to execute this Solvency
Certificate on behalf of the Borrower, which is being delivered pursuant to the
Term Loan Agreement, dated as of October 1, 2018 (as amended, amended and
restated, supplemented and/or modified and in effect from time to time, the
“Credit Agreement”), among the Borrower, the Lenders party thereto from time to
time and JPMorgan Chase Bank, N.A., as Administrative Agent. Capitalized terms
used herein but not defined herein shall have the meanings assigned thereto in
the Credit Agreement.

In reaching the conclusions set forth in this Solvency Certificate, I have
carefully reviewed the Loan Documents and the contents of this Solvency
Certificate and, in connection herewith, have taken into consideration all
things necessary or material, and I have made appropriate inquiries and
investigation with responsible officers and employees of the members of the
Borrower Group, in order to make the above and the following certifications.

I hereby further certify that:

1. To the best of my knowledge, on the date hereof, immediately after giving
effect to the consummation of the Permitted Acquisition, the fair value of the
property of the Borrower and its Subsidiaries, taken as a whole, is greater than
the total amount of liabilities (including contingent liabilities) of the
Borrower and its Subsidiaries. With respect to any contingent liabilities, the
amount of contingent liabilities on the date hereof shall be computed as the
amount that, in light of all of the facts and circumstances existing on the date
hereof, represents the amount that can reasonably be expected to become an
actual or matured liability.

2. To the best of my knowledge, on the date hereof, immediately after giving
effect to the consummation of the Permitted Acquisition, the present fair
saleable value of the assets of the Borrower and its Subsidiaries, taken as a
whole, is not less than the amount that will be required to pay the probable
liabilities of the Borrower and its Subsidiaries on their debts as they become
absolute and matured.

3. As of the date hereof, neither the Borrower nor any of its Subsidiaries
intends to incur, nor believes that it will incur, including after giving effect
to the consummation of the Permitted Acquisition, debts or liabilities beyond
the ability of the Borrower and its Subsidiaries, taken as whole, to pay such
debts or liabilities as they mature.

4. To the best of my knowledge, on the date hereof, immediately after giving
effect to the consummation of the Permitted Acquisition, the Borrower and its
Subsidiaries, taken as a whole, is neither engaged in business or in a
transaction, nor about to engage in business or in a transaction, for which the
property of the Borrower and its Subsidiaries, taken as a whole, would
constitute unreasonably small capital.

5. As of the date hereof, after giving effect to the transactions contemplated
by the Permitted Acquisition, the Leverage Ratio is not greater than 0.65 to
1.00, calculated on the basis of revised financial projections, prepared in
accordance with the methodology of the financial projections



--------------------------------------------------------------------------------

delivered pursuant to Section 5.01 of the Credit Agreement, for the period of
twelve (12) months after the date of the Permitted Acquisition.

6. As of the date hereof, no Default or Event of Default shall exist immediately
prior to such Permitted Acquisition or, after giving effect to such Permitted
Acquisition, shall have occurred and be continuing, or would result from the
consummation of the proposed Permitted Acquisition.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

Dated:                         , 20        

 

PUGET ENERGY, INC.

By:

   

Name:

 

Title:

 

Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT K

PLEDGE AGREEMENT

[ATTACHED]



--------------------------------------------------------------------------------

EXECUTION COPY

AMENDED AND RESTATED PLEDGE AGREEMENT

Dated as of February 6, 2009

as amended and restated as of March 31, 2010

From

PUGET EQUICO LLC

as Pledgor

to

BARCLAYS BANK PLC

as Collateral Agent

 

 

Puget Pledge Agreement



--------------------------------------------------------------------------------

T A B L E O F C O N T E N T S

 

Section        Page  

Section 1.

  Grant of Security      2  

Section 2.

  Security for Obligations      2  

Section 3.

  Pledgor Remains Liable      2  

Section 4.

  Delivery and Control of Security Collateral      3  

Section 5.

  Representations and Warranties      3  

Section 6.

  Further Assurances      4  

Section 7.

  Post-Closing Changes; Certain Additional Covenants      5  

Section 8.

  Voting Rights; Dividends; Etc.      6  

Section 9.

  Transfers and Other Liens; Additional Shares      7  

Section 10.

  Collateral Agent Appointed Attorney-in-Fact      7  

Section 11.

  Collateral Agent May Perform      7  

Section 12.

  The Collateral Agent’s Duties      8  

Section 13.

  Remedies      8  

Section 14.

  Indemnity and Expenses      9  

Section 15.

  Amendments; Waivers; Etc.      9  

Section 16.

  Notices, Etc.      9  

Section 17.

  Continuing Security Interest; Assignments Under the Credit Agreement      9  

Section 18.

  Termination      9  

Section 19.

  Security Interest Absolute      10  

Section 20.

  Collateral Agency Agreement Controls      11  

Section 21.

  Execution in Counterparts      11  

Section 22.

  Governing Law      11  

Section 23.

  Waiver of Right to Trial by Jury      11  

 

   i    Puget Pledge Agreement



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule I    –    Location, Chief Executive Office, Type Of Organization,
Jurisdiction Of Organization, Organizational Identification Number and Trade
Names Schedule II    –    Pledged Equity Schedule III    –    Changes in Name,
Location, Etc.

 

   ii    Puget Amended Restated Pledge Agreement



--------------------------------------------------------------------------------

AMENDED AND RESTATED PLEDGE AGREEMENT

AMENDED AND RESTATED PLEDGE AGREEMENT dated as of February 6, 2009, as amended
and restated as of March 31, 2010 (as amended, amended and restated,
supplemented or otherwise modified from time to time, this “Agreement”), made by
PUGET EQUICO LLC, a Washington limited liability company (the “Pledgor”), to
BARCLAYS BANK PLC, as collateral agent (in such capacity, together with any
successor collateral agent appointed pursuant to the Collateral Agency
Agreement), the “Collateral Agent”) for the Secured Parties.

RECITALS.

(1) Puget Merger Sub Inc. (“Merger Sub”) entered into a Credit Agreement dated
as of May 16, 2008 (said Agreement, as it may hereafter be amended, amended and
restated, supplemented or otherwise modified from time to time, being the
“Credit Agreement”) with the Lenders and the other parties thereto.

(2) Upon the consummation of the Merger, Puget Energy Inc. assumed, pursuant to
the Assumption Agreement, all of the obligations of the Merger Sub under the
Credit Agreement, this Agreement and all of the other Financing Documents to
which the Merger Sub was a party.

(3) The Borrower may from time to time after the date hereof issue or enter into
one or more notes, indentures, promissory notes, credit agreements or such other
Additional Credit Documents to the extent permitted under the Credit Documents,
the obligations under which may be secured by a first priority lien on the
Collateral.

(4) Pursuant to the Credit Agreement and the Additional Credit Documents, the
Pledgor is entering into this Agreement in order to grant to the Collateral
Agent for the ratable benefit of the Secured Parties a security interest in the
Collateral to secure the Secured Obligations.

(5) The Pledgor is the owner of the shares of stock or other Equity Interests
(the “Initial Pledged Equity”) set forth opposite the Pledgor’s name on and as
otherwise described on Schedule II hereto and issued by the Borrower.

(6) It is a condition precedent to the making of Loans by the Lenders under the
Credit Agreement, the entry into Interest Hedging Agreements by the Interest
Rate Hedge Banks that the Pledgor shall have granted the security interest
contemplated by this Agreement, and the Borrower desires to secure indebtedness
under the Additional Credit Documents in order to induce the providers of such
indebtedness to execute the Additional Credit Documents.

(7) The Pledgor will derive substantial direct and indirect benefit from the
transactions contemplated by the Financing Documents and the Additional Credit
Documents.

(8) Capitalized terms used herein but not otherwise defined shall have the
meanings ascribed to such terms in that certain Amended and Restated Collateral
Agency Agreement, dated as of March 31, 2010, among the Borrower, the Collateral
Agent, the Facility Agent, in its capacity as representative for the Lenders,
and each other Authorized Representative from time to time party thereto (as the
same may be amended, restated or supplemented from time to time, the “Collateral
Agency Agreement”). Further, unless otherwise defined in this Agreement, in the
Credit Agreement or in the Collateral Agency Agreement, terms defined in Article
8 or 9 of the UCC (as defined below) are used in this Agreement as such terms
are defined in such Article 8 or 9. “UCC” means the Uniform Commercial Code as
in effect, from time to time, in the State of New York; provided that, if
perfection or the effect of



--------------------------------------------------------------------------------

perfection or non-perfection or the priority of any security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “UCC” means the Uniform
Commercial Code as in effect from time to time in such other jurisdiction for
purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority.

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Loans under the Credit Agreement, to induce the Interest Rate
Hedge Banks to enter into Interest Hedging Agreements from time to time and to
induce the Additional Secured Parties to extend credit under the Additional
Credit Documents from time to time, the Pledgor hereby agrees with the
Collateral Agent for the equal and ratable benefit of the Secured Parties as
follows:

Section 1. Grant of Security. The Pledgor hereby grants to the Collateral Agent,
for the ratable benefit of the Secured Parties, a security interest in the
Pledgor’s right, title and interest in and to the following, in each case, as to
each type of property described below, whether now owned or hereafter acquired
by the Pledgor, wherever located, and whether now or hereafter existing or
arising (collectively, the “Collateral”):

(a) the following (the “Security Collateral”):

(i) the Initial Pledged Equity and the certificates, if any, representing the
Initial Pledged Equity, and all dividends, distributions, return of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Initial
Pledged Equity and all subscription warrants, rights or options issued thereon
or with respect thereto;

(ii) all additional shares of stock and other Equity Interests in the Borrower
from time to time acquired by the Pledgor in any manner (such shares and other
Equity Interests, together with the Initial Pledged Equity, being the “Pledged
Equity”), and the certificates, if any, representing such additional shares or
other Equity Interests, and all dividends, distributions, return of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such shares
or other Equity Interests and all subscription warrants, rights or options
issued thereon or with respect thereto; and

(b) all proceeds of, collateral for and supporting obligations relating to, any
and all of the Collateral (including, without limitation, proceeds, collateral
and supporting obligations that constitute property of the types described in
clause (a) of this Section 1 and this clause (b)) and, to the extent not
otherwise included, all (A) payments under insurance (whether or not the
Collateral Agent is the loss payee thereof), or any indemnity, warranty or
guaranty, payable by reason of loss or damage to or otherwise with respect to
any of the foregoing Collateral and (B) cash.

Section 2. Security for Obligations. This Agreement secures, in the case of the
Pledgor, the payment of all Secured Obligations. Without limiting the generality
of the foregoing, this Agreement secures, as to the Pledgor, the payment of all
amounts that constitute part of the Secured Obligations and would be owed to any
Secured Party under the Financing Documents and the Additional Credit Documents
but for the fact that they are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization or similar proceeding involving a Loan
Party.

Section 3. Pledgor Remains Liable. Anything herein to the contrary
notwithstanding, (a) the Pledgor shall remain liable under the contracts and
agreements included in the Collateral to the

 

A-2



--------------------------------------------------------------------------------

extent set forth therein to perform all of its duties and obligations thereunder
to the same extent as if this Agreement had not been executed, (b) the exercise
by the Collateral Agent of any of the rights hereunder shall not release the
Pledgor from any of its duties or obligations under the contracts and agreements
included in the Collateral and (c) no Secured Party shall have any obligation or
liability under the contracts and agreements included in the Collateral by
reason of this Agreement, any other Financing Document or any Additional Credit
Documents, nor shall any Secured Party be obligated to perform any of the
obligations or duties of the Pledgor thereunder or to take any action to collect
or enforce any claim for payment assigned hereunder.

Section 4. Delivery and Control of Security Collateral. (a) All certificates or
instruments representing or evidencing Security Collateral shall be delivered to
and held by or on behalf of the Collateral Agent pursuant hereto and shall be in
suitable form for transfer by delivery, or shall be accompanied by duly executed
instruments of transfer or assignment in blank, all in form and substance
reasonably satisfactory to the Collateral Agent. In addition, upon the
occurrence of an Event of Default, the Collateral Agent shall have the right at
any time to exchange certificates or instruments representing or evidencing
Security Collateral for certificates or instruments of smaller or larger
denominations.

(b) With respect to any Security Collateral in which the Pledgor has any right,
title or interest and that constitutes an uncertificated security, the Pledgor
will cause the issuer thereof either (i) to register the Collateral Agent as the
registered owner of such security or (ii) to agree in an authenticated record
with the Pledgor and the Collateral Agent that such issuer will comply with
instructions with respect to such security originated by the Collateral Agent
without further consent of the Pledgor, such authenticated record to be in form
and substance satisfactory to the Collateral Agent.

(c) With respect to any Security Collateral in which the Pledgor has any right,
title or interest and that is not an uncertificated security, upon the request
of the Collateral Agent, the Pledgor will notify each such issuer of Pledged
Equity that such Pledged Equity is subject to the security interest granted
hereunder.

Section 5. Representations and Warranties. The Pledgor represents and warrants
as follows as of the date hereof:

(a) The Pledgor’s exact legal name, as defined in Section 9-503(a) of the UCC,
is correctly set forth in Schedule I hereto. The Pledgor has not used any trade
name. The Pledgor is located (within the meaning of Section 9-307 of the UCC) in
the state or jurisdiction set forth in Schedule I hereto. The information set
forth in Schedule I hereto with respect to the Pledgor is true and accurate in
all respects. The Pledgor has not previously changed its name, type of
organization, jurisdiction of organization or organizational identification
number from those set forth in Schedule I hereto except as disclosed in Schedule
III hereto.

(b) All Security Collateral consisting of certificated securities and
instruments has been delivered to the Collateral Agent.

(c) The Pledgor is the legal and beneficial owner of the Collateral free and
clear of any Lien, claim, option or right of others, except for the security
interest created under this Agreement or permitted under the Credit Agreement.
No effective financing statement or other instrument similar in effect covering
all or any part of such Collateral or listing the Pledgor or any trade name of
the Pledgor as debtor with respect to such Collateral is on file in any
recording office, except such as may have been filed in favor of the Collateral
Agent relating to the Financing Documents or as otherwise permitted under the
Credit Agreement.

 

A-3



--------------------------------------------------------------------------------

(d) The Pledged Equity pledged by the Pledgor hereunder has been duly authorized
and validly issued and is fully paid and non-assessable. With respect to the
Pledged Equity that is an uncertificated security, the Pledgor has caused the
issuer thereof either (i) to register the Collateral Agent as the registered
owner of such security or (ii) to agree in an authenticated record with the
Pledgor and the Collateral Agent that such issuer will comply with instructions
with respect to such security originated by the Collateral Agent without further
consent of the Pledgor.

(e) The Initial Pledged Equity pledged by the Pledgor constitutes the percentage
of the issued and outstanding Equity Interests of the issuers thereof indicated
on Schedule II hereto.

(f) All filings and other actions (including without limitation, actions
necessary to obtain control of Collateral as provided in Section 9-106 of the
UCC) necessary to perfect the security interest in the Collateral created under
this Agreement have been duly made or taken and are in full force and effect,
and this Agreement creates in favor of the Collateral Agent for the benefit of
the Secured Parties a valid and, together with such filings and other actions,
perfected first priority security interest in the Collateral (other than
Permitted Collateral Liens), securing the payment of the Secured Obligations.

(g) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for (i) the grant by the Pledgor of the security interest granted
hereunder or for the execution, delivery or performance of this Agreement by the
Pledgor, (ii) the perfection or maintenance of the security interest created
hereunder (including the first priority nature of such security interest),
except for the filing of financing and continuation statements under the UCC,
which financing statements have been duly filed and are in full force and
effect, and the actions described in Section 4 with respect to Security
Collateral, which actions have been taken and are in full force and effect or
(iii) the exercise by the Collateral Agent of its voting or other rights
provided for in this Agreement or the remedies in respect of the Collateral
pursuant to this Agreement, except as may be required in connection with the
disposition of any portion of the Security Collateral by laws affecting the
offering and sale of securities generally or as may be required in connection
with the disposition of any portion of the Collateral under Section 203 of the
Federal Power Act or chapter 80.12 of the Revised Code of Washington.

Section 6. Further Assurances. (a) The Pledgor agrees that from time to time, at
the expense of the Pledgor, the Pledgor will promptly execute and deliver, or
otherwise authenticate, all further instruments and documents, and take all
further action that may be necessary, or that the Collateral Agent may
reasonably request, in order to perfect and protect any pledge or security
interest granted or purported to be granted by the Pledgor hereunder or to
enable the Collateral Agent to exercise and enforce its rights and remedies
hereunder with respect to any Collateral. Without limiting the generality of the
foregoing, the Pledgor will promptly with respect to the Collateral: (i) if any
such Collateral shall be evidenced by a promissory note or other instrument,
deliver and pledge to the Collateral Agent hereunder such note or instrument
duly indorsed and accompanied by duly executed instruments of transfer or
assignment, all in form and substance satisfactory to the Collateral Agent;
(ii) file such financing or continuation statements, or amendments thereto, and
such other instruments or notices, as may be necessary, or as the Collateral
Agent may request, in order to perfect and preserve the security interest
granted or purported to be granted by the Pledgor hereunder; (iii) deliver and
pledge to the Collateral Agent for benefit of the Secured Parties certificates
representing Security Collateral that constitutes certificated securities,
accompanied by undated stock powers executed in blank; (iv) take all action
necessary to ensure that the Collateral Agent has control of Collateral
consisting of investment property as provided in Section 9-106 of the UCC; and
(v) deliver to the Collateral Agent evidence that all other

 

A-4



--------------------------------------------------------------------------------

action that the Collateral Agent may deem reasonably necessary or desirable in
order to perfect and protect the security interest created by the Pledgor under
this Agreement has been taken.

(b) The Pledgor hereby authorizes the Collateral Agent to file one or more
financing or continuation statements, and amendments thereto, including, without
limitation, one or more financing statements indicating that such financing
statements cover all Equity Interests in the Borrower owned by the Pledgor, in
each case without the signature of the Pledgor, and regardless of whether any
particular asset described in such financing statements falls within the scope
of the UCC or the granting clause of this Agreement. A photocopy or other
reproduction of this Agreement or any financing statement covering the
Collateral or any part thereof shall be sufficient as a financing statement
where permitted by law. The Pledgor ratifies its authorization for the
Collateral Agent to have filed such financing statements, continuation
statements or amendments filed prior to the date hereof.

(c) The Pledgor will furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with such Collateral as the Collateral Agent
may reasonably request, all in reasonable detail.

Section 7. Post-Closing Changes; Certain Additional Covenants. (a) The Pledgor
will not change its name, type of organization, jurisdiction of organization or
organizational identification number or location from those set forth in
Section 5(a) of this Agreement without first giving at least 20 days’ prior
written notice to the Collateral Agent and taking all action reasonably required
by the Collateral Agent for the purpose of perfecting or protecting the security
interest granted by this Agreement. The Pledgor will hold and preserve its
records relating to the Collateral and will permit representatives of the
Collateral Agent to inspect and make abstracts from such records and other
documents as set forth in Section 6.18 of the Credit Agreement or the applicable
provisions of the Additional Credit Documents (as if such provisions were
applicable to the Pledgor instead of the Borrower). If the Pledgor does not have
an organizational identification number and later obtains one, it will forthwith
notify the Collateral Agent of such organizational identification number.

(b) The Pledgor will not:

(i) amend its Organizational Documents unless such amendment could not
reasonably be expected to result in a Material Adverse Effect (with clauses
(i) and (ii) of such definition being applicable to the Pledgor as well as the
Borrower and its Subsidiaries);

(ii) engage at any time in any business or business activity (including, without
limitation, any action or transaction that is required or restricted with
respect to the Borrower and its Subsidiaries under Article VII of the Credit
Agreement or the Additional Credit Documents without regard to any of the
enumerated exceptions to such covenants), other than (A) the ownership and
acquisition of Equity Interests in the Borrower, together with activities
reasonably related thereto, (B) the maintenance of its legal existence, together
with activities reasonably related thereto, (C) the performance of its
obligations in connection with the Merger Agreement and the other agreements
contemplated thereby and in the Financing Documents and the Additional Credit
Documents (subject to any limitations contained therein), (D) actions incidental
to the consummation of the Merger and (E) activities incidental to its
maintenance and continuance and to the foregoing activities (which shall
include, without limitation (1) entering into and incurring obligations under
any insurance contract and employment agreements and benefit plans for
management or employees of the Borrower or any of its Subsidiaries,
(2) incurring liabilities incidental to its existence, (3) entering into
agreements with consultants, auditors and service providers to provide services
to the Borrower or any of its Subsidiaries, (4) maintaining any Deposit
Accounts, Securities Accounts and Lock-Up Accounts permitted or

 

A-5



--------------------------------------------------------------------------------

required pursuant to the Security Agreement, (5) entering into confidentiality
and similar agreements for the Borrower or any of its Subsidiaries and
(6) incurring Indebtedness in the form of Shareholder Funding); provided that
(i) Shareholder Funding in the form of loans or indebtedness to the Pledgor
shall only be permitted to be incurred on or prior to the Financial Closing Date
and (ii) notwithstanding any other provision of clauses (A) through (E) to the
contrary, Indebtedness other than Shareholder Funding or referred to in clause
(2) of the preceding parenthetical shall not be permitted to be incurred by the
Pledgor; or

(iii) permit or consent to any amendment or modification of any of the
provisions of the documentation governing or evidencing the Shareholder Funding,
including, without limitation the Shareholder Loan Subordination Agreement (if
applicable), without the consent of the Collateral Agent or unless such
amendment is not adverse to the Required Voting Parties.

Section 8. Voting Rights; Dividends; Etc. (a) So long as no Event of Default
shall have occurred and be continuing:

(i) The Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Security Collateral or any part thereof for
any purpose; provided, however, that the Pledgor will not exercise or refrain
from exercising any such right if such action would have a material adverse
effect on the value of the Security Collateral or any part thereof.

(ii) The Pledgor shall be entitled to receive and retain any and all dividends,
interest and other distributions paid in respect of the Security Collateral if
and to the extent that the payment thereof is not otherwise prohibited by the
terms of the Financing Documents; provided, however, that any and all:

(A) dividends, interest and other distributions paid or payable other than in
cash in respect of, and instruments and other property received, receivable or
otherwise distributed in respect of, or in exchange for, any Security
Collateral,

(B) dividends and other distributions paid or payable in cash in respect of any
Security Collateral in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid-in-surplus, and

(C) cash paid, payable or otherwise distributed in respect of principal of, or
in redemption of, or in exchange for, any Security Collateral

shall be, and shall be forthwith delivered to the Collateral Agent to hold as,
Security Collateral and shall, if received by the Pledgor, be received in trust
for the benefit of the Collateral Agent, be segregated from the other property
or funds of the Pledgor and be forthwith delivered to the Collateral Agent as
Security Collateral in the same form as so received (with any necessary
indorsement).

(iii) The Collateral Agent will execute and deliver (or cause to be executed and
delivered) to the Pledgor all such proxies and other instruments as the Pledgor
may reasonably request for the purpose of enabling the Pledgor to exercise the
voting and other rights that it is entitled to exercise pursuant to paragraph
(i) above and to receive the dividends or interest payments that it is
authorized to receive and retain pursuant to paragraph (ii) above.

(b) Upon the occurrence and during the continuance of an Event of Default:

 

A-6



--------------------------------------------------------------------------------

(i) All rights of the Pledgor (x) to exercise or refrain from exercising the
voting and other consensual rights that it would otherwise be entitled to
exercise pursuant to Section 8(a)(i) shall, upon notice to the Pledgor by the
Collateral Agent, cease and (y) to receive the dividends, interest and other
distributions that it would otherwise be authorized to receive and retain
pursuant to Section 8(a)(ii) shall automatically cease, and all such rights
shall thereupon become vested in the Collateral Agent, which shall thereupon
have the sole right to exercise or refrain from exercising such voting and other
consensual rights and to receive and hold as Security Collateral such dividends,
interest and other distributions.

(ii) All dividends, interest and other distributions that are received by the
Pledgor contrary to the provisions of paragraph (i) of this Section 8(b) shall
be received in trust for the benefit of the Collateral Agent, shall be
segregated from other funds of the Pledgor and shall be forthwith paid over to
the Collateral Agent as Security Collateral in the same form as so received
(with any necessary indorsement).

Section 9. Transfers and Other Liens; Additional Shares. (a) The Pledgor agrees
that it will not (i) sell, assign or otherwise dispose of, or grant any option
with respect to, any of the Collateral, or (ii) create or suffer to exist any
Lien upon or with respect to any of the Collateral of the Pledgor except for the
pledge, assignment and security interest created under this Agreement and Liens
permitted under the Credit Documents.

(b) The Pledgor agrees that it will (i) cause the Borrower not to issue any
Equity Interests in addition to or in substitution for the Pledged Equity issued
by the Borrower, except to the Pledgor, and (ii) pledge hereunder, immediately
upon its acquisition (directly or indirectly) thereof, any and all additional
Equity Interests issued to it.

Section 10. Collateral Agent Appointed Attorney-in-Fact. The Pledgor hereby
irrevocably appoints the Collateral Agent the Pledgor’s attorney-in-fact, with
full authority in the place and stead of the Pledgor and in the name of the
Pledgor or otherwise, from time to time, upon the occurrence and during the
continuance of an Event of Default, in the Collateral Agent’s discretion, to
take any action and to execute any instrument that the Collateral Agent may deem
necessary or advisable to accomplish the purposes of this Agreement, including,
without limitation:

(a) to ask for, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral,

(b) to receive, indorse and collect any drafts or other instruments or
documents, in connection with clause (a) above, and

(c) to file any claims or take any action or institute any proceedings that the
Collateral Agent may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce the rights of the Collateral Agent with
respect to any of the Collateral.

Section 11. Collateral Agent May Perform. If the Pledgor fails to perform any
agreement contained herein, the Collateral Agent may, as the Collateral Agent
deems necessary to protect the security interest granted hereunder in the
Collateral or to protect the value thereof, but without any obligation to do so
and without notice, itself perform, or cause performance of, such agreement, and
the expenses of the Collateral Agent incurred in connection therewith shall be
payable by the Pledgor under Section 14.

 

A-7



--------------------------------------------------------------------------------

Section 12. The Collateral Agent’s Duties. (a) The powers conferred on the
Collateral Agent hereunder are solely to protect the Secured Parties’ interest
in the Collateral and shall not impose any duty upon it to exercise any such
powers. Except for the safe custody of any Collateral in its possession and the
accounting for moneys actually received by it hereunder, the Collateral Agent
shall have no duty as to any Collateral, as to ascertaining or taking action
with respect to calls, conversions, exchanges, maturities, tenders or other
matters relative to any Collateral, whether or not any Secured Party has or is
deemed to have knowledge of such matters, or as to the taking of any necessary
steps to preserve rights against any parties or any other rights pertaining to
any Collateral. The Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any Collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which it accords its own property.

(b) Anything contained herein to the contrary notwithstanding, the Collateral
Agent may from time to time, when the Collateral Agent deems it to be necessary,
appoint one or more subagents (each a “Subagent”) for the Collateral Agent
hereunder with respect to all or any part of the Collateral. In the event that
the Collateral Agent so appoints any Subagent with respect to any Collateral,
(i) the assignment and pledge of such Collateral and the security interest
granted in such Collateral by the Pledgor hereunder shall be deemed for purposes
of this Agreement to have been made to such Subagent, in addition to the
Collateral Agent, for the ratable benefit of the Secured Parties, as security
for the Secured Obligations, (ii) such Subagent shall automatically be vested,
in addition to the Collateral Agent, with all rights, powers, privileges,
interests and remedies of the Collateral Agent hereunder with respect to such
Collateral, and (iii) the term “Collateral Agent,” when used herein in relation
to any rights, powers, privileges, interests and remedies of the Collateral
Agent with respect to such Collateral, shall include such Subagent; provided,
however, that no such Subagent shall be authorized to take any action with
respect to any such Collateral unless and except to the extent expressly
authorized in writing by the Collateral Agent.

Section 13. Remedies. If any Event of Default shall have occurred and be
continuing:

(a) The Collateral Agent may exercise in respect of the Collateral, in addition
to other rights and remedies provided for herein or otherwise available to it,
all the rights and remedies of a secured party upon default under the UCC
(whether or not the UCC applies to the affected Collateral) and also may:
(i) without notice except as specified below, sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any of the
Collateral Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and upon such other terms as the Collateral Agent may deem
commercially reasonable; and (ii) exercise any and all rights and remedies of
the Pledgor under or in connection with the Collateral, or otherwise in respect
of the Collateral, including, without limitation, those set forth in
Section 9-607 of the UCC. The Pledgor agrees that, to the extent notice of sale
shall be required by law, at least ten days’ prior written notice to the Pledgor
of the time and place of any public sale or the time after which any private
sale is to be made shall constitute reasonable notification. The Collateral
Agent shall not be obligated to make any sale of Collateral regardless of notice
of sale having been given. The Collateral Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.

(b) Any cash held by or on behalf of the Collateral Agent and all cash proceeds
received by or on behalf of the Collateral Agent in respect of any sale of,
collection from, or other realization upon all or any part of the Collateral
may, in the discretion of the Collateral Agent, be held by the Collateral Agent
as collateral for, and/or then or at any time thereafter applied (after payment
of any amounts payable to the Collateral Agent pursuant to Section 14) in whole
or in

 

A-8



--------------------------------------------------------------------------------

part by the Collateral Agent for the ratable benefit of the Secured Parties
against, all or any part of the Secured Obligations, in accordance with the
Collateral Agency Agreement.

(c) All payments received by the Pledgor in respect of the Collateral shall be
received in trust for the benefit of the Collateral Agent, shall be segregated
from other funds of the Pledgor and shall be forthwith paid over to the
Collateral Agent in the same form as so received (with any necessary
indorsement).

Section 14. Indemnity and Expenses. The Pledgor agrees to indemnify, defend and
save and hold harmless each Secured Party, and to pay the expenses of the
Collateral Agent, in each case in connection with this Agreement as set forth in
Sections 10.04 and 10.05 of the Credit Agreement as if such Sections were set
forth in this Agreement mutatis mutandis and as if such Sections applied to the
Pledgor instead of the Borrower.

Section 15. Amendments; Waivers; Etc. No amendment or waiver of any provision of
this Agreement, and no consent to any departure by the Pledgor herefrom, shall
in any event be effective unless the same shall be in writing and signed by the
Collateral Agent (and the Pledgor in the case of an amendment or waiver), and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given. No failure on the part of the
Collateral Agent or any other Secured Party to exercise, and no delay in
exercising any right hereunder, shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right.

Section 16. Notices, Etc. All notices and other communications provided for
hereunder shall be provided in accordance with the Collateral Agency Agreement.

Section 17. Continuing Security Interest; Assignments Under the Credit
Documents. This Agreement shall create a continuing security interest in the
Collateral and shall (a) remain in full force and effect until the indefeasible
payment in full in cash of the Secured Obligations (other than contingent
indemnity obligations not then due), termination of the Commitments and the
termination or expiration of the Interest Hedging Agreements, (b) be binding
upon the Pledgor, its successors and assigns and (c) inure, together with the
rights and remedies of the Collateral Agent hereunder, to the benefit of the
Secured Parties and their respective successors, transferees and assigns.
Without limiting the generality of the foregoing clause (c), any Lender or
Additional Secured Party may assign or otherwise transfer all or any portion of
its rights and obligations under the Credit Agreement (including, without
limitation, all or any portion of its Commitments, the Loans owing to it and the
Note or Notes, if any, held by it) or the Additional Credit Documents, as the
case may be, to any other Person, and such other Person shall thereupon become
vested with all the benefits in respect thereof granted to such Lender or the
Additional Secured Parties, as the case may be, herein or otherwise, in each
case as provided in Section 10.07 of the Credit Agreement or the applicable
provisions of the Additional Credit Documents, as applicable.

Section 18. Termination. Upon the indefeasible payment in full in cash of the
Secured Obligations (other than contingent indemnity obligations not then due),
termination of the Commitments and the termination or expiration of the Interest
Hedging Agreements, the security interest created by this Agreement shall
terminate and all rights to the Collateral shall revert to the Pledgor, and the
Collateral Agent shall (at the written request and sole cost and expense of the
Pledgor) promptly cause to be transferred and delivered, against receipt but
without any recourse, warranty or representation whatsoever, any remaining
Collateral and money received in respect thereof, to or on the order of the
Pledgor. The Collateral Agent shall also (at the written request and sole cost
and expense of the Pledgor) promptly execute and deliver to the Pledgor upon
such termination such Uniform Commercial Code

 

A-9



--------------------------------------------------------------------------------

termination statements, and such other documentation as shall be reasonably
requested by the Pledgor to effect the termination and release of the Liens on
the Collateral.

Section 19. Security Interest Absolute. The obligations of the Pledgor under
this Agreement are independent of the Secured Obligations or any other
Obligations of any other Loan Party under or in respect of the Credit Documents,
and a separate action or actions may be brought and prosecuted against the
Pledgor to enforce this Agreement, irrespective of whether any action is brought
against the Pledgor or any other Loan Party or whether the Pledgor or any other
Loan Party is joined in any such action or actions. All rights of the Collateral
Agent and the other Secured Parties and the pledge, assignment and security
interest hereunder, and all obligations of the Pledgor hereunder, shall be
irrevocable, absolute and unconditional irrespective of, and the Pledgor hereby
irrevocably waives (to the maximum extent permitted by applicable law) any
defenses it may now have or may hereafter acquire in any way relating to, any or
all of the following:

(a) any lack of validity or enforceability of any Credit Document or any other
agreement or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Secured Obligations or any other Obligations of any other
Loan Party under or in respect of any of the Credit Documents or any other
amendment or waiver of or any consent to any departure from any Credit Document,
including, without limitation, any increase in the Secured Obligations resulting
from the extension of additional credit to any Loan Party or any of its
Subsidiaries or otherwise;

(c) any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of or consent to
departure from any guaranty, for all or any of the Secured Obligations;

(d) any manner of application of any Collateral or any other collateral, or
proceeds thereof, to all or any of the Secured Obligations, or any manner of
sale or other disposition of any Collateral or any other collateral for all or
any of the Secured Obligations or any other Obligations of any other Loan Party
under or in respect of the Financing Documents, the Additional Credit Documents
or any other assets of any Loan Party or any of its Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

(f) any failure of any Secured Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, assets, nature of assets, liabilities or prospects of
any other Loan Party now or hereafter known to such Secured Party (the Pledgor
waiving any duty on the part of the Secured Parties to disclose such
information);

(g) the failure of any other Person to execute this Agreement or any other
Security Document, guaranty or agreement or the release or reduction of
liability of the Pledgor or other grantor or surety with respect to the Secured
Obligations; or

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any
Secured Party that might otherwise constitute a defense available to, or a
discharge of, the Pledgor or any other Pledgor or a third party grantor of a
security interest.

 

A-10



--------------------------------------------------------------------------------

This Agreement shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Secured Obligations is rescinded or
must otherwise be returned by any Secured Party or by any other Person upon the
insolvency, bankruptcy or reorganization of any Loan Party or otherwise, all as
though such payment had not been made.

Section 20. Collateral Agency Agreement Controls. Notwithstanding anything
herein to the contrary, the lien and security interest granted to the Collateral
Agent, for the benefit of the Secured Parties pursuant to this Agreement and any
other Security Document and related agreements (including any control agreements
executed pursuant to the requirements of this Agreement), and the exercise of
any right or remedy by the Collateral Agent in respect of the Collateral are
subject to the provisions of the Collateral Agency Agreement. In the event of
any conflict or inconsistency between the provisions of this Agreement, any
other Security Documents and any such related document and the Collateral Agency
Agreement, the provisions of the Collateral Agency Agreement shall govern and
control.

Section 21. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier or other means of electronic delivery shall be effective
as delivery of an original executed counterpart of this Agreement.

Section 22. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

Any legal action or proceeding arising under this Agreement or in any way
connected with or related or incidental to the dealings of the parties hereto or
any of them with respect to this Agreement, in each case whether now existing or
hereafter arising, may be brought in the courts of the State of New York sitting
in New York City or of the United States for the Southern District of such
state, and by execution and delivery of this Agreement, the Pledgor consents,
for itself and in respect of its property, to the non-exclusive jurisdiction of
those courts. The Pledgor waives any objection, including any objection to the
laying of venue or based on the grounds of forum non conveniens, which it may
now or hereafter have to the bringing of any action or proceeding in such
jurisdiction in respect of this Agreement or any Financing Document.

Section 23. Waiver of Right to Trial by Jury. Each party to this Agreement
hereby expressly waives any right to trial by jury of any claim, demand, action
or cause of action arising under this Agreement, any Credit Document or in any
way connected with or related or incidental to its dealings with respect to this
Agreement, any Credit Document or the transactions related thereto, in each case
whether now existing or hereafter arising, and whether founded in contract or
tort or otherwise; and each party to this Agreement hereby agrees and consents
that any such claim, demand, action or cause of action shall be decided by court
trial without a jury, and that each party to this Agreement may file an original
counterpart or a copy of this Section 22 with any court as written evidence of
the consent of the signatories hereto to the waiver of its right to trial by
jury.

Section 24. Original Schedules and Exhibits. Each of the Schedules and Exhibits
attached to the Pledge Agreement dated as of February 6, 2009 between the
parties hereto, shall be deemed attached to, and form a part of, this Agreement
without any amendment, modification or supplement.

[Signature pages follow]

 

A-11



--------------------------------------------------------------------------------

EXECUTION COPY

AMENDMENT NO. 1

TO

AMENDED AND RESTATED PLEDGE AGREEMENT

This AMENDMENT NO. 1 TO AMENDED AND RESTATED PLEDGE AGREEMENT (this
“Amendment”), is made as of February 10, 2012, by and between JPMORGAN CHASE
BANK, N.A., in its capacity as successor Collateral Agent (as defined below) and
PUGET EQUICO LLC, as pledgor (the “Pledgor”). Capitalized terms used but not
otherwise defined herein shall have the respective meanings given to them in the
Amended and Restated Collateral Agency Agreement (described below).

WHEREAS, on the date hereof, Barclays Bank PLC resigned as Collateral Agent
under than certain Amended and Restated Collateral Agency Agreement, dated as of
February 6, 2009 and as amended and restated as of March 31, 2010, among Puget
Energy, Inc., Pledgor, Barclays Bank PLC, as collateral agent and Barclays Bank
PLC, as facility agent;

WHEREAS, pursuant to Amendment No. 1 to Amended and Restated Collateral Agency
Agreement, dated as of the date hereof, JPMorgan Chase Bank, N.A. was appointed
as successor Collateral Agent (in such capacity, the “Collateral Agent”);

WHEREAS, the Collateral Agent and the Pledgor wish to amend that certain Amended
and Restated Pledge Agreement, dated February 6, 2009 and as amended and
restated as of March 31, 2010, between Collateral Agent, as successor collateral
agent and the Pledgor (as amended, restated, supplemented or otherwise modified
prior to the date hereof, the “Agreement”);

NOW THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
have agreed to amend the Agreement as follows.

SECTION 1. Amendments to Agreement.

(a) Recital (1) to the Agreement is amended and restated in its entirety to read
as follows:

(1) Puget Energy, Inc. entered into that certain Credit Agreement dated as of
February 10, 2012 among the Lenders from time to time party thereto and JPMorgan
Chase Bank, N.A., as administrative agent (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).

(b) Recital (6) to the Agreement is amended to delete the punctuation mark “,”
appearing immediately before the phrase “the entry into Interest Hedging
Agreements” appearing therein and to replace such punctuation mark with the word
“and”.

(c) Recital (8) is amended to insert the phrase “the Pledgor,” immediately
following the phrase “March 31, 2010, among the Borrower,” appearing therein.

(d) Recital (2) to the Agreement is deleted in its entirety.

(e) Recitals (3), (4), (5), (6) and (7) are renumbered as recitals (2), (3),
(4), (5) and (6) respectively.



--------------------------------------------------------------------------------

(f) Clause (b)(ii) of Section 7 of the Agreement is amended to (i) delete the
punctuation mark “,” appearing immediately before the number “(5)” appearing
therein and to replace such punctuation mark with the word “and” and (ii) to
delete in its entirety the phrase “and (6) incurring Indebtedness in the form of
Shareholder Funding); provided that (i) Shareholder Funding in the form of loans
or indebtedness to the Pledgor shall only be permitted to be incurred on or
prior to the Financial Closing Date and (ii) notwithstanding any other provision
of clauses (A) through (E) to the contrary, Indebtedness other than Shareholder
Funding or referred to in clause (2) of the preceding parenthetical shall not be
permitted to be incurred by the Pledgor; or” appearing therein.

(g) Clause (b)(iii) of Section 7 of the Agreement is deleted in its entirety.

(h) Section 14 of the Agreement is amended to (i) delete the section reference
“Sections 10.04 and 10.05” appearing therein and to replace such section
reference with the section reference “Section 9.03”, (ii) delete the phrase
“Sections were” and to replace such phrase with the phrase “Section was” and
(iii) to replace the word “Sections” appearing immediately before the phrase
“applied to the Pledgor” appearing therein with the word “Section”.

(i) Section 17 of the Agreement is amended to delete the section reference
“Section 10.07” appearing therein and to replace such section reference with the
section reference “Section 9.04”.

(j) The Agreement is amended to replace each reference to “Barclays Bank PLC”
with “JPMorgan Chase Bank, N.A.”.

SECTION 2. Conditions of Effectiveness. This Amendment shall become effective as
of the date hereof (the “Effective Date”) when, and only when (i) the Collateral
Agent shall have received an executed counterpart of this Amendment from the
Collateral Agent and the Pledgor and (ii) the New Credit Agreement shall become
effective in accordance with its terms and conditions.

SECTION 3. Representations and Warranties. Each of the parties hereto represents
and warrants that this Amendment and the Agreement, as amended by this
Amendment, constitute legal, valid and binding obligations of such party
enforceable against such party in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally and general equitable
principles.

SECTION 4. Reference to and the Effect on the Agreement.

(a) On and after the effective date of this Amendment, each reference in the
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the Agreement and each reference to the Agreement in any
certificate delivered in connection therewith, shall mean and be a reference to
the Agreement as amended hereby.

(b) Each of the parties hereto hereby agrees that, except as specifically
amended above, the Agreement is hereby ratified and confirmed and shall continue
to be in full force and effect and enforceable, except as such enforcement may
be limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and general equitable
principles.

SECTION 5. Headings. Section headings in this Amendment are included herein for
convenience only and shall not constitute a part of this Amendment for any other
purpose.

SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart to this Amendment by facsimile, electronic
mail,

 

2



--------------------------------------------------------------------------------

portable document format (PDF) or similar means shall be effective as delivery
of a manually executed counterpart of this Amendment.

SECTION 7. Governing Law. This Amendment shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the day and year first
above written.

 

PUGET EQUICO LLC,

as Pledgor

By:   /s/ Donald E. Gaines   Name: Donald E. Gaines   Title: Vice President
Finance and Treasurer

Signature Page to Amendment No. 1 to

Amended and Restated Pledge Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as successor Collateral Agent

By:   /s/ Helen D. Davis   Name: Helen D. Davis   Title: Vice President

Signature Page to Amendment No. 1 to

Amended and Restated Pledge Agreement



--------------------------------------------------------------------------------

EXHIBIT L

SECURITY AGREEMENT

[ATTACHED]



--------------------------------------------------------------------------------

EXECUTION COPY

AMENDED AND RESTATED BORROWER SECURITY AGREEMENT

Dated as of February 6, 2009

as amended and restated as of March 31, 2010

From

PUGET ENERGY INC.

as Borrower

to

BARCLAYS BANK PLC

as Collateral Agent

 

Security Agreement



--------------------------------------------------------------------------------

T A B L E  O F  C O N T E N T S

 

   Section    Page  

Section 1. Grant of Security

     2  

Section 2. Security for Obligations

     6  

Section 3. Borrower Remain Liable

     6  

Section 4. Delivery and Control of Security Collateral

     6  

Section 5. Deposit Accounts

     7  

Section 6. Reserved

     7  

Section 7. Release of Amounts

     7  

Section 8. Representations and Warranties

     8  

Section 9. Further Assurances

     10  

Section 10. Reserved

     11  

Section 11. Reserved

     11  

Section 12. Post-Closing Changes; Collections on Assigned Agreements,
Receivables and Related Contracts

     11  

Section 13. As to Intellectual Property Collateral

     12  

Section 14. Voting Rights; Dividends; Etc.

     12  

Section 15. Reserved

     13  

Section 16. As to Letter-of-Credit Rights

     13  

Section 17. Commercial Tort Claims

     13  

Section 18. Transfers and Other Liens; Additional Shares

     13  

Section 19. Collateral Agent Appointed Attorney in Fact

     14  

Section 20. Collateral Agent May Perform

     14  

Section 21. The Collateral Agent’s Duties

     14  

Section 22. Remedies

     15  

Section 23. Indemnity and Expenses

     16  

Section 24. Amendments; Waivers; Additional Borrower; Etc.

     16  

Section 25. Notices, Etc.

     16  

Section 26. Continuing Security Interest; Assignments under the Credit Agreement

     16  

 

Security Agreement



--------------------------------------------------------------------------------

Section 27. Termination

     16  

Section 28. Collateral Agency Agreement Controls

     16  

Section 29. Execution in Counterparts

     17  

Section 30. Governing Law

     17  

Section 31. Waiver of Right to Trial by Jury

     17  

 

Schedules

     

Schedule I

   -   

Investment Property

Schedule II

   -   

Pledged Deposit Accounts

Schedule III

   -   

Assigned Agreements

Schedule IV

   -   

Intellectual Property

Schedule V

   -   

Commercial Tort Claims

Schedule VI

   -   

Location, Chief Executive Office, Type of Organization, Jurisdiction of
Organization and Organizational Identification Number

Schedule VII

   -   

Changes in Name, Location, Etc.

Schedule VIII

   -   

Letters of Credit

Exhibits

     

Exhibit A

   -   

Form of Withdrawal Certificate

 

Security Agreement



--------------------------------------------------------------------------------

AMENDED AND RESTATED BORROWER SECURITY AGREEMENT

AMENDED AND RESTATED BORROWER SECURITY AGREEMENT (as amended, amended and
restated, supplemented or otherwise modified from time to time, this
“Agreement”) dated as of February 6, 2009, as amended and restated as of
March 31, 2010 made by Puget Energy Inc., a Washington corporation (successor in
interest by merger to Puget Merger Sub Inc.) (the “Company”) to Barclays Bank
PLC, as collateral agent (together with any successor collateral agent appointed
pursuant to the Collateral Agency Agreement referred to below, the “Collateral
Agent”) for the Secured Parties.

PRELIMINARY STATEMENTS.

(1) Puget Merger Sub Inc. (“Merger Sub”) entered into a Credit Agreement dated
as of May 16, 2008 (said agreement, as it may hereafter be amended, amended and
restated, supplemented or otherwise modified from time to time, being the
“Credit Agreement”) with the Lenders and the other parties thereto.

(2) Upon the consummation of the Merger, the Company assumed, pursuant to the
Assumption Agreement, all of the obligations of the Merger Sub under the Credit
Agreement, this Agreement and all of the other Financing Documents to which the
Merger Sub was a party, and is the owner of the shares of stock or other Equity
Interests (the “Initial Pledged Equity”) set forth opposite the Borrower’s name
on and as otherwise described in Part I of Schedule I hereto and issued by Puget
Sound Energy, Inc. (“PSE”). The Merger Sub (prior to the Effective Time) and the
Company (upon and after the Effective Time) are referred to herein as the
“Borrower”.

(3) The Borrower may from time to time after the date hereof issue or enter into
one or more notes, indentures, promissory notes, credit agreements or such other
Additional Credit Documents to the extent permitted under the Credit Documents,
the obligations under which may be secured by a first priority lien on the
Collateral.

(4) The Borrower is the owner of the deposit accounts (the “Pledged Deposit
Accounts”) set forth opposite its name on Schedule II hereto.

(5) The Borrower is the owner of Account No. 110789 (the “Lock-Up Account”),
with The Bank of New York Mellon at its office at 101 Barclay Street, Floor 8W,
New York, NY 10286, Attention: Corporate Finance Group.

(6) It is a condition precedent to the making of Loans by the Lenders under the
Credit Agreement, the entry into Interest Hedging Agreements by the Interest
Rate Hedge Banks that the Borrower shall have granted the to the Collateral
Agent, for the ratable benefit of the Secured Parties, the security interest
contemplated by this Agreement, and the Borrower desires to secure indebtedness
under the Additional Credit Documents in order to induce the providers of such
indebtedness to execute the Additional Credit Documents. The Borrower will
derive substantial direct and indirect benefit from the transactions
contemplated by the Financing Documents and the Additional Credit Documents.

(7) Capitalized terms used herein but not otherwise defined shall have the
meanings ascribed to such terms in that certain Amended and Restated Collateral
Agency Agreement, dated as of March 31, 2010, among the Borrower, the Collateral
Agent, the Facility Agent, in its capacity as representative for the Lenders,
and each other Authorized Representative from time to time party thereto (as the
same may be amended, restated or supplemented from time to time, the “Collateral
Agency Agreement”). Further, unless otherwise defined in this Agreement, in the
Credit Agreement or in the Collateral Agency Agreement, terms defined in Article
8 or 9 of the UCC (as defined below) are used in

 

Security Agreement



--------------------------------------------------------------------------------

this Agreement as such terms are defined in such Article 8 or 9. The term
“Withdrawal Certificate” shall mean a certificate substantially in the form of
Exhibit A, and the term “Withdrawal Date” shall mean any date on which a
withdrawal is to be made from the Lock-Up Account.

(8) “UCC” means the Uniform Commercial Code as in effect from time to time in
the State of New York; provided that, if perfection or the effect of perfection
or non perfection or the priority of the security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non perfection or
priority.

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Loans under the Credit Agreement, to induce the Interest Rate
Hedge Banks to enter into Interest Hedging Agreements from time to time and to
induce the Additional Secured Parties to extend credit under the Additional
Credit Documents from time to time, the Borrower hereby agrees with the
Collateral Agent for the ratable benefit of the Secured Parties as follows:

Section 1. Grant of Security. The Borrower hereby grants to the Collateral
Agent, for the ratable benefit of the Secured Parties, a security interest in
the Borrower’s right, title and interest in and to the following, in each case,
as to each type of property described below, whether now owned or hereafter
acquired by the Borrower, wherever located, and whether now or hereafter
existing or arising (collectively, the “Collateral”):

(a) all equipment in all of its forms, including, without limitation, all
machinery, tools, motor vehicles, vessels, aircraft, furniture and fixtures, and
all parts thereof and all accessions thereto, including, without limitation,
computer programs and supporting information that constitute equipment within
the meaning of the UCC (any and all such property being the “Equipment”);

(b) all inventory in all of its forms, including, without limitation, (i) all
raw materials, work in process, finished goods and materials used or consumed in
the manufacture, production, preparation or shipping thereof, (ii) goods in
which the Borrower has an interest in mass or a joint or other interest or right
of any kind (including, without limitation, goods in which the Borrower has an
interest or right as consignee) and (iii) goods that are returned to or
repossessed or stopped in transit by the Borrower, and all accessions thereto
and products thereof and documents therefor, including, without limitation,
computer programs and supporting information that constitute inventory within
the meaning of the UCC (any and all such property being the “Inventory”);

(c) all accounts (including, without limitation, health-care-insurance
receivables), chattel paper (including, without limitation, tangible chattel
paper and electronic chattel paper), instruments (including, without limitation,
promissory notes), letter-of-credit rights, general intangibles (including,
without limitation, payment intangibles) and other obligations of any kind,
whether or not arising out of or in connection with the sale or lease of goods
or the rendering of services and whether or not earned by performance, and all
rights now or hereafter existing in and to all supporting obligations and in and
to all security agreements, mortgages, Liens, leases, letters of credit and
other contracts securing or otherwise relating to the foregoing property (any
and all of such accounts, chattel paper, instruments, letter-of-credit rights,
general intangibles and other obligations, to the extent not referred to in
clause (d), (e), (f) or (g) below, being the “Receivables,” and any and all such
supporting obligations, security agreements, mortgages, Liens, leases, letters
of credit and other contracts being the “Related Contracts”);

 

   2    Security Agreement



--------------------------------------------------------------------------------

(d) the following (the “Security Collateral”):

(i) the Initial Pledged Equity and the certificates, if any, representing the
Initial Pledged Equity, and all dividends, distributions, return of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Initial
Pledged Equity and all warrants, rights or options issued thereon or with
respect thereto;

(ii) all additional shares of stock and other Equity Interests in PSE from time
to time acquired by the Borrower in any manner (such shares and other Equity
Interests, together with the Initial Pledged Equity, being the “Pledged
Equity”), and the certificates, if any, representing such additional shares or
other Equity Interests, and all dividends, distributions, return of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such shares
or other Equity Interests and all warrants, rights or options issued thereon or
with respect thereto;

(iii) all indebtedness from time to time owed to the Borrower (such indebtedness
being the “Pledged Debt”) and the instruments, if any, evidencing such
indebtedness, and all interest, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such indebtedness;

(iv) the Lock-Up Account, all security entitlements with respect to all
financial assets from time to time credited to the Lock-Up Account, and all
financial assets, and all dividends, distributions, return of capital, interest,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
security entitlements or financial assets and all warrants, rights or options
issued thereon or with respect thereto; and

(v) all other investment property (including, without limitation, all
(A) securities, whether certificated or uncertificated, (B) security
entitlements, (C) securities accounts, (D) commodity contracts and (E) commodity
accounts) in which the Borrower has now, or acquires from time to time
hereafter, any right, title or interest in any manner, and the certificates or
instruments, if any, representing or evidencing such investment property, and
all dividends, distributions, return of capital, interest, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all of such investment property and all
warrants, rights or options issued thereon or with respect thereto;

(e) each of the agreements listed on Schedule III hereto and each Interest
Hedging Agreement to which the Borrower is now or may hereafter become a party,
in each case as such agreements may be amended, amended and restated,
supplemented or otherwise modified from time to time (collectively, the
“Assigned Agreements”), including, without limitation, (i) all rights of the
Borrower to receive moneys due and to become due under or pursuant to the
Assigned Agreements, (ii) all rights of the Borrower to receive proceeds of any
insurance, indemnity, warranty or guaranty with respect to the Assigned
Agreements, (iii) claims of the Borrower for damages arising out of or for
breach of or default under the Assigned Agreements and (iv) the right of the
Borrower to terminate the Assigned Agreements, to perform thereunder and to
compel performance and otherwise exercise all remedies thereunder (all such
Collateral being the “Agreement Collateral”);

 

   3    Security Agreement



--------------------------------------------------------------------------------

(f) the following (collectively, the “Account Collateral”):

(i) the Pledged Deposit Accounts, other deposit accounts and all funds from time
to time credited thereto, and all certificates and instruments, if any, from
time to time representing or evidencing the Pledged Deposit Accounts;

(ii) all promissory notes, certificates of deposit, checks and other instruments
from time to time delivered to or otherwise possessed by the Collateral Agent
for or on behalf of the Borrower in substitution for or in addition to any or
all of the then existing Account Collateral; and

(iii) all interest, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the then existing Account Collateral;

(g) the following (collectively, the “Intellectual Property Collateral”):

(i) all patents, patent applications, utility models and statutory invention
registrations, all inventions claimed or disclosed therein and all improvements
thereto (“Patents”);

(ii) all trademarks, service marks, domain names, trade dress, logos, designs,
slogans, trade names, business names, corporate names and other source
identifiers, whether registered or unregistered (provided that no security
interest shall be granted in United States intent-to-use trademark applications
to the extent that, and solely during the period in which, the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark applications under applicable federal law), together, in
each case, with the goodwill symbolized thereby (“Trademarks”);

(iii) all copyrights, including, without limitation, copyrights in Computer
Software (as hereinafter defined), internet web sites and the content thereof,
whether registered or unregistered (“Copyrights”);

(iv) all computer software, programs and databases (including, without
limitation, source code, object code and all related applications and data
files), firmware and documentation and materials relating thereto, together with
any and all maintenance rights, service rights, programming rights, hosting
rights, test rights, improvement rights, renewal rights and indemnification
rights and any substitutions, replacements, improvements, error corrections,
updates and new versions of any of the foregoing (“Computer Software”);

(v) all confidential and proprietary information, including, without limitation,
know-how, trade secrets, manufacturing and production processes and techniques,
inventions, research and development information, databases and data, including,
without limitation, technical data, financial, marketing and business data,
pricing and cost information, business and marketing plans and customer and
supplier lists and information (collectively, “Trade Secrets”), and all other
intellectual, industrial and intangible property of any type, including, without
limitation, industrial designs and mask works (in each case, subject to the
exclusion for intent to use applications set forth in clause (ii) above);

 

   4    Security Agreement



--------------------------------------------------------------------------------

(vi) all registrations and applications for registration for any of the
foregoing, including, without limitation, those registrations and applications
for registration set forth in Schedule IV hereto, together with all reissues,
divisions, continuations, continuations-in-part, extensions, renewals and
reexaminations thereof (in each case, subject to the exclusion for intent to use
applications set forth in clause (ii) above);

(vii) all tangible embodiments of the foregoing, all rights in the foregoing
provided by international treaties or conventions, all rights corresponding
thereto throughout the world and all other rights of any kind whatsoever of the
Borrower accruing thereunder or pertaining thereto;

(viii) all agreements, permits, consents, orders and franchises relating to the
license, development, use or disclosure of any of the foregoing to which the
Borrower, now or hereafter, is a party or a beneficiary, including, without
limitation, the agreements set forth in Schedule IV hereto; and

(ix) any and all claims for damages and injunctive relief for past, present and
future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages;

(h) the commercial tort claims described in Schedule V hereto (together with any
commercial tort claims as to which the Borrower have complied with the
requirements of Section 17);

(i) all books and records (including, without limitation, customer lists, credit
files, printouts and other computer output materials and records) of the
Borrower pertaining to any of the Collateral; and

(j) all proceeds of, collateral for, income, royalties and other payments now or
hereafter due and payable with respect to, and supporting obligations relating
to, any and all of the Collateral (including, without limitation, proceeds,
collateral and supporting obligations that constitute property of the types
described in clauses (a) through (i) of this Section 1) and, to the extent not
otherwise included, all (A) payments under insurance (whether or not the
Collateral Agent is the loss payee thereof), or any indemnity, warranty or
guaranty, payable by reason of loss or damage to or otherwise with respect to
any of the foregoing Collateral, and (B) cash.

Provided, however, that in no event shall Collateral (or any of the
sub-categories of Collateral defined above) include: (a) any lease, license,
contract or agreement to which the Borrower is a party, and any of its rights or
interest thereunder, if and to the extent that a security interest is prohibited
by or in violation of (i) any law, rule or regulation applicable to the
Borrower, or (ii) a term, provision or condition of any such lease, license,
contract, property right or agreement (unless such law, rule, regulation, term,
provision or condition would be rendered ineffective with respect to the
creation of the security interest hereunder pursuant to Sections 9-406, 9-407,
9-408 or 9-409 of the UCC (or any successor provision or provisions) of any
relevant jurisdiction or any other applicable law (including the Bankruptcy
Code) or principles of equity; provided further that in no event shall the
Security Collateral be excluded by the first proviso in this paragraph, or
(b) in any of the outstanding capital stock of (i) a Controlled Foreign
Corporation (within the meaning of Section 957 of the Internal Revenue Code of
1986, as amended) in excess of 65% of the voting power of all classes of capital
stock of such Controlled Foreign Corporation entitled to vote and (ii) any
subsidiary of any such Controlled Foreign Corporation.

 

   5    Security Agreement



--------------------------------------------------------------------------------

Section 2. Security for Obligations. This Agreement secures, in the case of the
Borrower, the payment of all Secured Obligations of the Borrower. Without
limiting the generality of the foregoing, this Agreement secures, as to the
Borrower, the payment of all amounts that constitute part of the Secured
Obligations and would be owed by the Borrower to any Secured Party under the
Credit Documents but for the fact that they are unenforceable or not allowable
due to the existence of a bankruptcy, reorganization or similar proceeding
involving the Borrower.

Section 3. Borrower Remain Liable. Anything herein to the contrary
notwithstanding, (a) the Borrower shall remain liable under the contracts and
agreements included in the Borrower’s Collateral to the extent set forth therein
to perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Collateral Agent
of any of the rights hereunder shall not release the Borrower from any of its
duties or obligations under the contracts and agreements included in the
Collateral and (c) no Secured Party shall have any obligation or liability under
the contracts and agreements included in the Collateral by reason of this
Agreement or any other Financing Document, nor shall any Secured Party be
obligated to perform any of the obligations or duties of the Borrower thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder.

Section 4. Delivery and Control of Security Collateral. (a) All certificated
securities or instruments representing or evidencing Security Collateral shall
be delivered to and held by or on behalf of the Collateral Agent pursuant hereto
and shall be in suitable form for transfer by delivery, or shall be accompanied
by duly executed instruments of transfer or assignment in blank, all in form and
substance satisfactory to the Collateral Agent. The Collateral Agent shall have
the right at any time to exchange certificates or instruments representing or
evidencing Security Collateral for certificates or instruments of smaller or
larger denominations.

(b) With respect to the Lock-Up Account and any Security Collateral that
constitutes a security entitlement as to which the financial institution acting
as Collateral Agent hereunder is not the securities intermediary, the Borrower
will cause the securities intermediary with respect to such Account or security
entitlement either (i) to identify in its records the Collateral Agent as the
entitlement holder thereof or (ii) to agree with the Borrower and the Collateral
Agent that such securities intermediary will comply with entitlement orders
originated by the Collateral Agent without further consent of the Borrower, such
agreement to be in form and substance reasonably satisfactory to the Collateral
Agent (a “Securities Account Control Agreement” or “Securities/Deposit Account
Control Agreement,” respectively)

(c) With respect to any Security Collateral that constitutes an uncertificated
security, the Borrower will cause the issuer thereof either (i) to register the
Collateral Agent as the registered owner of such security or (ii) to agree with
the Borrower and the Collateral Agent that such issuer will comply with
instructions with respect to such security originated by the Collateral Agent
without further consent of the Borrower, such agreement to be in form and
substance satisfactory to the Collateral Agent (such agreement being an
“Uncertificated Security Control Agreement”).

(d) The Collateral Agent shall have the right at any time to convert Security
Collateral consisting of financial assets credited to the Securities Account to
Security Collateral consisting of financial assets held directly by the
Collateral Agent, and to convert Security Collateral consisting of financial
assets held directly by the Collateral Agent to Security Collateral consisting
of financial assets credited to the Lock-Up Account.

(e) The balance from time to time in the Lock-Up Account shall constitute part
of the Collateral of the Lenders hereunder and, except as otherwise provided
herein, shall not constitute payment

 

   6    Security Agreement



--------------------------------------------------------------------------------

of the Credit Agreement Obligations until the occurrence of a Cash Sweep Date,
whereupon a portion of such amounts standing to the credit of the Lock-Up
Account shall be applied as provided in Section 2.03(b)(i)(B) of the Credit
Agreement.

Section 5. Deposit Accounts. So long as any Secured Obligation shall remain
unpaid, any Interest Hedging Agreement shall be in effect or any Lender shall
have any Commitment:

(a) The Borrower will maintain deposit accounts only with the financial
institution acting as Collateral Agent hereunder or with a bank (a “Pledged
Account Bank”) that has agreed with the Borrower and the Collateral Agent to
comply with instructions originated by the Collateral Agent directing the
disposition of funds in such deposit account without the further consent of the
Borrower, such agreement to be in form and substance reasonably satisfactory to
the Collateral Agent (a “Deposit Account Control Agreement”); provided, however,
this Section 5(a) shall not apply to deposit accounts (i) with an aggregate
balance of no more than $250,000 at any time or (ii) operated solely as a
payroll account.

(b) The Borrower agrees to terminate any or all Pledged Deposit Accounts and
related Deposit Account Control Agreements upon request by the Collateral Agent.

(c) The Collateral Agent may, at any time and without notice to, or consent
from, the Borrower, transfer, or direct the transfer of, funds from the Pledged
Deposit Accounts to satisfy the Borrower’s obligations under the Financing
Documents if an Event of Default shall have occurred and be continuing. In the
event that such a transfer shall take place, the Collateral Agent agrees to
provide notice to the Borrower thereafter as required by law, provided that the
failure to provide such notice shall not result in any liability under this
Agreement.

Section 6. Reserved.

Section 7. Release of Amounts. (a) So long as no Default under Section 8.01(a),
(f) or (k) of the Credit Agreement or an Event of Default shall have occurred
and be continuing, the Collateral Agent will pay and release, or direct the
applicable Pledged Account Bank to pay and release, to the Borrower or at its
order such amount, if any, as is then on deposit in the Pledged Deposit
Accounts, in each case to the extent permitted to be released under the terms of
the Credit Documents.

(b) The following provisions shall apply to withdrawals from the Lock-Up
Account:

(i) Withdrawal Certificate.

(A) Upon the conclusion of a Lock-Up Period, the Borrower shall be entitled to
withdraw monies from the Lock-Up Account by delivering to the Collateral Agent a
Withdrawal Certificate signed by the Borrower.

(B) The Borrower shall not be entitled to request any withdrawal from the
Lock-Up Account during the Lock-Up Period except withdrawals permitted pursuant
to Section 7.05(d) of the Credit Agreement. Any Withdrawal Certificate provided
to the Collateral Agent by the Borrower during a Lock-Up Period shall be
accompanied by a certification of an Authorized Officer of the Borrower in
accordance with clause (C) below, (including a certification with respect to the
Distributable Cash balance, if applicable); and

 

   7    Security Agreement



--------------------------------------------------------------------------------

(C) No later than three Business Days prior to the Withdrawal Date, the Borrower
shall deliver to the Facility Agent, each other Authorized Representative and
the Collateral Agent, for purposes of any withdrawal, a Withdrawal Certificate
signed by an Authorized Officer of the Borrower specifying:

(i) the amount requested to be withdrawn from the Lock-Up Account;

(ii) the relevant Withdrawal Date on which such withdrawal is to be made;

(iii) the purpose for which the amount so withdrawn is to be used;

(iv) for any withdrawal under clause (A) above, that the Borrower is not and
will not be, after giving effect to such withdrawal in Default and, no Default
or Event of Default may reasonably be expected to occur as a result of such
withdrawal or the application of the withdrawn amounts in the manner
contemplated by such Withdrawal Certificate; and

(v) a certificate with respect to the Distributable Cash Balance on the date of
the Withdrawal Certificate.

(ii) Agents’ Review of Certificates; Delivery to Collateral Agent.

(A) In the event that prior to the relevant Withdrawal Date, the Facility Agent
shall reasonably determine that a Withdrawal Certificate is inconsistent with or
otherwise fails to satisfy the provisions of this Agreement and the other
Financing Documents, the Facility Agent shall notify the Collateral Agent and
the Borrower in writing promptly but in no case later than the third Business
Day following the Facility Agent’s receipt of such Withdrawal Certificate and
may either (A) return such Withdrawal Certificate to the Borrower with its
determinations noted thereon; or (B) in consultation with the Borrower, make
such corrections as it reasonably deems necessary to satisfy the requirements of
this Agreement. The Facility Agent and the Borrower will endeavor to agree and
complete the final form Withdrawal Certificate and deliver such certificate to
the Collateral Agent, no later than the Business Day prior to the Withdrawal
Date to which such certificate relates.

(B) The Facility Agent and the Collateral Agent shall countersign any accepted
Withdrawal Certificate (which acceptance or counter-signature shall not be
unreasonably withheld, conditioned or delayed), and the Collateral Agent shall
implement such Withdrawal Certificate in accordance with Section 7(b)(iii).

(iii) Implementation of Withdrawal. Except as otherwise provided in this
Agreement, following receipt of an executed Withdrawal Certificate, the
Collateral Agent shall pay or transfer the amount(s) specified in such
Withdrawal Certificate by requesting that the Account Bank initiate such payment
or transfer not later than 12:00 Noon (New York City time) on the Withdrawal
Date set out in such Withdrawal Certificate for such payment or transfer (or if
such certificate is not received by the Collateral Agent at least one Business
Day prior to such Withdrawal Date, by 12:00 Noon (New York City time) on the
next succeeding Business Day following delivery of such Withdrawal Certificate
to the Collateral Agent).

Section 8. Representations and Warranties. The Borrower represents and warrants
as follows as of the date hereof:

 

   8    Security Agreement



--------------------------------------------------------------------------------

(a) The Borrower’s exact legal name, type of organization, jurisdiction of
organization and organizational identification number is set forth in Schedule
VI hereto. The Borrower has no trade names other than as listed on Schedule VI
hereto. Within the five years preceding the date hereof, the Borrower has not
changed its name, type of organization, jurisdiction of organization or
organizational identification number from those set forth in Schedule VI hereto
except as set forth in Schedule VII hereto.

(b) The Borrower is the legal and beneficial owner of the Collateral granted or
purported to be granted by it free and clear of any Lien, claim, option or right
of others, except for the security interest created under this Agreement or
permitted under the Credit Agreement. No effective financing statement or other
instrument similar in effect covering all or any part of such Collateral or
listing the Borrower or any trade name of the Borrower as debtor is on file in
any recording office, except such as may have been filed in favor of the
Collateral Agent relating to the Financing Documents.

(c) The Borrower has no material Equipment or Inventory.

(d) None of the Receivables or Agreement Collateral is evidenced by a promissory
note or other instrument in excess of $250,000 that has not been delivered to
the Collateral Agent.

(e) PSE, as an issuer of Security Collateral, has received notice of the
security interest granted hereunder.

(f) The Pledged Equity pledged by the Borrower hereunder has been duly
authorized and validly issued and is fully paid and non assessable. The Pledged
Debt pledged by the Borrower hereunder has been duly authorized, authenticated
or issued and delivered, is the legal, valid and binding obligation of the
issuers thereof, is evidenced by one or more promissory notes (which promissory
notes have been delivered to the Collateral Agent) and is not in default.

(g) The Initial Pledged Equity pledged by the Borrower constitutes 100% of the
issued and outstanding Equity Interests of PSE.

(h) The Borrower has no investment property, other than the investment property
listed on Schedule I hereto and additional investment property as to which the
Borrower has complied with the requirements of Section 4.

(i) The Assigned Agreements to which the Borrower is a party, true and complete
copies of which (other than the Interest Hedging Agreements) have been furnished
to the Collateral Agent, have been duly authorized, executed and delivered by
all parties thereto, have not been amended, amended and restated, supplemented
or otherwise modified, are in full force and effect and are binding upon and
enforceable against all parties thereto in accordance with their terms. The
Borrower is not in default and, to the Borrower’s knowledge, there exists no
default under any Assigned Agreement to which the Borrower is a party by any
other party thereto.

(j) The Borrower has no deposit accounts, other than the Pledged Deposit
Accounts listed on Schedule II hereto and additional Pledged Deposit Accounts as
to which the Borrower has complied with the applicable requirements of
Section 5.

(k) The Borrower is not a beneficiary or assignee under any letter of credit,
other than the letter of credit described in Schedule VIII hereto and additional
letters of credit as to which the Borrower has complied with the requirements of
Section 16.

 

   9    Security Agreement



--------------------------------------------------------------------------------

(l) This Agreement creates in favor of the Collateral Agent for the benefit of
the Secured Parties a valid security interest in the Collateral granted by the
Borrower, securing the payment of the Secured Obligations; all actions necessary
to obtain control of Collateral as provided in Sections 9-104, 9-106 and 9-107
of the UCC have been taken (other than deposit accounts described in
Section 5(a)) and upon the filing with the Washington Department of Licensing of
an appropriate UCC financing statement naming the Borrower as debtor and the
Collateral Agent as secured party and describing the collateral as “all assets”
the security interest of the Collateral Agent in all collateral that can be
perfected by the filing of a UCC financing statement will be taken and such
security interest will be perfected and will be first priority, subject to no
other Liens other than Permitted Collateral Liens.

(m) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for (i) the grant by the Borrower of the security interest granted
hereunder or for the execution, delivery or performance of this Agreement by the
Borrower, (ii) the perfection or maintenance of the security interest created
hereunder (including the first priority nature of such security interest),
except for the filing of financing and continuation statements under the UCC,
which financing statements have been duly filed and are in full force and
effect, the recordation of the Intellectual Property Security Agreements
referred to in Section 13(f) with the U.S. Patent and Trademark Office and the
U.S. Copyright Office, and the actions described in Section 4 with respect to
the Security Collateral, which actions have been taken and are in full force and
effect, or (iii) the exercise by the Collateral Agent of its voting or other
rights provided for in this Agreement or the remedies in respect of the
Collateral pursuant to this Agreement, except as may be required in connection
with the disposition of any portion of the Security Collateral by laws affecting
the offering and sale of securities generally or as may be required in
connection with the disposition of any portion of the Collateral under
Section 203 of the Federal Power Act or chapter 80.12 of the Revised Code of
Washington.

(n) The Borrower has no material Intellectual Property Collateral.

(o) The Borrower has no commercial tort claims other than those listed in
Schedule V hereto and additional commercial tort claims as to which the Borrower
has complied with the requirements of Section 17.

Section 9. Further Assurances. (a) The Borrower agrees that from time to time,
at the expense of the Borrower, the Borrower will promptly execute and deliver,
or otherwise authenticate, all further instruments and documents, and take all
further action that may be necessary or desirable, or that the Collateral Agent
may reasonably request, in order to perfect and protect any pledge or security
interest granted or purported to be granted by the Borrower hereunder or to
enable the Collateral Agent to exercise and enforce its rights and remedies
hereunder with respect to any Collateral of the Borrower; provided, however,
that in no event shall the Borrower be required to cause the notation of any
security interest on any certificate of title.

(b) The Borrower hereby authorizes the Collateral Agent to file one or more
financing or continuation statements, and amendments thereto, including, without
limitation, one or more financing statements indicating that such financing
statements cover all assets or all personal property (or words of similar
effect) of the Borrower, regardless of whether any particular asset described in
such financing statements falls within the scope of the UCC or the granting
clause of this Agreement. A photocopy or other reproduction of this Agreement
shall be sufficient as a financing statement where permitted by law. The
Borrower ratifies its authorization for the Collateral Agent to have filed such
financing statements, continuation statements or amendments filed prior to the
date hereof.

 

   10    Security Agreement



--------------------------------------------------------------------------------

(c) The Borrower will furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing the Collateral of
the Borrower and such other reports in connection with such Collateral as the
Collateral Agent may reasonably request, all in reasonable detail.

Section 10. Reserved.

Section 11. Reserved.

Section 12. Post-Closing Changes; Collections on Assigned Agreements,
Receivables and Related Contracts. (a) The Borrower will not change its name,
type of organization, jurisdiction of organization or organizational
identification number from those set forth in Section 8(a) of this Agreement
(except in connection with the Merger) without first giving at least 20 days’
prior written notice to the Collateral Agent and taking all action reasonably
required by the Collateral Agent for the purpose of perfecting or protecting the
security interest granted by this Agreement. The Borrower will hold and preserve
its records relating to the Collateral, including, without limitation, the
Assigned Agreements and Related Contracts, and will permit representatives of
the Collateral Agent to inspect and make abstracts from such records and other
documents as set forth in Section 6.18 of the Credit Agreement and otherwise
specified in the Additional Credit Documents. If the Borrower does not have an
organizational identification number and later obtains one, it will forthwith
notify the Collateral Agent of such organizational identification number.

(b) Except as otherwise provided in this subsection (b), the Borrower will
continue to collect, at its own expense, all amounts due or to become due the
Borrower under the Assigned Agreements, Receivables and Related Contracts. In
connection with such collections, the Borrower may take such action as the
Borrower or the Collateral Agent may deem necessary to enforce collection of the
Assigned Agreements, Receivables and Related Contracts; provided, however, that,
subject to the terms of the Collateral Agency Agreement, the Collateral Agent
shall have the right at any time, upon the occurrence and during the continuance
of an Event of Default and upon written notice to the Borrower of its intention
to do so, to notify the Obligors under any Assigned Agreements, Receivables and
Related Contracts of the assignment of such Assigned Agreements, Receivables and
Related Contracts to the Collateral Agent and to direct such Obligors to make
payment of all amounts due or to become due to the Borrower thereunder directly
to the Collateral Agent and, upon such notification and at the expense of the
Borrower, to enforce collection of any such Assigned Agreements, Receivables and
Related Contracts, to adjust, settle or compromise the amount or payment
thereof, in the same manner and to the same extent as the Borrower might have
done, and to otherwise exercise all rights with respect to such Assigned
Agreements, Receivables and Related Contracts, including, without limitation,
those set forth in Section 9-607 of the UCC. After receipt by the Borrower of
the notice from the Collateral Agent referred to in the proviso to the preceding
sentence, (i) all amounts and proceeds (including, without limitation,
instruments) received by the Borrower in respect of the Assigned Agreements,
Receivables and Related Contracts of the Borrower shall be received in trust for
the benefit of the Collateral Agent hereunder, shall be segregated from other
funds of the Borrower and shall be forthwith paid over to the Collateral Agent
in the same form as so received (with any necessary indorsement) to be deposited
in an account secured for the benefit of the Collateral Agent on behalf of the
Secured Parties and either (A) released to the Borrower on the terms set forth
in Section 7 so long as no Default under Section 8.01(a), (f) or (k) of the
Credit Agreement, any substantially similar Default under any Additional Credit
Document or any Event of Default shall have occurred and be continuing or (B) if
any such event shall have occurred and be continuing, applied as provided in
Section 22(b) and (ii) the Borrower will not adjust, settle or compromise the
amount or payment of any Receivable or amount due on any Assigned Agreement or
Related Contract, release wholly or partly any Obligor thereof or allow any
credit or discount thereon. The Borrower will not permit or consent to the
subordination of its right to payment under any of the

 

   11    Security Agreement



--------------------------------------------------------------------------------

Assigned Agreements, Receivables and Related Contracts to any other Indebtedness
or obligations of the Obligor thereof.

Section 13. As to Intellectual Property Collateral. The Borrower agrees that
should it obtain an ownership interest in any item of the type set forth in
Section 1(g), (a) the provisions of this Agreement shall automatically apply
thereto and (b) the Borrower shall execute and deliver to the Collateral Agent
any agreement, instrument or other document reasonably requested by the
Collateral Agent to perfect the security interest in such Collateral.

Section 14. Voting Rights; Dividends; Etc. (a) So long as no Event of Default
hall have occurred and be continuing:

(i) The Borrower shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Security Collateral of the Borrower or any
part thereof for any purpose; provided however, that the Borrower will not
exercise or refrain from exercising any such right if such action would have a
material adverse effect on the value of the Security Collateral or any part
thereof.

(ii) The Borrower shall be entitled to receive and retain any and all dividends,
interest and other distributions paid in respect of the Security Collateral of
the Borrower if and to the extent that the payment thereof is not otherwise
prohibited by the terms of the Credit Documents; provided, however, that any and
all

(A) dividends, interest and other distributions paid or payable other than in
cash in respect of, and instruments and other property received, receivable or
otherwise distributed in respect of, or in exchange for, any Security
Collateral,

(B) dividends and other distributions paid or payable in cash in respect of any
Security Collateral in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid in surplus, and

(C) cash paid, payable or otherwise distributed in respect of principal of, or
in redemption of, or in exchange for, any Security Collateral

shall be, and shall be forthwith delivered to the Collateral Agent to hold as,
Security Collateral and shall, if received by the Borrower, be received in trust
for the benefit of the Collateral Agent, be segregated from the other property
or funds of the Borrower and be forthwith delivered to the Collateral Agent as
Security Collateral in the same form as so received (with any necessary
indorsement).

(iii) The Collateral Agent will execute and deliver (or cause to be executed and
delivered) to the Borrower all such proxies and other instruments as the
Borrower may reasonably request for the purpose of enabling the Borrower to
exercise the voting and other rights that it is entitled to exercise pursuant to
paragraph (i) above and to receive the dividends or interest payments that it is
authorized to receive and retain pursuant to paragraph (ii) above.

(b) Upon the occurrence and during the continuance of an Event of Default:

(i) All rights of the Borrower (x) to exercise or refrain from exercising the
voting and other consensual rights that it would otherwise be entitled to
exercise pursuant to Section 14(a)(i) shall, upon notice to the Borrower by the
Collateral Agent, cease and (y) to receive the

 

   12    Security Agreement



--------------------------------------------------------------------------------

dividends, interest and other distributions that it would otherwise be
authorized to receive and retain pursuant to Section 14(a)(ii) shall
automatically cease, and all such rights shall thereupon become vested in the
Collateral Agent, which shall thereupon have the sole right to exercise or
refrain from exercising such voting and other consensual rights and to receive
and hold as Security Collateral such dividends, interest and other
distributions.

(ii) All dividends, interest and other distributions that are received by the
Borrower contrary to the provisions of paragraph (i) of this Section 14(b) shall
be received in trust for the benefit of the Collateral Agent, shall be
segregated from other funds of the Borrower and shall be forthwith paid over to
the Collateral Agent as Security Collateral in the same form as so received
(with any necessary indorsement).

Section 15. Reserved.

Section 16. As to Letter-of-Credit Rights. (a) The Borrower, by granting a
security interest in its Receivables consisting of letter-of-credit rights to
the Collateral Agent, intends to (and hereby does) assign to the Collateral
Agent its rights (including its contingent rights) to the proceeds of all
Related Contracts consisting of letters of credit of which it is or hereafter
becomes a beneficiary or assignee. The Borrower will promptly use commercially
reasonable efforts to cause the issuer of each letter of credit and each
nominated person (if any) with respect thereto to consent to such assignment of
the proceeds thereof pursuant to a consent in form and substance reasonably
satisfactory to the Collateral Agent and deliver written evidence of such
consent to the Collateral Agent.

(b) Upon the occurrence of an Event of Default, the Borrower will, promptly upon
request by the Collateral Agent, (i) notify (and the Borrower hereby authorizes
the Collateral Agent to notify) the issuer and each nominated person with
respect to each of the Related Contracts consisting of letters of credit that
the proceeds thereof have been assigned to the Collateral Agent hereunder and
any payments due or to become due in respect thereof are to be made directly to
the Collateral Agent or its designee and (ii) with respect to any letters of
credit that are transferable, arrange for the Collateral Agent to become the
transferee beneficiary of letter of credit.

Section 17. Commercial Tort Claims. The Borrower will promptly give notice to
the Collateral Agent of any commercial tort claim that may arise after the date
hereof and will immediately execute or otherwise authenticate a supplement to
this Agreement, and otherwise take all necessary action, to subject such
commercial tort claim to the first priority security interest created under this
Agreement.

Section 18. Transfers and Other Liens; Additional Shares. (a) The Borrower
agrees that it will not (i) sell, assign or otherwise dispose of, or grant any
option with respect to, any of the Collateral other than as permitted under the
terms of the Credit Documents, or (ii) create or suffer to exist any Lien upon
or with respect to any of the Collateral of the Borrower except for the pledge,
assignment and security interest created under this Agreement and Liens
permitted under the Credit Documents.

(b) The Borrower agrees that it will (i) cause PSE not to issue any Equity
Interests in addition to or in substitution for the Pledged Equity issued by
such issuer, except to the Borrower, and (ii) pledge hereunder, immediately upon
its acquisition (directly or indirectly) thereof, any and all additional Equity
Interests issued to it.

 

   13    Security Agreement



--------------------------------------------------------------------------------

Section 19. Collateral Agent Appointed Attorney in Fact. The Borrower hereby
irrevocably appoints the Collateral Agent the Borrower’s attorney in fact, with
full authority in the place and stead of the Borrower and in the name of the
Borrower or otherwise, from time to time, upon the occurrence and during the
continuance of an Event of Default, in the Collateral Agent’s discretion, to
take any action and to execute any instrument that the Collateral Agent may deem
necessary to accomplish the purposes of this Agreement, including, without
limitation:

(a) to ask for, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral,

(b) to receive, indorse and collect any drafts or other instruments, documents
and chattel paper, in connection with clause (a) above, and

(c) to file any claims or take any action or institute any proceedings that the
Collateral Agent may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce compliance with the terms and conditions
of any Assigned Agreement or the rights of the Collateral Agent with respect to
any of the Collateral.

Section 20. Collateral Agent May Perform. If the Borrower fails to perform any
agreement contained herein, the Collateral Agent may, but without any obligation
to do so and without notice, itself perform, or cause performance of, such
agreement, and the expenses of the Collateral Agent incurred in connection
therewith shall be payable by the Borrower under Section 23.

Section 21. The Collateral Agent’s Duties. (a) The powers conferred on the
Collateral Agent hereunder are solely to protect the Secured Parties’ interest
in the Collateral and shall not impose any duty upon it to exercise any such
powers. Except for the safe custody of any Collateral in its possession and the
accounting for moneys actually received by it hereunder, the Collateral Agent
shall have no duty as to any Collateral, as to ascertaining or taking action
with respect to calls, conversions, exchanges, maturities, tenders or other
matters relative to any Collateral, whether or not any Secured Party has or is
deemed to have knowledge of such matters, or as to the taking of any necessary
steps to preserve rights against any parties or any other rights pertaining to
any Collateral. The Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any Collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which it accords its own property.

(b) Anything contained herein to the contrary notwithstanding, the Collateral
Agent may from time to time, when the Collateral Agent deems it to be necessary,
appoint one or more subagents (each a “Subagent”) for the Collateral Agent
hereunder with respect to all or any part of the Collateral. In the event that
the Collateral Agent so appoints any Subagent with respect to any Collateral,
(i) the assignment and pledge of such Collateral and the security interest
granted in such Collateral by the Borrower hereunder shall be deemed for
purposes of this Security Agreement to have been made to such Subagent, in
addition to the Collateral Agent, for the ratable benefit of the Secured
Parties, as security for the Secured Obligations, (ii) such Subagent shall
automatically be vested, in addition to the Collateral Agent, with all rights,
powers, privileges, interests and remedies of the Collateral Agent hereunder
with respect to such Collateral, and (iii) the term “Collateral Agent,” when
used herein in relation to any rights, powers, privileges, interests and
remedies of the Collateral Agent with respect to such Collateral, shall include
such Subagent; provided, however, that no such Subagent shall be authorized to
take any action with respect to any such Collateral unless and except to the
extent expressly authorized in writing by the Collateral Agent.

 

   14    Security Agreement



--------------------------------------------------------------------------------

Section 22. Remedies. If any Event of Default shall have occurred and be
continuing:

(a) The Collateral Agent may exercise in respect of the Collateral, in addition
to other rights and remedies provided for herein or otherwise available to it,
all the rights and remedies of a secured party upon default under the UCC
(whether or not the UCC applies to the affected Collateral) and also may:
(i) require the Borrower to, and the Borrower hereby agrees that it will at its
expense and upon request of the Collateral Agent forthwith, assemble all or part
of the Collateral as directed by the Collateral Agent and make it available to
the Collateral Agent at a place and time to be designated by the Collateral
Agent that is reasonably convenient to both parties; (ii) without notice except
as specified below, sell the Collateral or any part thereof in one or more
parcels at public or private sale, at any of the Collateral Agent’s offices or
elsewhere, for cash, on credit or for future delivery, and upon such other terms
as the Collateral Agent may deem commercially reasonable; (iii) occupy any
premises owned or leased by any of the Borrower where the Collateral or any part
thereof is assembled or located for a reasonable period in order to effectuate
its rights and remedies hereunder or under law, without obligation to the
Borrower in respect of such occupation; and (iv) exercise any and all rights and
remedies of the Borrower under or in connection with the Collateral, or
otherwise in respect of the Collateral, including, without limitation, (A) any
and all rights of the Borrower to demand or otherwise require payment of any
amount under, or performance of any provision of, the Assigned Agreements, the
Receivables, the Related Contracts and the other Collateral, (B) withdraw, or
cause or direct the withdrawal, of all funds with respect to the Account
Collateral and (C) exercise all other rights and remedies with respect to the
Assigned Agreements, the Receivables, the Related Contracts and the other
Collateral, including, without limitation, those set forth in Section 9-607 of
the UCC. The Borrower agrees that, to the extent notice of sale shall be
required by law, at least ten days’ prior written notice to the Borrower of the
time and place of any public sale or the time after which any private sale is to
be made shall constitute reasonable notification. The Collateral Agent shall not
be obligated to make any sale of Collateral regardless of notice of sale having
been given. The Collateral Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned.

(b) Any cash held by or on behalf of the Collateral Agent and all cash proceeds
received by or on behalf of the Collateral Agent in respect of any sale of,
collection from, or other realization upon all or any part of the Collateral
may, in the discretion of the Collateral Agent, be held by the Collateral Agent
as collateral for, and/or then or at any time thereafter applied (after payment
of any amounts payable to the Collateral Agent pursuant to Section 23) in whole
or in part by the Collateral Agent for the ratable benefit of the Secured
Parties against, all or any part of the Secured Obligations, in accordance with
the Collateral Agency Agreement.

(c) All payments received by the Borrower under or in connection with any
Assigned Agreement or otherwise in respect of the Collateral shall be received
in trust for the benefit of the Collateral Agent, shall be segregated from other
funds of the Borrower and shall be forthwith paid over to the Collateral Agent
in the same form as so received (with any necessary indorsement).

(d) The Collateral Agent may, without notice to the Borrower except as required
by law and at any time or from time to time, charge, set off and otherwise apply
all or any part of the Secured Obligations against any funds held with respect
to the Account Collateral or in any other deposit account of the Borrower.

 

   15    Security Agreement



--------------------------------------------------------------------------------

(e) The Collateral Agent may send to each bank, securities intermediary or
issuer party to any Deposit Account Control Agreement, Securities/Deposit
Account Control Agreement, Securities Account Control Agreement or
Uncertificated Security Control Agreement a “Notice of Exclusive Control” as
defined in and under such Agreement.

Section 23. Indemnity and Expenses. The Borrower agrees to indemnify, defend and
save and hold harmless each Secured Party, and to pay the expenses of the
Collateral Agent, in each case in connection with this Agreement, as set forth
in Sections 10.04 and 10.05 of the Credit Agreement as if such sections were set
forth in this Agreement mutatis mutandis.

Section 24. Amendments; Waivers; Additional Borrower; Etc. No amendment or
waiver of any provision of this Agreement, and no consent to any departure by
the Borrower herefrom, shall in any event be effective unless the same shall be
in writing and signed by the Collateral Agent (and the Borrower in the case of
an amendment or waiver), and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given. No
failure on the part of the Collateral Agent or any other Secured Party to
exercise, and no delay in exercising any right hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right.

Section 25. Notices, Etc. All notices and other communications provided for
hereunder shall be provided in accordance with the Collateral Agency Agreement.

Section 26. Continuing Security Interest; Assignments under the Credit
Documents. This Agreement shall create a continuing security interest in the
Collateral and shall (a) remain in full force and effect until the indefeasible
payment in full in cash of the Secured Obligations (other than any contingent
indemnity obligations not then due), termination of the Commitments and the
termination or expiration of the Interest Hedging Agreements, (b) be binding
upon the Borrower, its successors and assigns and (c) inure, together with the
rights and remedies of the Collateral Agent hereunder, to the benefit of the
Secured Parties and their respective successors, transferees and assigns.
Without limiting the generality of the foregoing clause (c), any Lender or
Additional Secured Party may assign or otherwise transfer all or any portion of
its rights and obligations under the Credit Agreement (including, without
limitation, all or any portion of its Commitments, the Loans owing to it and the
Note or Notes, if any, held by it) or Additional Credit Document, as the case
may be, to any other Person, and such other Person shall thereupon become vested
with all the benefits in respect thereof granted to such Lender or Additional
Secured Party, as the case may be, herein or otherwise, in each case as provided
in Section 10.07 of the Credit Agreement or in the Additional Credit Documents,
as applicable.

Section 27. Termination. Upon the indefeasible payment in full in cash of the
Secured Obligations (other than any contingent indemnity obligations not then
due), termination of the Commitments and the termination or expiration of the
Interest Hedging Agreements, the security interest created by this Agreement
shall terminate and all rights to the Collateral shall revert to the Borrower,
and the Collateral Agent shall (at the written request and sole cost and expense
of the Borrower) promptly cause to be transferred and delivered, against receipt
but without any recourse, warranty or representation whatsoever, any remaining
Collateral and money received in respect thereof, to or on the order of the
Borrower. The Collateral Agent shall also (at the written request and sole cost
and expense of the Borrower) promptly execute and deliver to the Borrower upon
such termination such Uniform Commercial Code termination statements, and such
other documentation as shall be reasonably requested by the Borrower to effect
the termination and release of the Liens on the Collateral.

Section 28. Collateral Agency Agreement Controls. Notwithstanding anything
herein to the contrary, the lien and security interest granted to the Collateral
Agent, for the benefit of the Secured

 

   16    Security Agreement



--------------------------------------------------------------------------------

Parties pursuant to this Agreement and any other Security Document and related
agreements (including any control agreements executed pursuant to the
requirements of this Agreement), and the exercise of any right or remedy by the
Collateral Agent in respect of the Collateral are subject to the provisions of
the Collateral Agency Agreement. In the event of any conflict or inconsistency
between the provisions of this Agreement, any other Security Documents and any
such related document and the Collateral Agency Agreement, the provisions of the
Collateral Agency Agreement shall govern and control. Notwithstanding anything
herein to the contrary, in accordance with the provisions of Sections 2.02(b),
2.05(b) and 4.05(c), the Lock-Up Account and any funds, cash, Securities
Entitlements credited thereto and any proceeds thereof shall be held by the
Collateral Agent solely for the benefit of the Lenders until all Credit
Agreement Obligations shall have been indefeasibly paid in full in cash.

Section 29. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier or other means of electronic delivery shall be effective
as delivery of an original executed counterpart of this Agreement.

Section 30. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

Any legal action or proceeding arising under this Agreement or in any way
connected with or related or incidental to the dealings of the parties hereto or
any of them with respect to this Agreement, in each case whether now existing or
hereafter arising, may be brought in the courts of the State of New York sitting
in New York City or of the United States for the Southern District of such
state, and by execution and delivery of this Agreement, the Borrower consents,
for itself and in respect of its property, to the non-exclusive jurisdiction of
those courts. The Borrower waives any objection, including any objection to the
laying of venue or based on the grounds of forum non conveniens, which it may
now or hereafter have to the bringing of any action or proceeding in such
jurisdiction in respect of this Agreement or any Financing Document.

Section 31. Waiver of Right to Trial by Jury. Each party to this Agreement
hereby expressly waives any right to trial by jury of any claim, demand, action
or cause of action arising under this Agreement or in any way connected with or
related or incidental to its dealings with respect to this Agreement, or the
transactions related thereto, in each case whether now existing or hereafter
arising, and whether founded in contract or tort or otherwise; and each party to
this Agreement hereby agrees and consents that any such claim, demand, action or
cause of action shall be decided by court trial without a jury, and that any
party to this Agreement may file an original counterpart or a copy of this
Section 31 with any court as written evidence of the consent of the signatories
hereto to the waiver of its right to trial by jury.

Section 32. Original Schedules and Exhibits. Each of the Schedules and Exhibits
attached to the Security Agreement, dated as of February 6, 2009 between the
parties hereto, shall be deemed attached to, and form a part of, this Agreement
without any amendment, modification or supplement.

[Signature pages to follow.]

 

   17    Security Agreement



--------------------------------------------------------------------------------

EXECUTION COPY

AMENDMENT NO. 1

TO

AMENDED AND RESTATED BORROWER SECURITY AGREEMENT

This AMENDMENT NO. 1 TO AMENDED AND RESTATED BORROWER SECURITY AGREEMENT (this
“Amendment”), is made as of February 10, 2012, by and between JPMORGAN CHASE
BANK, N.A., in its capacity as successor Collateral Agent (as defined below) and
PUGET ENERGY, INC., as borrower (the “Borrower”). Capitalized terms used but not
otherwise defined herein shall have the respective meanings given to them in the
Amended and Restated Collateral Agency Agreement (described below).

WHEREAS, on the date hereof, Barclays Bank PLC resigned as Collateral Agent
under than certain Amended and Restated Collateral Agency Agreement, dated as of
February 6, 2009 and as amended and restated as of March 31, 2010, among the
Borrower, Puget Equico LLC, Barclays Bank PLC, as collateral agent and Barclays
Bank PLC, as facility agent;

WHEREAS, pursuant to Amendment No. 1 to Amended and Restated Collateral Agency
Agreement, dated as of the date hereof, JPMorgan Chase Bank, N.A. was appointed
as successor Collateral Agent (in such capacity, the “Collateral Agent”);

WHEREAS, the Collateral Agent and the Borrower wish to amend that certain
Amended and Restated Borrower Security Agreement, dated February 6, 2009 and as
amended and restated as of March 31, 2010, between Collateral Agent, as
successor collateral agent and the Borrower (as amended, restated, supplemented
or otherwise modified prior to the date hereof, the “Agreement”);

NOW THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
have agreed to amend the Agreement as follows.

SECTION 1. Amendments to Agreement.

(a) The preamble of the Agreement is amended to replace the word “Company”
appearing therein with the word “Borrower”.

(b) Recital (1) to the Agreement is amended and restated in its entirety to read
as follows:

(1) The Borrower is party to that certain Credit Agreement, dated as of
February 10, 2012, among the financial institutions from time to time party
thereto as lenders and JPMorgan Chase Bank, N.A., as administrative agent (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).

(c) Recital (6) to the Agreement is amended to (i) delete the punctuation mark
“,” appearing immediately following the phrase “under the Credit Agreement”
appearing therein and to replace such punctuation mark with the word “and” and
(ii) to delete the word “the” appearing immediately following the phrase
“Borrower shall have granted” appearing therein.

(d) Recital (7) to the Agreement is amended to (i) insert the phrase “Puget
Equico LLC,” immediately following the phrase “among the Borrower,” appearing
therein and (ii) to delete the last sentence thereof in its entirety.

(e) Recitals (2) and (5) to the Agreement are deleted in their entirety.



--------------------------------------------------------------------------------

(f) Recitals (3), (4), (6), (7) and (8) are renumbered as recitals (2), (3),
(4), (5) and (6) respectively.

(g) Clause (d) of Section 1 of the Agreement is amended to (x) insert the word
“and” at the end of clause (iii) thereof, (y) delete clause (iv) appearing
therein in its entirety and (z) renumber clause (v) appearing therein as clause
(iv).

(h) Section 4 of the Agreement is amended to (i) delete the phrase “the Lock-Up
Account and” appearing in clause (a) thereof, (ii) delete the phrase “, and to
convert Security Collateral consisting of financial assets held directly by the
Collateral Agent to Security Collateral consisting of financial assets credited
to the Lock-Up Account” appearing in clause (c) thereof and (iii) to delete
clause (e) thereof in its entirety.

(i) Clause (b) of Section 4 of the Agreement is amended to insert at the end
thereof the following proviso “provided, the deadline for delivery of a
Securities Account Control Agreement in respect of Account No. 13014261
maintained at Wells Fargo Securities, LLC shall be February 29, 2012 (or such
later date as may be agreed to by the Collateral Agent in its sole discretion).

(j) Clause (a) of Section 5 of the Agreement is amended to (i) insert the
sub-heading “(x)” immediately preceding the phrase “this Section 5(a) shall not”
appearing therein and (ii) insert immediately following the phrase “(ii)
operated solely as a payroll account” the phrase “and (y) the deadline for
delivery of a Deposit Account Control Agreement in respect of Account
No. 1139127 maintained at The Bank of New York Mellon shall be February 29, 2012
(or such later date as may be agreed to by the Collateral Agent in its sole
discretion).

(k) Clause (a) of Section 7 of the Agreement is amended to delete the section
reference “Section 8.01(a), (f) or (k)” appearing therein and to replace such
section reference with the section reference “clauses (a), (h) or (i) of Article
VII”.

(l) Clause (b), including all subsections thereof, of Section 7 of the Agreement
is deleted in its entirety.

(m) Clause (a) of Section 12 of the Agreement is amended to (i) delete the
section reference “Section 6.18” appearing therein and to replace such section
reference with the section reference “Section 5.15” and (ii) delete in its
entirety the parenthetical “(except in connection with the Merger)” appearing
therein.

(n) Clause (b) of Section 12 of the Agreement is amended to delete the section
reference “Section 8.01(a), (f) or (k)” appearing therein and to replace such
section reference with the section reference “clauses (a), (h) or (i) of Article
VII”.

(o) Section 23 of the Agreement is amended to delete the section reference
“Sections 10.04 and 10.05” appearing therein and to replace such section
reference with the section reference “Section 9.03”.

(p) Section 26 of the Agreement is amended to delete the section reference
“Section 10.07” appearing therein and to replace such section reference with the
section reference “Section 9.04”.

(q) Section 28 of the Agreement is amended to delete the last sentence thereof
in its entirety.

 

2



--------------------------------------------------------------------------------

(r) The Agreement is amended to replace each reference to “Barclays Bank PLC”
with “JPMorgan Chase Bank, N.A.”.

SECTION 2. Conditions of Effectiveness. This Amendment shall become effective as
of the date hereof (the “Effective Date”) when, and only when (i) the Collateral
Agent shall have received an executed counterpart of this Amendment from the
Collateral Agent and the Borrower and (ii) the New Credit Agreement shall become
effective in accordance with its terms and conditions.

SECTION 3. Representations and Warranties. Each of the parties hereto represents
and warrants that this Amendment and the Agreement, as amended by this
Amendment, constitute legal, valid and binding obligations of such party
enforceable against such party in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally and general equitable
principles.

SECTION 4. Reference to and the Effect on the Agreement.

(a) On and after the effective date of this Amendment, each reference in the
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the Agreement and each reference to the Agreement in any
certificate delivered in connection therewith, shall mean and be a reference to
the Agreement as amended hereby.

(b) Each of the parties hereto hereby agrees that, except as specifically
amended above, the Agreement is hereby ratified and confirmed and shall continue
to be in full force and effect and enforceable, except as such enforcement may
be limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and general equitable
principles.

SECTION 5. Headings. Section headings in this Amendment are included herein for
convenience only and shall not constitute a part of this Amendment for any other
purpose.

SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart to this Amendment by facsimile, electronic
mail, portable document format (PDF) or similar means shall be effective as
delivery of a manually executed counterpart of this Amendment.

SECTION 7. Governing Law. This Amendment shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the day and year first
above written.

 

PUGET ENERGY, INC.,

as Borrower

By:   /s/ Donald E. Gaines   Name: Donald E. Gaines   Title: Vice President
Finance and Treasurer

Signature Page to Amendment No. 1 to

Amended and Restated Borrower Security Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as successor Collateral Agent

By:   /s/ Helen D. Davis   Name: Helen D. Davis   Title: Vice President

Signature Page to Amendment No. 1 to

Amended and Restated Borrower Security Agreement



--------------------------------------------------------------------------------

EXHIBIT M

TERMS OF SUBORDINATION

[ATTACHED]



--------------------------------------------------------------------------------

EXHIBIT M

TERMS OF SUBORDINATION

These terms refer to the Amended and Restated Credit Agreement, dated as of
October 25, 2017 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Puget Energy, Inc., a Washington
corporation (the “Borrower”), the Lenders party thereto from time to time and
JPMorgan Chase Bank, N.A., in its capacity as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”). Capitalized terms shall,
unless otherwise defined in these terms, have the meaning given in the Credit
Agreement or, if not defined therein, the meaning given in the Collateral Agency
Agreement.

All Management Fees payable by the Borrower and its Subsidiaries shall include
or be subject to the following terms:

1. General. To the extent and in the manner set forth herein, the payment of any
Management Fee is expressly made subordinate and subject in right of payment to
the prior payment in full of all the Obligations. Except to the extent permitted
pursuant to the last sentence of this paragraph, any Person entitled to payment
of Management Fees (each a “Payee”) agrees that it will not ask, demand, sue
for, take or receive from the Borrower, by set-off or in any other manner, or
retain payment (in whole or in part) of the Management Fees, or any security
therefor, unless and until all of the Obligations have been paid in full in cash
and the Commitments terminated (other than contingent obligations not then due).
Each Payee directs the Borrower to make, and the Borrower agrees to make, such
prior payment of the Obligations. Notwithstanding the foregoing, payment by the
Borrower of or in respect of the Management Fees may be made, and the Payees may
ask, demand, sue for, take or receive from the Borrower, by set-off or in any
other manner, or retain payment of (in whole or in part) the Management Fees.

2. Payment Upon Dissolution, Etc. In the event of:

(a) any insolvency or bankruptcy case or proceeding, or any receivership,
liquidation, reorganization or other similar case or proceeding in connection
therewith, relative to the Borrower or any of its Subsidiaries or to any of
their creditors as such, or to any of their assets; or

(b) any liquidation, dissolution or other winding up of the Parent or the
Borrower or any of its Subsidiaries, whether partial or complete and whether
voluntary or involuntary and whether or not involving insolvency or bankruptcy;
or

(c) any assignment for the benefit of creditors or any other marshalling of all
or any substantial part of the assets and liabilities of the Parent or the
Borrower or any of its Subsidiaries;

then and in any such event the Secured Parties shall be entitled to receive
payment in full of all amounts due or to become due on or in respect of all the
Obligations before the Payees shall be entitled to receive any payment on
account of the Management Fees, and to that end, any payment or distribution of
any kind or character, whether in cash, property or securities which may be
payable or deliverable in respect of the Management Fees, proceeding,
dissolution, liquidation or other winding up or event shall instead be paid or
delivered directly to the Secured



--------------------------------------------------------------------------------

Parties for application to the Obligations, whether or not due, until the
Obligations shall have first been fully paid and satisfied in cash (other than
contingent obligations not then due).

3. No Payment When Credit Agreement in Default. Except as may be permitted
pursuant to the Credit Agreement, if any Default or Event of Default has
occurred and is continuing, then no payment shall be made by the Borrower on or
in respect of the Management Fees.

4. Proceedings Against Borrower; No Collateral. The Payees shall not, without
the prior written consent of the Unanimous Voting Parties (as long as any
Obligation is outstanding):

(a) commence any judicial action or proceeding to collect payment of principal
of or interest on the Management Fees; or

(b) commence any judicial action or proceeding against the Borrower in
bankruptcy, insolvency or receivership law; or

(c) take any collateral security for the Management Fees.

5. Further Assurances. Each Payee agrees to execute and deliver to the Secured
Parties all such further instruments, proofs of claim, assignments of claim and
other instruments, and take all such other action, as may be reasonably
requested by the Secured Parties to enforce the Secured Parties rights
hereunder.

6. Notice; Disclosure. The Payees agree, for the benefit of each Secured Party,
that they will give the Collateral Agent on behalf of each Secured Party prompt
notice of any default by the Borrower of which the Payees are aware in respect
of the Management Fees.

7. No Waiver; Modification to Credit Agreement. (a) No failure on the part of
the Secured Parties, and no delay in exercising, any right, remedy or power
hereunder shall operate as a waiver thereof by the Secured Parties, nor shall
any single or partial exercise by the Secured Parties of any right, remedy or
power hereunder shall preclude any other or future exercise of any other right
remedy or power. Each and every right, remedy and power hereby granted to the
Secured Parties or allowed to the Secured Parties by law or other agreement
shall be cumulative and not exclusive of any other, and may be exercised by the
Secured Parties from time to time. All rights and interests of the Secured
Parties hereunder and all agreements and obligations of the Payees and the
Borrower hereunder shall remain in full force and effect irrespective of:

(i) any lack of validity or enforceability of the Financing Documents; or

(ii) any other circumstance that might otherwise constitute a defense available
to, or discharge of, the Borrower.

(b) Without in any way limiting the generality of the foregoing paragraph (a),
the Secured Parties may, at any time and from time to time, without the consent
of or notice to the Payees, without incurring responsibility to the Payees, and
without impairing or releasing the subordination provided herein or the
obligations hereunder of the Payees, do anyone or more of the following:

 

2



--------------------------------------------------------------------------------

(i) change the manner, place or terms of payment of or extend the time of
payment of, or renew or alter, the Obligations under the Credit Agreement, or
otherwise amend or supplement in any manner the Credit Agreement or any
instruments evidencing the same or any agreement under which the Obligations are
outstanding;

(ii) sell, exchange, release or otherwise deal with any property pledged,
mortgaged or otherwise securing the Obligations;

(iii) release any person liable in any manner for the Obligations; and

(iv) exercise or refrain from exercising any rights against the Borrower or any
other person.

8. Benefit of Subordination Provisions. These subordination provisions are
intended to benefit the Secured Parties.

9. Provisions Solely to Define Relative Rights. These subordination provisions
are intended solely for the purpose of defining the relative rights of the
Payees and their successors and assigns, on the one hand, and the Secured
Parties and their successors and assigns, on the other hand.

10. Transfers of Subordinated Debt. The Payees shall not sell, assign, pledge,
encumber or transfer the interests in the Management Fees unless such sale,
assignment, pledge, encumbrance or transfer is to a party that agrees to be
bound by the terms hereof. The interests in the Management Fees shall remain
expressly subject to the terms hereof, notwithstanding any sale, assignment,
pledge, encumbrance or transfer.

11. Further Assurances. The Payees, at their cost (to be reimbursed by the
Borrower on the same terms as payment of the Management Fees, other than nominal
costs), shall take all further action as the Secured Parties may reasonably
request in order more fully to carry out the intent and purpose of these
subordination provisions.

12. Governing Law. THESE SUBORDINATION PROVISIONS SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

13. Amendment. These subordination provisions may not be amended, modified or
supplemented without the prior written consent of each of the Secured Parties.

14. Successors and Assigns. These subordination provisions shall be binding and
inure to the benefit of the Payees, the Secured Parties and their respective
successors and permitted assigns.

 

3